 
EXHIBIT 10.1.A
 
Execution Copy
 
SIXTH AMENDED AND RESTATED CREDIT AND
REIMBURSEMENT AGREEMENT

 
dated as of

 
July 26, 2013
among
 
THE AES CORPORATION,
as Borrower,
 
CITIBANK, N.A.,
as Administrative Agent,
 
CITIBANK, N.A.,
as Collateral Agent,
 
CITIGROUP GLOBAL MARKETS INC.
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
BARCLAYS BANK PLC
RBS SECURITIES INC.
UNION BANK, N.A.,
as Joint Lead Arrangers and Joint Book Runners,
 

 
 
BANK OF AMERICA, N.A.
BARCLAYS BANK PLC
ROYAL BANK OF SCOTLAND PLC
UNION BANK, N.A.,
as Co-Syndication Agents,


 and


THE BANKS LISTED HEREIN
 
 
 
 

--------------------------------------------------------------------------------

 
 


TABLE OF CONTENTS
 

   
Page
ARTICLE I
     
DEFINITIONS
     
Section 1.01
Definitions
1
Section 1.02
Accounting Terms and Determinations
34
Section 1.03
Types of Borrowing
34
Section 1.04
Currency Equivalents Generally
34
   
ARTICLE II
     
THE CREDITS
     
Section 2.01
Commitment to Lend
35
Section 2.02
Notice of Borrowing
37
Section 2.03
Revolving Letters of Credit
38
Section 2.04
Evidence of Debt
47
Section 2.05
Maturity of Loans
47
Section 2.06
Interest Rates
48
Section 2.07
Method of Electing Interest Rates
49
Section 2.08
Commitment Fee
50
Section 2.09
Termination or Reduction of Revolving Credit Loan Commitments
51
Section 2.10
Prepayment of the Loans
51
Section 2.11
General Provisions as to Payments
53
Section 2.12
Funding Losses
54
Section 2.13
Computation of Interest and Fees
54
Section 2.14
Revolving L/C Cash Collateral Account
55
Section 2.15
Computations of Outstandings; Determination of Available Amount of Alternative
Currency Letters of Credit
56
Section 2.16
Alternative Currency Letter of Credit Issuances
57
Section 2.17
Increase in Term Loan Commitments
58
Section 2.18
Increase in Revolving Credit Loan Commitments
60
   
ARTICLE III
     
CONDITIONS
     
Section 3.01
Closing
62
Section 3.02
Extension of Credit
64

 
 
 
 

--------------------------------------------------------------------------------

 
 
 

   
ARTICLE IV
     
REPRESENTATIONS AND WARRANTIES
     
Section 4.01
Corporate Existence and Power
65
Section 4.02
Corporate and Governmental Authorization and Filings; No Contravention
65
Section 4.03
Compliance with Laws
66
Section 4.04
Binding Effect
66
Section 4.05
Financial Information
66
Section 4.06
Litigation
66
Section 4.07
Compliance with ERISA
67
Section 4.08
Environmental Matters
67
Section 4.09
Taxes
67
Section 4.10
Material AES Entities
68
Section 4.11
Not an Investment Company
68
Section 4.12
Public Utility Holding Company Act
68
Section 4.13
Full Disclosure
68
Section 4.14
Collateral Documents and Collateral
69
Section 4.15
Existing Letters of Credit
70
Section 4.16
Solvency
70
Section 4.17
Pledged Subsidiaries
70
Section 4.18
Qualified Holding Companies Debt
70
   
ARTICLE V
     
COVENANTS
     
Section 5.01
Information
71
Section 5.02
Payment of Obligations
75
Section 5.03
Maintenance of Property; Insurance
75
Section 5.04
Conduct of Business and Maintenance of Existence
75
Section 5.05
Compliance with Laws
75
Section 5.06
Inspection of Property, Books and Records
76
Section 5.07
Limitation on Debt
76
Section 5.08
Use of Proceeds
80
Section 5.09
Restricted Payments
80
Section 5.10
Negative Pledge
82
Section 5.11
Consolidations and Mergers
84
Section 5.12
[Intentionally Omitted.]
85
Section 5.13
Cash Flow Coverage
85
Section 5.14
Recourse Debt to Cash Flow Ratio
85
Section 5.15
Transaction with Affiliates
85
Section 5.16
Investments in Other Persons
86
Section 5.17
Upstreaming of Net Cash Proceeds by Subsidiaries
89
Section 5.18
Sales, Etc., of Assets
90
Section 5.19
Derivative Obligations
92
Section 5.20
Covenant to Give Security
92

 
 
 
 

--------------------------------------------------------------------------------

 
 
Section 5.21
Further Assurances
93
   
ARTICLE VI
     
DEFAULTS
     
Section 6.01
Events of Default
94
Section 6.02
Notice of Default
97
Section 6.03
Cash Collateral
97
   
ARTICLE VII
     
THE AGENT
     
Section 7.01
Appointment and Authorization
97
Section 7.02
Agent and Affiliates
98
Section 7.03
Consultation with Experts
98
Section 7.04
Liability of Agent and Collateral Agent
98
Section 7.05
Indemnification
99
Section 7.06
Credit Decision
99
Section 7.07
Successor Agent or Collateral Agent
99
Section 7.08
Agent May File Proofs of Claim
100
Section 7.09
Agents’ Fee
101
Section 7.10
[Intentionally Omitted]
101
Section 7.11
Delivery of Information
101
   
ARTICLE VIII
     
CHANGE IN CIRCUMSTANCES
     
Section 8.01
Basis for Determining Interest Rate Inadequate or Unfair
102
Section 8.02
Illegality
103
Section 8.03
Increased Cost and Reduced Return
103
Section 8.04
Taxes
105
Section 8.05
Base Rate Loans Substituted for Affected Euro-Dollar Loans
107
   
ARTICLE IX
     
[RESERVED]
     
ARTICLE X
     
Miscellaneous
     
Section 10.01
Notices
108
Section 10.02
No Waivers
108
Section 10.03
Expenses; Indemnification; Waiver and Acknowledgment
108
Section 10.04
Sharing of Set-offs
109

 
 
 
 

--------------------------------------------------------------------------------

 
 
Section 10.05
Amendments and Waivers
110
Section 10.06
Successors and Assigns
111
Section 10.07
No Margin Stock
115
Section 10.08
Governing Law; Submission to Jurisdiction
115
Section 10.09
Release of Collateral
115
Section 10.10
Counterparts; Integration; Effectiveness
115
Section 10.11
Confidentiality
116
Section 10.12
WAIVER OF JURY TRIAL
116
Section 10.13
Severability; Modification to Conform to Law
116
Section 10.14
Judgment Currency
117
Section 10.15
Revolving Fronting Banks
117
Section 10.16
Replacement of Banks
118
Section 10.17
Permitted Amendments
119
Section 10.18
USA PATRIOT Act
119

 
 
 
 

--------------------------------------------------------------------------------

 
 
Appendix I
–
Revolving Credit Loan Facility
Appendix II
–
Initial Term Loan Facility
Appendix III
–
Existing Letters of Credit
Schedule I
–
Pledged Subsidiaries
Schedule II
–
Assigned Agreements
Schedule III
–
Non-Pledged Subsidiaries
Schedule IV 
–
Excluded AES Entities
Schedule 5.15
–
Existing Agreements with Affiliates
Schedule V
–
Qualified Holding Companies
Schedule VI
–
Existing Debt
Schedule VII
–
Revolving Fronting Banks
Exhibit A-1
–
Form of Revolving Credit Loan Note
Exhibit A-2
–
Form of Term Loan Note
Exhibit B-1
–
Form of Opinion of the General Counsel of the Borrower
Exhibit B-2
–
Form of Opinion of Davis Polk & Wardwell, Special Counsel for the Borrower
Exhibit B-3
–
Form of Opinion of Special Counsel for certain Subsidiaries of the Borrower
Exhibit B-4
–
Form of Opinion of Morris, Nichols, Arsht & Tunnell, Delaware counsel for the
Borrower
Exhibit B-5
–
Form of Opinion of Maples and Calder, Cayman Islands counsel for the Borrower
Exhibit B-6
–
Form of Opinion of Conyers Dill & Pearman, British Virgin Islands counsel for
the Borrower
Exhibit B-7
–
Form of Opinion of Shearman & Sterling, Special Counsel for the Agent
Exhibit C-1
–
Form of Revolving Credit Loan Facility Assignment and Assumption Agreement
Exhibit C-2
–
Form of Term Loan Facility Assignment and Assumption Agreement

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit C-3
–
Form of Third Party Fronting Bank Assignment and Assumption Agreement
Exhibit D
–
Form of Revolving Fronting Bank Agreement


 
 
 

--------------------------------------------------------------------------------

 
 
SIXTH AMENDED AND RESTATED CREDIT AND
 
REIMBURSEMENT AGREEMENT
 
SIXTH AMENDED AND RESTATED CREDIT AND REIMBURSEMENT AGREEMENT dated as of July
26, 2013 (this “Agreement”) among THE AES CORPORATION, a Delaware corporation
(the “Borrower”), the BANKS listed on the signature pages hereof, CITIGROUP
GLOBAL MARKETS INC., MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
BARCLAYS BANK PLC, RBS SECURITIES INC. and UNION BANK, N.A., as Joint Lead
Arrangers (the “Joint Lead Arrangers”) and Joint Book Runners (the “Joint Book
Runners”), BANK OF AMERICA N.A., BARCLAYS BANK PLC,  ROYAL BANK OF SCOTLAND PLC
and UNION BANK, N.A., as Co-Syndication Agents (the “Co-Syndication Agents”),
CITIBANK, N.A. as Administrative Agent for the Bank Parties (the “Agent”) and
CITIBANK, N.A., as Collateral Agent for the Bank Parties (the “Collateral
Agent”).
 
PRELIMINARY STATEMENTS:
 
1. The Borrower is party to a Fifth Amended and Restated Credit and
Reimbursement Agreement dated as of July 29, 2010 (as amended, amended and
restated, supplemented or otherwise modified up to the date hereof, the
“Existing Bank Credit Agreement”) among the subsidiary guarantors listed
therein, the banks listed on the signatures pages thereof, and the other
arrangers and agents party thereto.
 
2. The Borrower wishes to amend and restate the Existing Bank Credit Agreement
to reflect in a single agreement amendments to the Existing Bank Credit
Agreement.
 
NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the parties hereto hereby agree to amend and
restate the Existing Bank Credit Agreement, and the Existing Bank Credit
Agreement is hereby amended and restated, in its entirety as follows:
 
ARTICLE I


DEFINITIONS
 
Section 1.01   Definitions.
 
The following terms, as used herein, have the following meanings:
 
“Accepting Banks” shall have the meaning set forth in Section 10.17.
 
“Actionable Default” means an Event of Default described in clauses (a), (g) and
(h) of Section 6.01.
 
“Acquired Debt” means Debt of a Person existing at the time the Person merges
with or into any Subsidiary or becomes a Subsidiary and not incurred in
connection with, or in contemplation of, such merger or such Person becoming a
Subsidiary.
 
 
1

--------------------------------------------------------------------------------

 
 
 
“Additional Collateral Trust Agreement Collateral” means the “Additional
Collateral” referred to in the Collateral Trust Agreement.
 
“Additional Revolving Credit Banks” means a Revolving Credit Bank identified as
such on Appendix I hereto.
 
“Additional Term Loan Bank” means any Eligible Assignee who agrees, in
accordance with the provisions of Section 2.17, to commit to one of the Term
Loan Facilities existing at the time of the request for a Commitment Increase.
 
“Adjusted London Interbank Offered Rate” means, for any Interest Period and
subject to Section 2.02(a)(iv), a rate per annum equal to the quotient obtained
(rounded upward, if necessary, to the next higher 1/100th of 1%) by dividing
(i) the applicable London Interbank Offered Rate by (ii) 1.00 minus the
Euro-Dollar Reserve Percentage.
 
“Adjusted Parent Operating Cash Flow” means, for any period, (i) Parent
Operating Cash Flow for such period less (ii) the sum of the following expenses
(determined without duplication), in each case to the extent paid by the
Borrower during such period in cash and regardless of whether any such amount
was accrued during such period:
 
(A)  income tax expenses of the Borrower and its Subsidiaries (other than income
tax expenses of Subsidiaries that are not organized under the laws of the United
States or any State thereof); and
 
(B)  corporate overhead expenses (including rental expense of the Borrower).
 
For purposes of determining Adjusted Parent Operating Cash Flow for any period,
the contribution to Parent Operating Cash Flow for such period from any
Subsidiary not organized under the law of the United States or any State thereof
shall be reduced (but not below zero) in the amount of any Investment made in
such Subsidiary during such period (for the purpose of permitting such
Subsidiary to pay income taxes during such period) by the Borrower or any
Qualified Holding Company having an interest in such Subsidiary.
 
“Administrative Questionnaire” means, with respect to each Bank Party, an
administrative questionnaire in the form prepared by the Agent and submitted to
the Agent (with a copy to the Borrower) duly completed by such Bank.
 
“Adverse Alternative Currency Letters of Credit” has the meaning set forth in
Section 2.16.
 
“AES” means The AES Corporation, a Delaware corporation, and its successors.
 
“AES Business” shall have the meaning set forth in Section 5.07(b)(ii).
 
“AES BVI II” means AES International Holdings II, Ltd., a company organized
under the laws of the British Virgin Islands.
 
 
2

--------------------------------------------------------------------------------

 

“AES Management Group” means (i) individuals who are members of the board of
directors or officers of the Borrower or the president of any Material AES
Entity; (ii) their respective spouses, children, grandchildren, siblings and
parents; (iii) trusts established for the sole or principal benefit of Persons
described in clauses (i) and (ii) above; (iv) heirs, executors, administrators
and personal or legal representatives of Persons described in clauses (i) and
(ii) above; and (v) any corporation or other Person that is controlled by, and a
majority of the equity interests in which are directly owned by, Persons
described in clauses (i) and (ii) above.
 
“AES Sonel” means AES-SONEL S.A., a société anonyme organised and existing under
the laws of Cameroon.
 
“Affiliate” means (i) any Person that directly, or indirectly through one or
more intermediaries, controls the Borrower (a “Controlling Person”), or (ii) any
Person (other than the Borrower or a Subsidiary) which is controlled by or is
under common control with a Controlling Person or (iii) as to any Person (other
than the Borrower and its Subsidiaries), any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person.  As used herein, the term
“control” means possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ownership of voting securities, by contract or otherwise.
 
“Agent” means Citibank, N.A., in its capacity as administrative agent for the
Bank Parties hereunder, and its successors in such capacity.
 
“Agreement” has the meaning specified in the recital of the parties to this
Agreement.
 
“AHYDO Payments” means any payments made in cash in order to cause the amount of
accrued but unpaid interest or original issue discount on any Debt, as of the
end of any “accrual period” within the meaning of Internal Revenue Code
§163(i)(2)(A) or any successor or similar provision, on such Debt not to exceed
the product of (x) the issue price (as defined in Internal Revenue Code
§§1273(b) and 1274(a) or any successor or similar provision) of such Debt and
(y) the yield to maturity (within the meaning of  Internal Revenue Code
§163(i)(2)(B)(ii) or any successor or similar provision) of such Debt.
 
“Alternative Currency” means (i) any lawful currency (other than Dollars) that
is freely transferable and convertible into Dollars or (ii) with respect to any
Revolving Letter of Credit issued by a Revolving Fronting Bank, any other lawful
currency (other than Dollars) that such Revolving Fronting Bank agrees may be
used as the designated currency of such Revolving Letter of Credit; provided
that such Revolving Fronting Bank is able to provide, and continues to provide,
to the Agent the information required pursuant to Section 2.15(b) with respect
to such Revolving Letter of Credit.
 
“Alternative Currency Letter of Credit” means any Revolving Letter of Credit
having a stated amount denominated in an Alternative Currency.
 
 “Amendment No. 2 to the Collateral Trust Agreement” means Amendment No. 2 to
the Collateral Trust Agreement dated as of March 17, 2004  by and among each
grantor
 
 
3

--------------------------------------------------------------------------------

 
 
thereunder, the Representatives (as defined in the Collateral Trust Agreement)
and the Corporate Trustee.
 
“Amendment No. 3” means Amendment No. 3 to the Existing Bank Credit Agreement,
dated as of July 26, 2013 among the Borrower,  the “Subsidiary Guarantors” under
and as defined in the Existing Bank Credit Agreement, the Bank Parties thereto,
the Agent and the Collateral Agent.
 
“Amendment and Restatement Effective Date” means the date that Amendment No. 3
to the Existing Bank Credit Agreement, dated as of July 26, 2013, becomes
effective in accordance with Section 2 thereof.
 
“Applicable Lending Office” means, with respect to any Bank Party, (i) in the
case of its Base Rate Loans, its Domestic Lending Office and (ii) in the case of
its Euro-Dollar Loans, its Euro-Dollar Lending Office.
 
“Applicable Revolving Margin” means, on any date, with respect to any Revolving
Credit Loan Commitments or Revolving Credit Loans, the percentage set forth in
the table below under the heading “Margin,” in each case, based on the ratings
assigned to the Facilities  on such date by Moody’s Investors Service, Inc. and
Standard & Poor’s Ratings Services:
 
Rating (Moody’s/S&P)
Margin
Baa3 (or higher)/BBB- (or higher)
2.00%
Ba1/BB+
2.25%
Ba2 (or lower)/BB (or lower)
2.50%



If the Facilities are rated by only one such rating agency, the rating of such
rating agency shall be used in determining the Applicable Revolving Margin.  If
the Facilities are rated by both such rating agencies and (x) the ratings
differential is one level, the lower rating will apply or (y) the ratings
differential is two levels or more, the midpoint rating will apply; provided
that if there is no midpoint rating, the lower of the two intermediate ratings
surrounding the midpoint will apply.  If the Facilities are not rated by either
of such rating agencies, the Facilities shall be deemed to be rated one level
higher than (i) in the case of Moody’s Investors Service Inc., the Borrower’s
corporate family rating and (ii) in the case of Standard & Poor’s Rating
Services, the Borrower’s corporate credit rating and, in each case, the rules of
the preceding two sentences shall apply to such deemed ratings.  If the
Facilities are not rated (or deemed rated in accordance with the preceding
sentence) by either or such rating agencies, the Applicable Revolving Margin
shall be with respect to any Revolving Credit Loan Commitments or Revolving
Credit Loans the highest rate set forth in the table above.
 
“Arranger Parties” Citigroup Global Markets Inc., Merrill Lynch, Pierce, Fenner
& Smith Incorporated, Barclays Bank PLC, RBS Securities Inc. and Union Bank,
N.A., as Joint
 
 
4

--------------------------------------------------------------------------------

 
 
Lead Arrangers and Joint Book Runners, and Bank of America, N.A., Barclays Bank
PLC, Royal Bank of Scotland PLC, and Union Bank, N.A., as Co-Syndication Agents.
 
 “Asset Sale” means any sale, lease transfer or other disposition (including any
such transaction effected by way of merger or consolidation or by way of an
Equity Issuance by a Subsidiary) by the Borrower or any of its Subsidiaries, but
excluding any transactions permitted by the provisions of Section 5.18 (other
than (x) sale of assets or Equity Interests of, or other Investments in, IPALCO
or any of its Subsidiaries or any Subsidiary Guarantor or Subsidiary thereof
permitted by subsection (iv) thereof and (y) sales of Equity Interest in, or all
or substantially all of the assets of, any Material AES Entity); provided that a
disposition of such assets not excluded during any fiscal year shall not
constitute an Asset Sale unless and until (and only to the extent that) the
aggregate Net Cash Proceeds from such disposition, when combined with all other
such dispositions previously made during such fiscal year, exceeds $50,000,000.
 
“Assigned Agreements” has the meaning set forth in Section 4.14(d).
 
“Assigned Interests” has the meaning set forth in Section 2.01(a)(ii).
 
“Assignee” has the meaning set forth in Section 10.06(c).
 
“Assignee Revolving Credit Banks” has the meaning set forth in
Section 2.01(a)(ii).
 
“Assignment and Assumption” means an assignment and assumption agreement
substantially in the form of Exhibit C-1, C-2 or C-3 hereto, as applicable.
 
“Assumption Agreement” has the meaning set forth in Section 2.17(d).
 
“Automatic Acceleration Event” means the occurrence, with respect to the
Borrower, of any of the Events of Default listed in clauses (g) and (h) of
Section 6.01.
 
“Available Amount” means, for any Revolving Letter of Credit on any date of
determination, the maximum aggregate amount (which, in the case of an
Alternative Currency Letter of Credit, shall be the Dollar Equivalent on such
date of determination of such amount) available to be drawn under such Revolving
Letter of Credit at any time on or after such date, the determination of such
maximum amount to assume the compliance with and satisfaction of all conditions
for drawing enumerated therein.
 
“Bank” means each lender listed on Appendix I as having a Revolving Credit Loan
Commitment on the Amendment and Restatement Effective Date, each Bank that is a
“Term Loan Bank” under the Existing Bank Credit Agreement on the Amendment and
Restatement Effective Date, each Assignee which becomes a Bank pursuant to
Section 10.06(c), each Incremental Term Loan Bank and their respective
successors.  Without limiting the generality of the foregoing sentence, the term
“Banks” shall not include any Departing Revolving Credit Loan Bank.
 
“Bank Party” means any Bank.
 
 
5

--------------------------------------------------------------------------------

 
 
“Banks’ Ratable Share” means, in respect of any Net Cash Proceeds, a percentage
of the Creditors’ Portion equal to a fraction (x) the numerator of which is the
Total Bank Exposure at such time and (y) the denominator of which is the sum of
the Total Bank Exposure at such time plus the aggregate principal amount of
First Priority Secured Debt, the proceeds of which were used to permanently
reduce Total Bank Exposure.
 
“Bankruptcy Law” means any law relating to bankruptcy, insolvency, winding up,
reorganization, suspension of payments, arrangement, liquidation, relief of
debtors, receivership, compromise, amalgamation, assignment for the benefit of
creditors or composition or readjustment of debts, or any equivalent or similar
proceeding or action.
 
“Base Rate” means, for any day, a rate per annum equal to the higher of (i) the
rate of interest publicly announced by Citibank, N.A. from time to time as its
Base Rate for such day and (ii) the sum of 1/2 of 1% plus the Federal Funds Rate
for such day.
 
“Base Rate Borrowing” has the meaning set forth in the definition of “Borrowing”
herein.
 
“Base Rate Loan” means a Loan which bears interest at the Base Rate pursuant to
the applicable Notice of Borrowing or Notice of Interest Rate Election or the
provisions of Section 2.07(a) or Article 8 plus the Base Rate Margin.
 
“Base Rate Margin” means (i) in respect of the Revolving Credit Loans, a rate
per annum equal to the Applicable Revolving Margin less 1.00% and (ii) in
respect of the Incremental Term Loan Facility, a rate per annum to be agreed to
by the Borrower, the Agent and the Incremental Term Loan Banks.
 
“Benefit Arrangement” means, at any time, an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.
 
“Borrower” has the meaning specified in the recital of the parties to this
Agreement.
 
“Borrowing” means (i) a borrowing hereunder consisting of Revolving Credit Loans
made to the Borrower at the same time by the Revolving Credit Loan Banks
pursuant to Section 2.01(a) or (ii) a borrowing hereunder consisting of
Incremental Term Loans made to the Borrower at the same time by the Incremental
Term Loan Banks pursuant to Section 2.17.  A Borrowing is a “Base Rate
Borrowing” if such Loans are Base Rate Loans or a “Euro-Dollar Borrowing” if
such Loans are Euro-Dollar Loans.
 
“Bridge Debt” means any Debt incurred pursuant to Section 5.07(b)(iv) relating
to a bridge financing of any Asset Sale.
 
“Business Day” means either (i) a Domestic Business Day or (ii) a Euro-Dollar
Business Day, as applicable.
 
 
6

--------------------------------------------------------------------------------

 
 
“BVI Cayman Pledge Agreement” means the Pledge Agreement dated as of
December 12, 2002, made by AES BVI II in favor of the Collateral Trustees.
 
“BVI Collateral” means the “Collateral” referred to in the BVI Cayman Pledge
Agreement.
 
“Cameroon Business” means any AES Business located in the Republic of Cameroon,
including, without limitation, AES Sonel.
 
“Cash Collateralize” means, in respect of an obligation, to provide and to
pledge (as a first priority perfected security interest) cash collateral in
Dollars, at a location and pursuant to documentation in form and substance
reasonably satisfactory to the Agent (and “Cash Collateralization” has a
corresponding meaning).
 
“Capital Commitment” means any contractual commitment or obligation under an
equity contribution or other agreement the primary purpose of which is for the
Borrower to provide to an AES Business a portion of the capital required to
finance construction projects, the acquisition of additional assets or capital
improvements being undertaken by such AES Business.
 
“Capital Stock” means, with respect to any Person, any and all shares,
interests, participants or other equivalents (however designated, whether voting
or non-voting) of, or interests in (however designated), the equity of such
Person, including, without limitation, all common stock and preferred stock and
partnership and joint venture interests of such Person.
 
“Cash Flow Coverage Ratio” means, for any period, the ratio of (i) Adjusted
Parent Operating Cash Flow for such period to (ii) Corporate Charges for such
period.
 
“CFC” means any entity that is a controlled foreign corporation under
Section 957 of the Internal Revenue Code (or any successor provision thereto).
 
“Closing Date” means March 17, 2004, the date on which the Agent received the
fees and documents specified in or pursuant to Section 3.01.
 
“Collateral” means the Creditor Group Collateral.
 
“Collateral Account” has the meaning as set forth in the Collateral Trust
Agreement.
 
“Collateral Agent” means Citibank, N.A., in its capacity as collateral agent for
the Lender Parties under the Financing Documents and its successors in such
capacity.
 
“Collateral Documents” means the Security Agreement, the Collateral Trust
Agreement, the BVI Cayman Pledge Agreement and any other agreement that creates
or purports to create a Lien in favor of the Collateral Trustees for the benefit
of the Secured Holders.
 
“Collateral Trust Agreement” means the Collateral Trust Agreement dated as of
December 12, 2002 made by the grantors thereunder in favor of the Collateral
Trustees, as amended by Amendment No. 1 dated as of July 29, 2003, Amendment No.
2 dated as of March
 
 
7

--------------------------------------------------------------------------------

 
 
17, 2004, Amendment No. 3 dated as of August 26, 2009, and as further amended
from time to time.
 
“Collateral Trustees” has the meaning as set forth in the Collateral Trust
Agreement.
 
“Collateral Value” means, at any time, the aggregate book value at such time of
the percentage of Equity Interests pledged in favor of the Secured Holders
(other than the Equity Interests of the Excluded AES Entities); provided that
the book value of each Subsidiary whose Equity Interests are being pledged shall
be determined at such time (without giving effect to any accumulated other
comprehensive gain or loss) by the sum of (i) its contributed capital less
(ii) its intercompany receivables, plus (iii) its pre-tax retained earnings,
plus (iv) its intercompany payables and less (v) dividends paid to the Borrower
by such Subsidiary; provided further that for purposes of determining IPALCO’s
book value, IPALCO’s contributed capital shall be calculated on a purchase
accounting basis.
 
“Commitment Increase” has the meaning set forth in Section 2.17(a).
 
“Communications” has the meaning set forth in Section 7.11(a).
 
“Conduit Lender” means any special purpose corporation organized and
administered by any Bank for the purpose of making Loans hereunder otherwise
required to be made by such Bank and designated by such Bank in a written
instrument, subject to the consent of the Agent and the Borrower (which, in each
case, shall not be unreasonably withheld or delayed); provided that the
designation by any Bank of a Conduit Lender shall not relieve the designating
Bank of any of its obligations to fund a Loan under the Agreement if, for any
reason, its Conduit Lender fails to fund any such Loan, and the designating Bank
(and not the Conduit Lender) shall have the sole right and responsibility to
deliver all consents and waivers required or requested under this Agreement with
respect to its Conduit Lender, and provided further that no Conduit Lender shall
(i) be entitled to receive any greater amount pursuant to Section 8.03, 8.04 or
10.03 than the designating Bank would have been entitled to receive in respect
of the extensions of credit made by such Conduit Lender or (ii) be deemed to
have any Revolving Credit Commitment hereunder.
 
“Consolidated Subsidiary” means, at any date with respect to any Person, any
Subsidiary of such Person or other entity the accounts of which would be
consolidated with those of such Person in its consolidated financial statements
if such statements were prepared as of such date.
 
“Controlling Person” has the meaning set forth in the definition of “Affiliate”
herein.
 
“Corporate Charges” means, for any period, the sum of the following amounts
(determined without duplication), in each case to the extent paid in cash by the
Borrower during such period and regardless of whether any such amount was
accrued during such period:
 
(i)        interest expense of the Borrower for such period:
 
 
8

--------------------------------------------------------------------------------

 

(A)  including, to the extent not otherwise included hereunder, (x) AHYDO
Payments or any similar payments and (y) mandatory payments of principal on any
instrument providing for original issue discount or payment of interest in kind
where such payments are designed to replicate current cash interest; and
 
(B)  excluding any interest expense to the extent that (x) the Borrower has the
option or obligation to pay or satisfy such interest expense by the issuance of
Capital Stock of the Borrower or other securities of the Borrower which would
not constitute Recourse Debt and (y) the Borrower has not paid or satisfied such
interest expense during such period with cash or by the issuance of Recourse
Debt;
 
(ii)  regularly scheduled dividend (including cumulative payments made as a
result of any deferral) payments paid on the Borrower’s Redeemable Stock during
such period;
 
(iii)  regularly scheduled dividend (including cumulative payments made as a
result of any deferral) payments paid on Trust Preferred Securities during such
period; and
 
(iv)  regularly scheduled dividend (including cumulative payments made as a
result of any deferral) payments paid on the Borrower’s preferred stock or
Hybrid Securities during such period.
 
“Corporate Trustee” means Union Bank, N. A. not in its individual capacity but
solely as corporate trustee (as successor to Wilmington Trust Company, a
Delaware banking corporation), as Corporate Trustee under the Collateral Trust
Agreement and any successor in such capacity.
 
“Covered Transaction” has the meaning set forth in the definition of “Net Cash
Proceeds” herein.
 
“Credit Agreement Documents” has the meaning set forth in the Collateral Trust
Agreement.
 
“Credit Party” has the meaning set forth in Section 8.03.
 
“Creditor Group Collateral” means the Security Agreement Collateral, the
Additional Collateral Trust Agreement Collateral and the BVI Collateral.
 
“Creditors’ Portion” means, in respect of any Net Cash Proceeds, (i) 60% of such
Net Cash Proceeds at any time that the Recourse Debt to Cash Flow Ratio is
greater than or equal to 5.0:1.0 or (ii) 50% of such Net Cash Proceeds at any
time that the Recourse Debt to Cash Flow Ratio is less than 5.0:1.0.
 
“Debt” of any Person means at any date, without duplication, (i) all Obligations
of such Person for borrowed money; (ii) all Obligations of such Person evidenced
by bonds,
 
 
 
9

--------------------------------------------------------------------------------

 
 
debentures, notes or other similar instruments; (iii) all Obligations of such
Person to pay the deferred purchase price of property or services, except trade
accounts payable arising in the ordinary course of business; (iv) all
Obligations of such Person as lessee which are capitalized in accordance with
generally accepted accounting principles; (v) all Obligations (whether
contingent or non-contingent) of such Person to reimburse any bank or other
Person in respect of amounts paid under a letter of credit, surety or
performance bond or similar instrument; (vi) all Debt secured by a Lien on any
asset of such Person, whether or not such Debt is otherwise an obligation of
such Person; (vii) all Debt of others Guaranteed by such Person and (viii) all
Redeemable Stock of such Person valued at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends.  For
purposes hereof, contingent obligations of the type described in clause (v) of
this definition with respect to letters of credit not issued hereunder shall not
be treated as “Debt” hereunder to the extent that such obligations are cash
collateralized or to the extent that the issuer of any such letter of credit is
entitled to draw under a Revolving Letter of Credit issued hereunder which by
its terms requires that Revolving L/C Drawings under such letter of credit be
applied only to reimburse such issuer for amounts paid by such issuer under such
letter of credit.  The obligations of the Borrower under any Capital Commitment
or under any agreement, in the form of indemnity or contingent equity
contribution agreement or otherwise, pursuant to which the Borrower agrees to
protect any Person, in whole or in part, from tax liabilities, environmental
liabilities, political risks, including currency convertibility and
transferability risk and changes in law, or construction cost overruns shall not
constitute Debt.  For the avoidance of doubt, Qualified Equity-Linked or Hybrid
Securities shall not be considered Debt for any purpose of this Agreement (other
than for purposes of the definition of Material Debt and Section 6.01 hereof).
 
“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.
 
“Defaulting Bank” means, any Bank that, as reasonably determined by the Agent,
(a) has failed to perform any of its funding obligations hereunder,  including
in respect of its Loans or obligations to make a payment to a Revolving Fronting
Bank in respect of a Revolving L/C Drawing, within three Business Days of the
date required to be funded by it hereunder, unless the subject of a good-faith
dispute (b) has notified the Agent or the Borrower that it does not intend to
comply with its funding obligations generally or has made a public statement to
that effect with respect to its funding obligations hereunder or generally,
under other agreements in which it commits to extend credit, (c) has failed,
within three Business Days after request by the Agent, to confirm in a manner
satisfactory to the Agent that it will comply with its funding obligations
hereunder unless the subject of a good-faith dispute, or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Bankruptcy Law, (ii) had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or a custodian appointed for
it, or (iii) taken any action in furtherance of, or indicated its consent to,
approval of or acquiescence in any such proceeding or appointment.  Any
determination that a Bank is a Defaulting Bank under clauses (a) through (d)
above will be made by the Agent in its reasonable discretion acting in good
faith; provided that a Bank shall not be a Defaulting Bank solely by virtue of
the ownership or acquisition of any equity interest in that Bank or any direct
or indirect parent company thereof by a governmental authority or any
instrumentality thereof;
 
 
10

--------------------------------------------------------------------------------

 

 
provided further that no Initial Term Loan Bank shall be considered a Defaulting
Bank in its capacity as Initial Term Loan Bank.  The Agent will promptly send to
all parties hereto a copy of any notice to the Agent provided for in this
definition.
 
“Departing Revolving Credit Loan Bank” shall mean each Existing Revolving Credit
Loan Bank with a Revolving Credit Loan Commitment of $0 (zero) as shown on
Appendix I hereto.
 
“Derivatives Obligations” of any Person means all obligations of such Person in
respect of any rate swap transaction, basis swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap, equity or equity
index option, bond option, interest rate option, credit derivative transaction,
foreign exchange transaction, cap transaction, floor transaction, collar
transaction, currency swap transaction, cross-currency rate swap transaction,
currency option or any other similar transaction (including any option with
respect to any of the foregoing transactions) or any combination of the
foregoing transactions; provided that Derivatives Obligations shall not include
any obligations of such Person in relation to an equity forward contract, equity
or equity index swap or equity or equity index option pertaining, linked or
indexed to the common stock of such Person or any affiliate thereof.  For
purposes of determining the aggregate amount of Derivative Obligations on any
date or the Recourse Debt to Cash Flow Ratio on any date, the Derivative
Obligations of the applicable Person in respect of any Hedge Agreement shall be
the maximum aggregate amount (after giving effect to any netting agreements to
the extent such netting agreements are with the same Person to whom any such
Derivative Obligations are owed or with Affiliates of such Person) that the
applicable Person would be required to pay if such Hedge Agreement were
terminated at such time.
 
“Direct Exposure” has the meaning set forth in Section 2.14(c).
 
“Disclosed Matters” means matters disclosed in any SEC Filings made prior to
July 26, 2013 or in written materials sent by or on behalf of the Borrower to
all of the Bank Parties prior to July 26, 2013.
 
“Dollar Equivalent” means, on any date of determination with respect to any
Alternative Currency Letter of Credit, in calculating the maximum aggregate
amount available to be drawn under such Alternative Currency Letter of Credit at
any time on or after such date, the amount thereof in Dollars most recently
reported to the Agent pursuant to Section 2.15 in calculating the amount of any
Revolving L/C Drawing under such Alternative Currency Letter of Credit, the
aggregate amount of Dollars paid by the relevant Revolving Fronting Bank to
purchase the Alternative Currency paid by such Revolving Fronting Bank in
respect of such Revolving L/C Drawing.
 
“Dollars” has the meaning set forth in Section 2.16.
 
“Domestic Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in New York City are authorized by law to close.
 
“Domestic Lending Office” means, as to each Bank Party, its office located at
its address set forth in its Administrative Questionnaire (or identified in its
Administrative
 
 
11

--------------------------------------------------------------------------------

 
 
Questionnaire as its Domestic Lending Office) or such other office as such Bank
Party may hereafter designate as its Domestic Lending Office by notice to the
Borrower and the Agent.
 
“Effective Date” means March 17, 2004, the date the Former Bank Credit Agreement
became effective in accordance with Section 10.10 of the Former Bank Credit
Agreement.
 
“Eligible Assignee” means any commercial bank or financial institution
(including, without limitation, any fund that regularly invests in loans similar
to the Term Loans) as approved (which approval shall be required only so long as
no Event of Default has occurred and is continuing at the time of an assignment)
by the Borrower (such approval not to be unreasonably withheld or delayed);
provided, however, that neither any Loan Party nor any Subsidiary of a Loan
Party shall qualify as an Eligible Assignee under this definition.
 
“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to the
environment, the effect of the environment on human health or to emissions,
discharges or releases of pollutants, contaminants, Hazardous Substances or
wastes into the environment, including, without limitation, ambient air, surface
water, ground water or land, or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of pollutants, contaminants, Hazardous Substances or wastes or the
clean-up or other remediation thereof.
 
“Equity Credit Preferred Securities” means, at any date:
 
(i)       Debt of the Borrower (A) that is owed to a Special Purpose Financing
Subsidiary of the Borrower; (B) that is issued in connection with the issuance
by such Special Purpose Financing Subsidiary of Existing Trust Preferred
Securities; (C) that is subordinated in right of payment to other Debt of the
Borrower of at least the types and to at least the extent as was, on the date of
issuance thereof, the Junior Subordinated Debentures issued by AES in connection
with the issuance by AES Trust III of its $3.375 Term Convertible Securities,
Series C, on October 7, 1999 (or otherwise satisfactory to the Agent); and
(D) as to which, at such date, AES has the right to defer the payment of all
interest for the period of at least 19 consecutive quarters beginning at such
date; and
 
(ii)      Guarantees by the Borrower of the obligations of the issuer of any
Existing Trust Preferred Securities in respect of such Existing Trust Preferred
Securities; and
 
(iii)  Mandatorily convertible securities (such as those known as “DECS”
(including tax deductible DECS)) consisting of Debt of the Borrower that is
subordinated in right of payment to other Debt of the Borrower of at least the
types and to at least the extent as was, on the date of issuance thereof, the
Junior Subordinated Debentures issued by the Borrower in connection with the
issuance by AES Trust III of its $3.375 Term Convertible Securities, Series C,
on October 7, 1999, (or otherwise satisfactory to the
 
 
12

--------------------------------------------------------------------------------

 
 
(Agent) and which is mandatorily convertible into, or redeemable with the
proceeds of, Capital Stock of the Borrower (other than Redeemable Stock).
 
“Equity Interest” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized or otherwise existing on any
date of determination; provided that Equity Interest shall not include Trust
Preferred Securities (other than the Existing Trust Preferred Securities) or any
debt security that constitutes Debt and is convertible into, or exchangeable
for, Equity Interests.
 
“Equity Issuances” means, in respect of any Person, the issuance or sale of
Equity Interests of such Person other than any such issuance to directors,
officers or employees pursuant to employee benefit plans in the ordinary course
of business (including by way of exercise of stock options).
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.
 
“ERISA Group” means the Borrower, its Subsidiaries and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Internal Revenue Code.
 
“Euro-Dollar Borrowing” has the meaning set forth in the definition of
“Borrowing” herein.
 
“Euro-Dollar Business Day” means any Domestic Business Day on which commercial
banks are open for international business (including dealings in dollar
deposits) in London.
 
“Euro-Dollar Default Rate” has the meaning set forth in Section 2.06(c).
 
“Euro-Dollar Lending Office” means, as to each Bank Party, its office, branch or
affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Euro-Dollar Lending
Office) or such other office, branch or affiliate of such Bank Party as it may
hereafter designate as its Euro-Dollar Lending Office by notice to the Borrower
and the Agent.
 
“Euro-Dollar Loan” means a Loan which bears interest at the Adjusted London
Interbank Offered Rate pursuant to the applicable Notice of Borrowing or Notice
of Interest Rate Election plus the Euro-Dollar Margin.
 
 
13

--------------------------------------------------------------------------------

 

 
“Euro-Dollar Margin” means (i) in respect of the Revolving Credit Loans, a rate
per annum equal to the Applicable Revolving Margin and (ii) in respect of the
Incremental Term Loan Facility, a rate per annum to be agreed to by the
Borrower, the Agent and the Incremental Term Loan Banks.
 
“Euro-Dollar Reserve Percentage” means for any day that percentage (expressed as
a decimal) which is in effect on such day, as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement for a member bank of the Federal Reserve System in
New York City with deposits exceeding five billion dollars in respect of
“Eurocurrency liabilities” (or in respect of any other category of liabilities
which includes deposits by reference to which the interest rate on Euro-Dollar
Loans is determined or any category of extensions of credit or other assets
which includes loans by a non-United States office of any Bank to United States
residents).  The Adjusted London Interbank Offered Rate shall be adjusted
automatically on and as of the effective date of any change in the Euro-Dollar
Reserve Percentage.
 
“Event of Default” has the meaning set forth in Section 6.01.
 
“Excess Revolving L/C Collateral” has the meaning set forth in Section 2.14(d).
 
“Exchange Note Holders” means the holders of the Senior Secured Exchange Notes.
 
“Excluded AES Business” means any AES Business located in Brazil or Argentina;
provided that the Borrower may by written notice to the Agent make an election
not to treat one or more AES Businesses in Brazil or Argentina as an “Excluded
AES Business”.  Once the Borrower elects not to treat an AES Business as an
“Excluded AES Business” it may not thereafter change or revoke such election
with respect to such AES Business without the consent of the Required Banks.
 
“Excluded AES Entity” means any Person set forth on Schedule IV, as such
Schedule IV may be updated pursuant to Section 5.01(l)(2) whose assets consist
only of any of the Excluded AES Businesses and direct or indirect Investments
therein.
 
“Excluded Swap Obligation” means, with respect to the Borrower or any of its
Subsidiaries, any obligation (a “Swap Obligation”) to pay or perform under any
agreement, contract or transaction that constitutes a “swap” within the meaning
of section 1a(47) of the Commodity Exchange Act, if, and to the extent that, all
or a portion of the Guarantee of the Borrower or any such Subsidiary , of, or
the grant by the Borrower or any such Subsidiary, of a security interest to
secure, such Swap Obligation (or any Guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of the Borrower’s or such Subsidiary’s
failure for any reason to constitute an “Eligible Contract Participant”  as
defined in the Commodity Exchange Act (determined after giving effect to
“Keepwell, Support or Other Agreement” for the benefit of the Borrower or such
guarantor and any and all Guarantees of the Borrower or such guarantor’s Swap
Obligations by the Borrower or such other Subsidiaries) at the time the
Guarantee of such guarantor, or a grant by such
 
 
 
14

--------------------------------------------------------------------------------

 
 
guarantor of a security interest, becomes effective with respect to such Swap
Obligations.  If a Swap Obligation arises under a master agreement governing
more than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes excluded in accordance with this definition.


“Existing Bank Credit Agreement” has the meaning set forth in the first
preliminary statement hereto.
 
“Existing Letter of Credit” means a “Letter of Credit” (as defined in the Former
Bank Credit Agreement) issued under the Former Bank Credit Agreement that was
outstanding on the Effective Date and listed on Appendix III under the heading
“Existing Revolving Letters of Credit”.
 
“Existing Revolving Credit Loan Bank” shall mean each Revolving Credit Loan Bank
under the Existing Credit Agreement immediately before the Amendment and
Restatement Effective Date.
 
“Existing Trust Preferred Securities” means the $3.375 Trust Preferred
Securities, Series C issued by AES Trust III on October 7, 1999.
 
“Extension of Credit” means (i) a Borrowing pursuant to Section 2.01 or
Section 2.17 or (ii) the issuance of a Revolving Letter of Credit pursuant to
Section 2.03.
 
“Facilities” means the Revolving Credit Loan Facility, the Initial Term Loan
Facility and any Incremental Term Loan Facility made available to the Borrower
pursuant to Section 2.17.
 
“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Domestic Business Day next
succeeding such day; provided that (i) if such day is not a Domestic Business
Day, the Federal Funds Rate for such day shall be such rate on such transactions
on the next preceding Domestic Business Day as so published on the next
succeeding Domestic Business Day and (ii) if no such rate is so published on
such next succeeding Domestic Business Day, the Federal Funds Rate for such day
shall be the average rate quoted to Citibank, N.A. on such day on such
transactions as determined by the Agent.
 
“Financing Documents” means this Agreement, the Collateral Documents and the
Notes.
 
“Financing Parties” means (i) the Bank Parties hereunder and (ii) Exchange Note
Holders.
 
“First Priority Secured Debt” means Debt of the Borrower secured by a
first-priority lien on the Creditor Group Collateral (subject to the limitations
set forth in Section 5.10(p)), provided that Debt owed to an Affiliate of the
Borrower shall not be First Priority Secured Debt.
 
 
 
15

--------------------------------------------------------------------------------

 

“Foreign Subsidiary” means a Pledged Subsidiary or a Subsidiary of a Pledged
Subsidiary (other than an Excluded AES Entity) organized under the laws of a
jurisdiction other than the United States or any State thereof.
 
“Form 10-K” means the Borrower’s annual report on Form 10-K for the year ended
December 31, 2012, as filed with the Securities and Exchange Commission pursuant
to the Securities Exchange Act of 1934.
 
“Form 10-Q” means the Borrower’s quarterly report on Form 10-Q for the quarter
ended March 31, 2013, as filed with the Securities and Exchange Commission
pursuant to the Securities Exchange Act of 1934.
 
“Former Bank Credit Agreement” means the “Existing Bank Credit Agreement” as
defined in the Existing Bank Credit Agreement.
 
“GAAP” has the meaning set forth in Section 1.02.
 
“Grantor” means each of the Borrower and AES BVI II.
 
“Group of Loans” means, at any time, a group of Loans consisting of (i) all
Loans which are Base Rate Loans at such time or (ii) all Euro-Dollar Loans
having the same Interest Period at such time; provided that if a Loan of any
particular Bank is converted to or made as a Base Rate Loan pursuant to
Article 8, such Loan shall be included in the same Group or Groups of Loans from
time to time as it would have been in if it had not been so converted or made.
 
“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt or other obligation of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (i) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Debt or other obligation (whether arising by virtue of partnership arrangements,
by agreement to keep-well, to purchase assets, goods, securities or services, to
take-or-pay or to maintain financial statement conditions or otherwise) or
(ii) entered into for the purpose of assuring in any other manner the obligee of
such Debt or other obligation of the payment thereof or to protect such obligee
against loss in respect thereof (in whole or in part); provided that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business or, for the avoidance of doubt, obligations of the
Borrower to provide capital to an AES Business under a Capital Commitment.  The
term “Guarantee” used as a verb has a corresponding meaning.
 
 “Hazardous Substances” means any toxic, radioactive, caustic or otherwise
hazardous substance, including petroleum, its derivatives, by-products and other
hydrocarbons, or any substance having any constituent elements displaying any of
the foregoing characteristics.
 
“Hedge Agreement” means any contract, instrument or agreement in respect of
Derivative Obligations.
 
 
 
16

--------------------------------------------------------------------------------

 

“Hedge Bank” means any Bank Party or an Affiliate of a Bank Party in its
capacity as a party to a Secured Hedge Agreement.
 
“Hybrid Securities” means, with respect to any Person, perpetual preferred stock
that is not Redeemable Stock of such Person and any other securities of such
Person that, at the time of issuance, received at least two of the following
treatments: (a) ”intermediate equity content” or better equity treatment from
Standard & Poor’s Rating Services, (b) ”Basket C Equity Credit” or better equity
treatment from Moody’s Investors Service, Inc. and (c) ”Class C- Moderate Equity
Content” or better equity treatment from Fitch Ratings; provided that to the
extent any such category of a rating agency is no longer in existence, the
applicable references in this definition shall be deemed to be a reference to
the nearest equivalent category of such rating agency.
 
“Increase Commitment Date” has the meaning set forth in Section 2.17(b).
 
“Increase Date” has the meaning set forth in Section 2.17(a).
 
“Increasing Revolving Credit Loan Bank” shall mean each Existing Revolving
Credit Loan Bank whose Revolving Credit Loan Commitment as shown on Appendix I
hereto is greater than its existing Revolving Credit Loan Commitment immediately
prior to the Amendment and Restatement Effective Date.
 
“Incremental Term Loan” means each term loan made by an Incremental Term Loan
Bank under the Incremental Term Loan Facility in accordance with the terms of
Section 2.17.
 
“Incremental Term Loan Bank” means each Bank (including any Additional Term Loan
Bank) having an Incremental Term Loan.
 
“Incremental Term Borrowings” means a borrowing consisting of simultaneous
Incremental Term Loans of the same type made by the Incremental Term Loan Banks.
 
“Incremental Term Loan Commitment” means, with respect to each Incremental Term
Loan Bank, the amount set forth for such Bank in respect of the Incremental Term
Loan Facility in the Register maintained by the Agent pursuant to
Section 10.06(f).
 
“Incremental Term Loan Facility” has the meaning set forth in Section 2.17(a).
 
“Incremental Term Loan Note” means a promissory note of the Borrower to the
order of any Incremental Term Loan Bank, in substantially the form of
Exhibit A-2 hereto (with such modifications as the Borrower and the Agent may
agree are necessary to evidence the terms of the Incremental Term Loan
Facility), evidencing the indebtedness of the Borrower to such Bank resulting
from the Incremental Term Loan deemed to have been made by such Bank.
 
“Incremental Term Loan Termination Date” has the meaning set forth in the
definition of “Termination Date” herein.
 
“Indemnitee” has the meaning set forth in Section 10.03(b).
 
 
 
17

--------------------------------------------------------------------------------

 
 
“Initial Term Loan” means each “Term Loan” originally made under the Existing
Bank Credit Agreement (none of which remain outstanding as of the Amendment and
Restatement Effective Date) and each Initial Term Loan made as a result of a
Commitment Increase in accordance with the terms of Section 2.17.
 
“Initial Term Loan Bank” means each Bank (including any Additional Term Loan
Bank) having an Initial Term Loan.
 
“Initial Term Loan Commitment” means, with respect to each Initial Term Loan
Bank, the amount set forth opposite its name on Appendix II hereto or, if such
Bank has entered into one or more Assignment and Assumptions or Assumption
Agreements or is an Additional Term Loan Bank, the amount set forth for such
Bank in respect of the Initial Term Loan Facility in the Register maintained by
the Agent pursuant to Section 10.06(f).
 
“Initial Term Loan Facility” means, at any time, the aggregate amount of the
Initial Term Loan Banks’ Initial Term Loans at such time.
 
“Initial Term Loan Note” means a promissory note of the Borrower to the order of
any Initial Term Loan Bank, in substantially the form of Exhibit A-2 hereto,
evidencing the indebtedness of the Borrower to such Bank resulting from the
Initial Term Loan deemed to have been made by such Bank.
 
“Initial Term Loan Termination Date” has the meaning set forth in the definition
of “Termination Date” herein.
 
“Interest Period” means, with respect to each Euro-Dollar Loan, the period
commencing on the date of borrowing specified in the applicable Notice of
Borrowing or on the date specified in an applicable Notice of Interest Rate
Election and ending one, two, three, six or, with the consent of all affected
Banks, twelve months thereafter, as the Borrower may elect in such notice;
provided that:
 
(i)       any Interest Period which would otherwise end on a day which is not a
Euro-Dollar Business Day shall be extended to the next succeeding Euro-Dollar
Business Day unless such Euro-Dollar Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Euro-Dollar Business Day;
 
(ii)  any Interest Period which begins on the last Euro-Dollar Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall, subject to
clause (iii) below, end on the last Euro-Dollar Business Day of a calendar
month; and
 
(iii)  (x) with respect to any Revolving Credit Loans, any Interest Period that
would otherwise end after the Revolving Credit Loan Termination Date shall end
on the Revolving Credit Loan Termination Date, (y) with respect to any Initial
Term Loans, any Interest Period that would otherwise end after the Initial Term
Loan Termination Date shall end on the Initial Term Loan Termination Date and
(z) with respect to any Incremental Term Loans, any Interest Period that would
otherwise end after the
 
 
 
18

--------------------------------------------------------------------------------

 
 
applicable Incremental Term Loan Termination Date shall end on the applicable
Incremental Term Loan Termination Date.
 
“Intermediate Holding Companies” has the meaning set forth in Section 5.16(b).
 
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended, or
any successor statute.
 
“Investment” means any investment in any Person, whether by means of share
purchase, capital contribution, loan, Guarantee, time deposit or otherwise (but
not including any demand deposit).
 
“IPALCO” means Ipalco Enterprises, Inc., an Indiana corporation.
 
“Lender Parties” has the meaning set forth in the Collateral Trust Agreement.
 
“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, or any other type of preferential
arrangement that has the practical effect of creating a security interest, in
respect of such asset.  For the purposes of this Agreement, the Borrower or any
of its Subsidiaries shall be deemed to own subject to a Lien any asset which it
has acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such asset.
 
“Loan” means a Revolving Credit Loan or a Term Loan, each of which may be a Base
Rate Loan or a Euro-Dollar Loan and “Loans” means Revolving Credit Loans or Term
Loans, each of which may be Base Rate Loans or Euro-Dollar Loans or any
combination of the foregoing.
 
“Loan Party” means each Obligor and AES BVI II.
 
“London Interbank Offered Rate” means, for any Interest Period, the average
(rounded upward, if necessary, to the next higher 1/16th of 1%) of the
respective rates per annum at which deposits in dollars are offered to each of
the Reference Banks in the London interbank market at approximately 11:00 A.M.
(London time) two business days before the first day of such Interest Period in
an amount approximately equal to the principal amount of the Euro-Dollar Loan of
such Reference Bank to which such Interest Period is to apply and for a period
of time comparable to such Interest Period.
 
“Material Adverse Effect” means a material adverse effect on (i) the business,
consolidated results of operations, or consolidated financial condition of the
Borrower and its Subsidiaries taken as a whole, (ii) the ability of the Loan
Parties to perform their material obligations under any Financing Document or
(iii) the rights of and remedies available to any Bank Party under any Financing
Document.
 
“Material AES Entity” means any Person in which the Borrower has a direct or
indirect equity Investment if such Person’s contribution to Parent Operating
Cash Flow for the
 
 
 
19

--------------------------------------------------------------------------------

 
 
four most recently completed fiscal quarters of the Borrower constitutes 20% or
more of Parent Operating Cash Flow for such period.
 
“Material Debt” means, with respect to any Person, Debt (other than the Loans
and the Reimbursement Obligations) of such Person arising in one transaction, in
an aggregate principal amount exceeding $100,000,000.
 
“Material Hedge Agreement” means, with respect to any Person, a Hedge Agreement
entered into by such Person in respect of which the Derivative Obligations of
such Person exceed $100,000,000.
 
“Material Obligation” means any obligation or liability in an amount equal to or
in excess of $100,000,000.
 
“Material Plan” means at any time a Plan or Plans having aggregate Unfunded
Liabilities in excess of $100,000,000.
 
“Maximum Outstanding Exposure” has the meaning set forth in Section 2.15(a).
 
“Minimum CP Rating” means (i) A-1 for Standard & Poor’s Ratings Services;
(ii) P-1 for Moody’s Investors Service, Inc.; (iii) F-1 for Fitch IBCA, Inc. and
(iv) D-1 for Duff & Phelps Credit Rating Co.
 
“Minimum Ratings Condition” means, at any time of determination, that the
Facilities are rated at least Ba1 from Moody’s Investors Service, Inc. and the
corporate credit rating of the Borrower is at least BB- from Standard & Poor’s
Ratings Services, in each case without any negative outlook.
 
“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
five year period.
 
“Net Cash Proceeds”:  (a)  with respect to an Equity Issuance by a Subsidiary or
the incurrence of Debt (a “Covered Transaction”), means the aggregate amount of
cash received from time to time (whether as initial consideration or through
payment or disposition of deferred consideration) by the Borrower and its
Subsidiaries from such Covered Transaction after deducting therefrom (without
duplication) (i) brokerage commissions, underwriting fees and discounts, legal
fees, finder’s fees and other similar fees and commissions, (ii) in the case of
a Covered Transaction in the form of incurrence of Debt by a Subsidiary, the
amount of any Debt of such Subsidiary that, by the terms of the agreement or
instrument governing such Debt or applicable law, is required to be repaid or
prepaid and is actually so repaid or prepaid with all or a portion of the
proceeds of such Covered Transaction and (iii) any portion of the proceeds of
such Covered Transaction required to prepay or collateralize interest or
dividends payable in respect of such Covered Transaction during one six-month
period; and
 
 
20

--------------------------------------------------------------------------------

 

(b)      with respect to any Asset Sale, means cash payments received (including
any cash payments received by way of deferred payment of principal pursuant to a
note or installment receivable or otherwise, but only as and when received
(including any cash received upon sale or disposition of such note or
receivable), excluding any other consideration received in the form of
assumption by the acquiring Person of Debt or other obligations relating to the
property disposed of in such Asset Sale or received in any other noncash form)
therefrom, in each case, net of:
 
                (i)       all legal, title and recording tax expenses,
commissions and other customary fees and expenses incurred (including, without
limitation, consent and waiver fees and any applicable premiums, earn-out or
working interest payments or payments in lieu or in termination thereof), and
all federal, state, provincial, foreign and local taxes payable to the relevant
tax authority (x) as a direct consequence of such Asset Sale, (y) as a result of
the required repayment of any Debt in any jurisdiction other than the
jurisdiction where the property disposed of was located or (z) as a result of
any repatriation to the U.S. of any proceeds of such Asset Sale,
 
(ii)  a reasonable reserve (which reserve if required by the applicable sale
agreement, shall be deposited into a third party escrow account with an escrow
agent and shall be maintained in such account until such time as the applicable
indemnification obligation expires or the amounts on deposit are required to
make indemnification payments) for any indemnification payments (fixed and
contingent) attributable to seller’s indemnities to the purchaser undertaken by
the Borrower or any of its Subsidiaries in connection with such Asset Sale (but
excluding any payments, which by the terms of the indemnities will not, under
any circumstances, be made prior to the Initial Term Loan Termination Date);
provided that any amounts in such reserve to the extent not paid to the
purchaser as an indemnification payment after the expiration of any applicable
time period set forth in the agreements in respect of such Asset Sale shall be
treated as “Net Cash Proceeds” for all purposes of this Agreement,
 
(vii)    all payments made on any Debt which must by its terms or by applicable
law be repaid out of the proceeds from such Asset Sale, and
 
(viii)   all required distributions and other required payments made to minority
interest holders in Subsidiaries or joint ventures as a result of such Asset
Sale;
 
provided that for purposes of determining Net Cash Proceeds received by a
Subsidiary required to be applied pursuant to Section 2.10, only that portion of
such Net Cash Proceeds received by the Borrower or a Qualified Holding Company
whose Equity Interests have been pledged to the Secured Holders pursuant to the
Collateral Documents from such Subsidiary in accordance with Section 5.17 shall
be included.
 
“Non-Consenting Bank” has the meaning set forth in Section 10.16.
 
“Non-Pledged Subsidiaries” means (i) as of the Closing Date, each of the direct
Subsidiaries of the Borrower or of AES BVI II listed on Schedule III or
(ii) after the Closing Date, in addition to the “Non-Pledged Subsidiaries” set
forth on Schedule III, any newly formed
 
 
21

--------------------------------------------------------------------------------

 
 
or acquired direct (1) Subsidiary of the Borrower whose aggregate assets have a
fair market value not in excess of $3,000,000 and, together with the fair market
value of the assets of all Non-Pledged Subsidiaries (other than any Subsidiary
which is described in clause (2) below), does not exceed $50,000,000 or
(2) Subsidiaries of the Borrower for which a grant or perfection of a Lien on
such Subsidiary’s stock would require approvals and consents from foreign and
domestic regulators and from lenders to, and suppliers, customers or other
contractual counterparties of, such Subsidiary.
 
“Note” means a Revolving Credit Loan Note or a Term Loan Note.
 
“Notice of Borrowing” has the meaning set forth in Section 2.02.
 
“Notice of Interest Rate Election” has the meaning set forth in Section 2.07(a).
 
“Notice of Issuance” has the meaning set forth in Section 2.03(d).
 
“Obligation” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including, without limitation, any
liability of such Person on any claim, whether or not the right of any creditor
to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding referred to in Section 6.01(g) or
(h).  Without limiting the generality of the foregoing, the Obligations of the
Borrower under the Financing Documents include (i) the obligation to pay
principal, interest, Revolving Letter of Credit commissions, charges, expenses,
fees, attorneys’ fees and disbursements, indemnities and other amounts payable
by the Borrower under any Financing Document and (ii) the obligation of the
Borrower to reimburse any amount in respect of any of the foregoing that any
Bank Party, in its sole discretion, may elect to pay or advance on behalf of the
Borrower.  Notwithstanding the foregoing, the Obligations under the Financing
Documents shall in no event include any Excluded Swap Obligations.
 
“Obligors” means the Borrower and, prior to the Amendment and Restatement
Effective Date, the “Subsidiary Guarantors” under and as defined in the Existing
Bank Credit Agreement.
 
“Off Balance Sheet Obligation” means, with respect to any Person, any Obligation
of such Person under a synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing classified as an
operating lease in accordance with GAAP, if such Obligations would give rise to
a claim against such Person in a proceeding referred to in Section 6.01(h).
 
“Other Taxes” has the meaning set forth in Section 8.04(b).
 
“Parent” means, with respect to any Bank Party, any Person controlling such Bank
Party.
 
 
 
22

--------------------------------------------------------------------------------

 
 
“Parent Company” means, with respect to a Bank, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Bank, and/or any
Person owning, beneficially or of record, directly or indirectly, a majority of
the shares of such Bank.

“Parent Operating Cash Flow” means, for any period, the sum of the following
amounts (determined without duplication) as calculated below:
 
(i)  dividends paid to the Borrower by its Subsidiaries during such period;
 
(ii)  consulting and management fees paid to the Borrower for such period;
 
(iii)  tax sharing payments made to the Borrower during such period;
 
(iv)  interest and other distributions paid to the Borrower during such period
with respect to cash and other Temporary Cash Investments of the Borrower (other
than with respect to amounts on deposit in the Revolving L/C Cash Collateral
Account);
 
(v)  cash payments made to the Borrower in respect of foreign exchange Hedge
Agreements or other foreign exchange activities entered into by the Borrower on
behalf of any of its Subsidiaries; and
 
(vi)  other cash payments made to the Borrower by its Subsidiaries other than
(A) returns of invested capital; (B) payments of the principal of Debt of any
such Subsidiary to the Borrower and (C) payments in an amount equal to the
aggregate amount released from debt service reserve accounts upon the issuance
of letters of credit for the account of the Borrower and the benefit of the
beneficiaries of such accounts.
 
For purposes of determining Parent Operating Cash Flow:
 
(1)  the aggregate net cash payments received by a Qualified Holding Company
whose Equity Interests have been pledged to the Secured Holders as and to the
extent required by the Collateral Documents during any period which could have
been (without regard for any cash held by such Qualified Holding Company at the
beginning of such period), but were not, paid as a dividend to the Borrower
during such period due to tax or other cash management considerations may be
included in Parent Operating Cash Flow for such period; provided that any
amounts so included will not be included in Parent Operating Cash Flow if and
when paid to the Borrower in any subsequent period; and
 
(2)  Net Cash Proceeds from Asset Sales, Equity Issuances or the incurrence of
Debt (but only to the extent that the Net Cash Proceeds from such incurrence of
Debt are paid to the Borrower or a Qualified Holding Company as a return of
capital) shall not be included in Parent Operating Cash Flow for any period.
 
“Participant” has the meaning set forth in Section 10.06(b).
 
“Participant Register” has the meaning set forth in Section 10.06(b).
 
 
23

--------------------------------------------------------------------------------

 
 
“Payment Restriction” means any provision in any agreement limiting the ability
of any of the Borrower’s Subsidiaries to declare or pay dividends or other
distributions in respect of its Equity Interests or repay or prepay any Debt
owed to, make loans or advances to, or otherwise transfer assets to or invest
in, the Borrower or any Subsidiary of the Borrower (whether through a covenant
restricting dividends, loans, asset transfers or investments, a financial
covenant or otherwise).
 
“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
 
“Permitted Amendment” means, one or more amendments providing for an extension
of the final maturity date of any Loan and/or any commitment of the Accepting
Banks (provided, that such extensions may not result in having more than eight
different final maturity dates under this Agreement without the prior written
consent of the Agent (such consent not to be unreasonably withheld, conditioned
or delayed)) and, in connection therewith and subject to the limitations set
forth in Section 10.17, any change in the Base Rate Margin and/or Euro-Dollar
Margin and other pricing with respect to the applicable Loans and/or commitments
of the Accepting Banks and the payment of any fees (including prepayment
premiums or fees) to the Accepting Banks (such changes and/or payments to be in
the form of cash, equity interest or other property as agreed by the Borrower
and the Accepting Banks to the extent not prohibited by this Agreement).


“Permitted Business” means, with respect to any Person, (i) a line of business
which is substantially the same line of business as one or more of the principal
businesses of such Person and its Subsidiaries, (ii) a line of business which is
complementary or ancillary to, one or more of the principal businesses of such
Person and its Subsidiaries, (iii) any energy business, (iv) any infrastructure
business, (v) any power business, (vi) any public utility business, (vii) the
ownership, extraction, processing, transportation, distribution and sales of
fossil fuels and derivatives thereof, (viii) any line of business relating or in
connection with, climate solutions, carbon offsets, biofuels or battery storage
and (ix) any business ancillary, complementary or related to any of the business
described in clauses (i) through (viii), including without limitation trading
activities.
 
“Permitted Credit Derivative Transaction” means any credit derivative
transaction referencing a government, governmental agency or quasi-governmental
agency, sovereign or sovereign agency or a super- or multi- national agency or
any debt obligation issued by any such entity, in each case to the extent such
transaction is not entered into for speculative purposes.
 
“Person” means an individual, a corporation, a partnership, an association, a
trust or any other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof.
 
“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (i) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA
 
 
24

--------------------------------------------------------------------------------

 
 
Group or (ii) has at any time within the preceding five years been maintained,
or contributed to, by any Person which was at such time a member of the ERISA
Group for employees of any Person which was at such time a member of the ERISA
Group.
 
“Pledged Debt” shall have the meaning specified in the Security Agreement.
 
“Pledged Subsidiary” means a direct Subsidiary of the Borrower or AES BVI II
listed on Schedule I hereto, whose Equity Interests have been pledged to the
Collateral Trustees for the benefit of the Secured Holders by the Borrower or
AES BVI II, as applicable, pursuant to the Security Agreement or the BVI Cayman
Pledge Agreement.
 
“Power Supply Business” means an electric power or thermal energy generation or
cogeneration facility or related facilities, or an electric power transmission,
distribution, fuel supply and fuel transportation facilities, or any combination
thereof (all subject to relevant security, if any, under related project
financing arrangements), together with its or their related power supply,
thermal energy and fuel contracts as well as other contractual arrangements with
customers, suppliers and contractors.
 
“PUHCA” has the meaning set forth in Section 4.12.
 
“Qualified Equity-Linked or Hybrid Securities” means preferred stock,
mandatorily convertible debt securities and Hybrid Securities, in each case,
that does not constitute Redeemable Stock.
 
“Qualified Holding Company” means any Wholly-Owned Consolidated Subsidiary of
the Borrower that satisfies, and all of whose direct or indirect holding
companies (other than the Borrower) are Wholly-Owned Consolidated Subsidiaries
of AES that satisfy, the following conditions:
 
(i)  its direct and indirect interest in any AES Business shall be limited to
the ownership of Capital Stock or Debt obligations of a Person with a direct or
indirect interest in such AES Business;
 
(ii)  except as a result of the Financing Documents (and permitted refinancings
thereof), no consensual encumbrance or restriction of any kind shall exist on
its ability to make payments, distributions, loans, advances or transfers to the
Borrower;
 
(iii)  it shall not have outstanding any Debt other than Guarantees of Debt
under, or Liens constituting Debt under, the Financing Documents (and permitted
refinancings thereof) and Debt to the Borrower or to other Qualified Holding
Companies (other than AES BVI II);
 
(iv)  it shall engage in no business or other activity, shall enter into no
binding agreements and shall incur no obligations (other than agreements with,
and obligations to, the Borrower or other Qualified Holding Companies (other
than AES BVI II)) other than (A) the holding of the Capital Stock and Debt
obligations permitted under clause (i) above, including entering into retention
agreements and subordination agreements relating to such Capital Stock and Debt,
(B) the holding of cash received from its
 
 
25

--------------------------------------------------------------------------------

 
 
Subsidiaries and the investment thereof in Temporary Cash Investments, (C) the
payment of dividends and other amounts to the Borrower, (D) ordinary business
development activities, (E) the making (but not the entering into binding
obligations to make) of Investments in AES Businesses owned by its Subsidiaries,
and (F) entering into foreign exchange Hedge Agreements (otherwise permitted
under Section 5.19) in respect of dividends received or expected to be received
from Subsidiaries of such Qualified Holding Company, in a notional amount not to
exceed $100,000,000 outstanding at any time for each Qualified Holding Company
and for a term of no more than six months from the date the relevant Hedge
Agreement is entered into; and
 
(v)     is listed on Schedule V hereto (as supplemented from time to time by
written notice to the Agent by the Borrower).
 
“Quarterly Payment Date” means each March 31, June 30, September 30 and
December 31.
 
“Recourse Debt” means, on any date, the sum of (i) Debt of the Borrower (other
than (x) Equity Credit Preferred Securities, (y) Qualified Equity-Linked or
Hybrid Securities and (z) undrawn letters of credit supporting business
development activities) plus (ii) Derivative Obligations of the Borrower plus
(iii) Off Balance Sheet Obligations of the Borrower.
 
“Recourse Debt to Cash Flow Ratio” means, for any period, the ratio of:
 
(i)  the sum of the Recourse Debt as of the end of such period to;
 
(ii)  the Adjusted Parent Operating Cash Flow during such period.
 
“Redeemable Stock” means any class or series of Capital Stock or Hybrid
Securities of any Person that by its terms or otherwise is (i) required to be
redeemed prior to the date that is 180 days following the Revolving Credit Loan
Termination Date (other than a redemption solely in the form of Capital Stock
that does not constitute Redeemable Stock), (ii) redeemable at the option of the
holder of such class or series of Capital Stock or Hybrid Securities at any time
prior to the date that is 180 days following the Revolving Credit Loan
Termination Date or (iii) convertible into or exchangeable for (unless solely at
the option of such person) Capital Stock or Hybrid Securities referred to in
clause (i) or (ii) above or Debt having a scheduled maturity prior to the date
that is 180 days following the Revolving Credit Loan Termination Date; provided
that any Capital Stock or Hybrid Securities that would not constitute Redeemable
Stock but for provisions thereof giving holders thereof the right to require
such person to repurchase or redeem such Capital Stock or Hybrid Securities upon
the occurrence of an “asset sale” or a “change of control” occurring prior to
the date that is 180 days following the Revolving Credit Loan Termination Date
shall not constitute Redeemable Stock if such Capital Stock or Hybrid Securities
specifically provides that such person will not repurchase or redeem any such
Capital Stock or Hybrid Securities pursuant to such provisions unless such
repurchase or redemption is permitted under the terms of this Agreement.
 
“Reducing Revolving Credit Loan Bank” shall mean each Existing Revolving Credit
Loan Bank other than a Departing Revolving Credit
 
 
26

--------------------------------------------------------------------------------

 
 
Loan Bank whose Revolving Credit Loan Commitment as shown on Appendix I hereto
is smaller than its existing Revolving Credit Loan Commitment immediately prior
to the Amendment and Restatement Effective Date.

“Reference Banks” means the respective principal London offices of Citibank,
N.A., Bank of America, N.A. and Union Bank, N.A. and “Reference Bank” means any
one of such Reference Banks.
 
“Refunding Borrowing” means a Borrowing which, after application of the proceeds
thereof, results in no net increase in the Total Outstandings of any Revolving
Credit Loan Bank.
 
“Register” has the meaning set forth in Section 10.06(f).
 
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.
 
“Reimbursement Obligations” means at any date the obligations then outstanding
of the Borrower under Section 2.03(f) to reimburse the Revolving Fronting Banks
for Revolving L/C Drawings under Revolving Letters of Credit.
 
“Related Fund” means with respect to any Bank Party that is a fund that invests
in bank loans, any other fund that invests in commercial loans and is managed or
advised by the same investment advisor as such Bank party or by an Affiliate of
such investment advisor.
 
“Relevant Contingent Exposure” has the meaning set forth in Section 2.14(c).
 
“Required Banks” means, at any time, Bank Parties owed or holding at least a
majority in interest of the aggregate principal amount (based in the case of any
Revolving Letter of Credit denominated in an Alternative Currency other than
Dollars, on the Dollar Equivalent at such time) of the sum of (i) the aggregate
principal amount of the Loans outstanding at such time, (ii) the aggregate
Revolving Letter of Credit Liabilities outstanding at such time and (iii) the
aggregate Unused Revolving Credit Loan Commitments at such time; provided that
the Term Loans, Revolving Credit Loans, Revolving Letter of Credit Liabilities
and Unused Revolving Credit Commitments of any Defaulting Bank shall be
disregarded in the determination of the Required Banks at any time, except that
(x) the Term Loan Commitment and Revolving Credit Loan Commitment of any
Defaulting Bank may not be increased or extended without the consent of such
Bank and (y) any waiver, amendment or modification requiring the consent of all
Banks or each affected Bank that by its terms affects any Defaulting Bank more
adversely than other affected Banks shall require the consent of such Defaulting
Bank.
 
“Required Revolving Credit Loan Banks” means at any time the Revolving Credit
Loan Banks having at least a majority of the aggregate Total Exposures at such
time; provided that the Total Exposure of any Defaulting Bank shall be
disregarded for purposes of making a determination of Required Revolving Credit
Loan Banks at any time.
 
“Responsible Officer” means any duly authorized officer of the Borrower or any
of its Subsidiaries.
 
 
 
27

--------------------------------------------------------------------------------

 

“Restricted Payment” has the meaning set forth in Section 5.09(a).
 
“Revolving Credit Assumption Agreement” has the meaning set forth in
Section 2.18(d)(ii).
 
“Revolving Credit Increase Date” has the meaning set forth in Section 2.18(a).
 
“Revolving Credit Loan” has the meaning set forth in Section 2.01(a).
 
“Revolving Credit Loan Bank” means each Bank having a Revolving Credit Loan
Commitment.
 
“Revolving Credit Loan Commitment Increase” has the meaning set forth in
Section 2.18(a).
 
“Revolving Credit Loan Commitments” means, at any time, with respect to any
Revolving Credit Loan Bank at any time, the amount set forth opposite such
Bank’s name on Appendix I hereto under the caption “Revolving Credit Loan
Commitment” or, if such Bank has entered into one or more Assignment and
Assumptions, the amount set forth for such Bank in the Register maintained by
the Agent pursuant to Section 10.06(g) as such Bank’s “Revolving Credit Loan
Commitment”, as such amount may be reduced or increased at or prior to such time
pursuant to Sections 2.09, 2.10 or 2.18.
 
“Revolving Credit Loan Facility” means, at any time, the aggregate amount of the
Revolving Credit Loan Banks’ Revolving Credit Loan Commitments.
 
“Revolving Credit Loan Increase Commitment Date” has the meaning set forth in
Section 2.18(b).
 
“Revolving Credit Loan Note” means a promissory note of the Borrower to the
order of any Revolving Credit Loan Bank, in substantially the form of
Exhibit A-1 hereto, evidencing the indebtedness of the Borrower to such Bank
resulting from the Revolving Credit Loans made or deemed to have been made by
such Bank.
 
“Revolving Credit Loan Termination Date” has the meaning set forth in the
definition of “Termination Date” herein.
 
“Revolving Credit Loan/Term Loan Obligations” shall have the meaning set forth
in Section 9.01.
 
“Revolving Credit Period” means with respect to the Revolving Credit Loan
Facility, the period from and including the Amendment and Restatement Effective
Date to but excluding the Revolving Credit Loan Termination Date.
 
“Revolving Fronting Bank” means (i) with respect to each Existing Letter of
Credit deemed to have been issued pursuant to the second sentence of
Section 2.03(a), each Bank listed as issuer thereof on Appendix III hereto, as
the case may be, (ii) each Revolving Credit Loan Bank listed on Schedule VII
hereto and (iii) any other Revolving Credit Loan Bank and/or
 
 
28

--------------------------------------------------------------------------------

 
 
any Third Party Fronting Bank which has executed and delivered to the Agent a
Revolving Fronting Bank Agreement pursuant to Section 10.15, in each case,
unless such Bank has been released from its obligation as a Revolving Fronting
Bank pursuant to Section 10.15(b).
 
“Revolving Fronting Bank Agreement” means an agreement, in substantially the
form of Exhibit D hereto.
 
“Revolving L/C Cash Collateral Account” has the meaning set forth in
Section 2.14(a).
 
“Revolving L/C Collateral” has the meaning set forth in Section 2.14(b).
 
“Revolving L/C Drawing” means a drawing effected under any Revolving Letter of
Credit.
 
“Revolving Letter of Credit” means a letter of credit issued by a Revolving
Fronting Bank pursuant to Section 2.03(a) and shall also include each Existing
Letter of Credit.
 
“Revolving Letter of Credit Commission Rate” means, at any date of
determination, a rate per annum equal to the Applicable Revolving Margin on such
date.
 
“Revolving Letter of Credit Liabilities” means, at any time and in respect of
any Revolving Letter of Credit, the sum, without duplication, of (i) the
Available Amount of such Revolving Letter of Credit plus (ii) the aggregate
unpaid amount of all Reimbursement Obligations in respect of previous Revolving
L/C Drawings made under such Revolving Letter of Credit.
 
“Revolving Letter of Credit Termination Date” has the meaning set forth in
Section 2.03(h)(i).
 
“SEC Filings” means public filings made by the Borrower with the Securities and
Exchange Commission on Form 8-K, Form 10-Q or Form 10-K, and any filed
amendments to any of the foregoing.
 
 “Secured Hedge Agreement” means any Hedge Agreement permitted under Article V
that (i) is entered into by and between the Borrower and any Hedge Bank and
(ii) specifies by its terms that it is secured by the Collateral.
 
“Secured Holders” has the meaning set forth in the Collateral Trust Agreement.
 
“Secured Obligations” has the meaning specified in the Collateral Trust
Agreement.
 
“Secured Treasury Management Service Agreements” means any agreement between the
Borrower or any of its Subsidiaries and a Bank Party or an Affiliate of a Bank
Party to provide treasury management services to the Borrower.
 
 
 
29

--------------------------------------------------------------------------------

 
 
“Security Agreement” means the Security Agreement dated as of December 12, 2002
made by the grantors thereunder in favor of the Collateral Trustees, as amended
by Amendment No. 1 dated as of July 29, 2003 and as further amended from time to
time.
 
“Security Agreement Collateral” means the “Collateral” referred to in the
Security Agreement.
 
“Senior Secured Exchange Notes” means the 10% Exchange Notes due December 15,
2005 issued by the Borrower pursuant to the Senior Secured Exchange Note
Indenture and any other Debt issued by the Borrower under the Senior Secured
Exchange Note Indenture.
 
“Senior Secured Exchange Note Indenture” means that certain indenture between
the Borrower and Wells Fargo Bank Minnesota, National Association, as Trustee to
be dated as of December 13, 2002.
 
“Shared Collateral Documents” means the Security Agreement, the Collateral Trust
Agreement, the BVI Cayman Pledge Agreement and any other agreement that creates
or purports to create a Lien in favor of the Collateral Trustees for the Lender
Parties.
 
“Solvent” and “Solvency” mean, with respect to any Person on a particular date,
that on such date (i) the fair value of the property of such Person is greater
than the total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (ii) the present fair salable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (iii) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay such debts
and liabilities as they mature and (iv) such Person is not engaged in business
or a transaction, and is not about to engage in business or a transaction, for
which such Person’s property would constitute an unreasonably small
capital.  The amount of contingent liabilities at any time shall be computed as
the amount that, in the light of all the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.
 
“Special Purpose Financing Subsidiary” means a Consolidated Subsidiary that has
no direct or indirect interest in a Power Supply Business or other AES Business
and (1) for purposes of Section 5.09(a)(v), was formed solely for the purpose of
acquiring Equity Interests in the Borrower and obtaining financing (including
the issuance of securities) the proceeds of which were intended to be used to
acquire Equity Interests in the Borrower or (2) for any other purpose hereunder,
was formed solely for the purpose of issuing Trust Preferred Securities.
 
“Subsidiary” means, with respect to any Person, any corporation or other entity
of which securities or other ownership interests having ordinary voting power to
elect a majority of the board of directors or other persons performing similar
functions are at the time directly or indirectly owned by such Person.
 
“Supermajority Banks” means, at any time, Bank Parties owed or holding at least
a 66 2/3% interest of the aggregate principal amount (based in the case of any
Revolving Letter of Credit denominated in an Alternative Currency other than
Dollars, on the Dollar
 
 
 
30

--------------------------------------------------------------------------------

 

Equivalent at such time) of the sum of (i) the aggregate principal amount of the
Loans outstanding at such time, (ii) the aggregate Revolving Letter of Credit
Liabilities outstanding at such time and (iii) the aggregate Unused Revolving
Credit Loan Commitments at such time; provided that the Term Loans, Revolving
Credit Loans, Revolving Letter of Credit Liabilities and Unused Revolving Credit
Commitments of any Defaulting Bank shall be disregarded in the determination of
the Supermajority Banks at any time, except that (x) the Term Loan Commitment
and Revolving Credit Loan Commitment of any Defaulting Bank may not be increased
or extended without the consent of such Bank and (y) any waiver, amendment or
modification requiring the consent of all Banks or each affected Bank that by
its terms affects any Defaulting Bank more adversely than other affected Banks
shall require the consent of such Defaulting Bank.
 
“Taxes” has the meaning set forth in Section 8.04(a).
 
“Temporary Cash Investment” means any Investment (having a maturity of not
greater than 60 days from the date of issuance thereof) in (A)(i) direct
obligations of the United States or any agency thereof, or obligations
guaranteed by the United States or any agency thereof; (ii) commercial paper
rated at least the Minimum CP Rating by any two of Standard & Poor’s Ratings
Services, Moody’s Investors Service, Inc., Fitch IBCA, Inc. and Duff & Phelps
Credit Rating Co., provided that one of such two Minimum CP Ratings is by
Standard & Poor’s Ratings Services or Moody’s Investors Service, Inc.;
(iii) time deposits with, including certificates of deposit issued by, any
office located in the United States of any bank or trust company which is
organized or licensed under the laws of the United States or any state thereof
and has capital, surplus and undivided profits aggregating at least
$500,000,000; (iv) medium term notes, auction rate preferred stock, asset backed
securities, bonds, notes and letter of credit supported instruments, issued by
any entity organized under the laws of the United States, or any state or
municipality of the United States and rated in any of the three highest rated
categories by Standard & Poor’s Ratings Services or Moody’s Investors Service,
Inc.; (v) repurchase agreements with respect to securities described in
clause (i) above entered into with an office of a bank or trust company meeting
the criteria specified in clause (iii) above; (vi) Euro-Dollar certificates of
deposit issued by any bank or trust company which has capital and unimpaired
surplus of not less than $500,000,000 or (vii) with respect to a Subsidiary, any
category of investment designated as permissible investments under such
Subsidiary’s loan documentation; provided that in each case (except
clause (vii)) that such Investment matures within fifteen months from the date
of acquisition thereof by the Borrower or a Subsidiary and (B) registered
investment companies that are “money market funds” within the meaning of
Rule 2a-7 under the Investment Company Act of 1940.
 
“Term Loan” means each Initial Term Loan and each Incremental Term Loan.
 
“Term Loan Bank” means each Initial Term Loan Bank and each Incremental Term
Loan Bank.
 
“Term Borrowings” means a borrowing consisting of simultaneous Term Loans of the
same type made by the appropriate Term Loan Banks.
 
 
 
31

--------------------------------------------------------------------------------

 

“Term Loan Commitments” means the Initial Term Loan Commitments of the Initial
Term Loan Banks at such time and the Incremental Term Loan Commitments of the
Incremental Term Loan Banks at such time.
 
“Term Loan Facilities” means the Initial Term Loan Facility and the Incremental
Term Loan Facility.
 
“Term Loan Notes” means the Initial Term Loan Notes and the Incremental Term
Loan Notes.
 
“Termination Date” means (i) July 26, 2018, in the case of the Revolving Credit
Loan Facility (the “Revolving Credit Loan Termination Date”), (ii) August 10,
2011, in the case of the Initial Term Loan Facility (the “Initial Term Loan
Termination Date”) and (iii) the date agreed to by the Borrower, the Agent and
the Incremental Term Loan Banks in the case of any Incremental Term Loan
Facility (the “Incremental Term Loan Termination Date”); provided that the
Incremental Term Loan Termination Date shall not occur prior to the Revolving
Credit Loan Termination Date; provided, in each case, that if the applicable
Termination Date occurs on a day that is not a Euro-Dollar Business Day, such
Termination Date shall occur on the next succeeding Euro-Dollar Business Day
unless such Euro-Dollar Business Day falls in another calendar month, in which
case such Termination Date shall be the next preceding Euro-Dollar Business Day.
 
“Third Party Fronting Bank” means (i) the Agent, (ii) any Term Loan Bank or any
Affiliate of any Term Loan Bank (A) a majority of whose common equity is owned,
directly or indirectly, by such Term Loan Bank, (B) that owns, directly or
indirectly, a majority of the common equity of such Term Loan Bank or (C) a
majority of whose common equity is owned, directly or indirectly, by a Person
that owns, directly or indirectly, a majority of the common equity of such Term
Loan Bank and any Subsidiary of any Term Loan Bank a majority of whose common
equity is owned directly or indirectly, by such Term Loan Bank, (iii) any
commercial bank having total assets in excess of $5,000,000,000, (iv) any
savings and loan association or savings bank organized under the laws of the
United States, or any State thereof, and having a net worth in excess of
$250,000,000 or (v) any other Person approved by the Agent, that shall, in the
case of any such Agent, Term Loan Bank, Affiliate, Parent, Subsidiary or other
financial institution or Person agree to issue letters of credit hereunder with
the consent of the Agent (which consent will be deemed to have been given unless
the Agent shall have notified the Borrower to the contrary within one day of the
Agent’s receipt of notice that such Bank, Affiliate, Parent, Subsidiary or other
financial institution or Person is to be a Third Party Fronting Bank).
 
“Total Bank Exposure” at any time means the sum of (i) the aggregate principal
amount of the Loans outstanding at such time plus (ii) the aggregate amount of
the Revolving Letter of Credit Liabilities at such time plus (iii) the aggregate
amount of the Unused Revolving Credit Loan Commitments.
 
“Total Exposure” means at any time with respect to each Revolving Credit Loan
Bank, its Revolving Credit Loan Commitment or, if the Revolving Credit Loan
Commitments shall have terminated, its Total Outstandings.
 
 
 
32

--------------------------------------------------------------------------------

 

 
“Total Outstandings” means at any time, as to any Revolving Credit Loan Bank,
the sum of the aggregate outstanding principal amount of such Revolving Credit
Loan Bank’s Loans and its participation in the Revolving Letter of Credit
Liabilities and all unreimbursed Revolving L/C Drawings.
 
“Total Term Loan Commitments” means at any time in respect of a Term Loan Bank
the sum of such Term Loan Bank’s Initial Term Loan Commitment at such time plus
such Term Loan Bank’s Incremental Term Loan Commitment at such time.
 
“Trust Preferred Securities” means, at any date:
 
(i)  any Existing Trust Preferred Securities, and
 
(ii)  any other equity interests in a Special Purpose Financing Subsidiary of
AES (such as those known as “TECONS”, “MIPS” or “RHINOS”): (I) that are not
(A) required to be redeemed or redeemable at the option of the holder thereof
prior to the fifth anniversary of the Revolving Credit Loan Termination Date or
(B) convertible into or exchangeable for (unless solely at the option of AES)
equity interests referred to in clause (A) above or Debt having a scheduled
maturity, or requiring any repayments or prepayments of principal or any sinking
fund or similar payments in respect of principal or providing for any such
repayment, prepayment, sinking fund or other payment at the option of the holder
thereof prior to the fifth anniversary of the Revolving Credit Loan Termination
Date and (II) as to which, at such date, AES has the right to defer the payment
of all dividends and other distributions in respect thereof for the period of at
least 19 consecutive quarters beginning at such date.
 
“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (i) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (ii) the fair market value
of all Plan assets allocable to such liabilities under Title IV of ERISA
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
PBGC or any other Person under Title IV of ERISA.
 
“United States” means the United States of America, including the States and the
District of Columbia, but excluding its territories and possessions.
 
“Unrestricted Cash” means all cash or cash equivalents of the Borrower and its
Subsidiaries that would not appear as “restricted” on the consolidated balance
sheet of the Borrower or any of its Subsidiaries; provided that Unrestricted
Cash shall not include cash or cash equivalents of a Subsidiary that is not an
Obligor to the extent such Subsidiary is not permitted (by law, contract or
otherwise) from distributing such cash or cash equivalents to the Borrower.
 
“Unused Revolving Credit Loan Commitments” means, with respect to any Revolving
Credit Loan Bank at any time, (i) such Bank’s Revolving Credit Loan Commitment
at such time minus (ii) the sum of (A) the aggregate principal amount of all
Revolving Credit Loans
 
 
 
33

--------------------------------------------------------------------------------

 

outstanding at such time and owed to such Revolving Credit Loan Bank plus
(B) such Bank’s pro rata share of the Revolving Letter of Credit Liabilities and
all unreimbursed Revolving L/C Drawings at such time.
 
“Wholly-Owned Consolidated Subsidiary” means any Consolidated Subsidiary all of
the shares of Capital Stock or other ownership interests of which (except
directors’ qualifying shares and shares owned by foreign nationals mandated by
applicable law) are at the time directly or indirectly owned by AES.
 
Section 1.02  Accounting Terms and Determinations.
 
Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared, in
accordance with generally accepted accounting principles as in effect from time
to time, applied on a basis consistent (except for changes concurred in by the
Borrower’s independent public accountants) with the most recent audited
consolidated financial statements of the Borrower and its Consolidated
Subsidiaries delivered to the Banks (“GAAP”); provided that, if the Borrower
notifies the Agent that the Borrower wishes to amend any covenant in Article V
to eliminate the effect of any change in generally accepted accounting
principles on the operation of such covenant (or if the Agent notifies the
Borrower that the Required Banks wish to amend Article V for such purpose), then
the Borrower’s compliance with such covenant shall be determined on the basis of
generally accepted accounting principles in effect immediately before the
relevant change in generally accepted accounting principles became effective,
until either such notice is withdrawn or such covenant is amended in a manner
satisfactory to the Borrower and the Required Banks.
 
Section 1.03  Types of Borrowing.
 
The term “Borrowing” denotes (a) the aggregation of Loans made (or deemed to
have been made) or to be made to the Borrower by one or more Banks pursuant to
Article 2 on the same day, all of which Loans are of the same type (subject to
Article 8) and, except in the case of Base Rate Loans, have the same initial
Interest Period or (b) if the context so requires, the borrowing of such
Loans.  Borrowings are classified for purposes hereof by reference to the
pricing of Loans comprising such Borrowing (e.g., a “Euro-Dollar Borrowing” is a
Borrowing comprised of Euro-Dollar Loans).  It is understood and agreed that all
Borrowings will be made in Dollars.
 
Section 1.04  Currency Equivalents Generally.
 
For purposes of this Agreement, the equivalent in any Alternative Currency of an
amount in Dollars shall be determined at the rate of exchange quoted by the
Agent in New York, at 11:00 A.M. (New York time) on the date of determination,
to prime banks in New York for the spot purchase in the New York foreign
exchange market of such amount of Dollars with such Alternative Currency.
 
 
34

--------------------------------------------------------------------------------

 
 
ARTICAL II
 
THE CREDIT
 
                   Section 2.01    Commitment to Lend.
 
(a)           Revolving Credit Loan Facility. (i)  Each Revolving Credit Loan
Bank  severally agrees, on the terms and conditions set forth in this Agreement,
to make loans (each a “Revolving Credit Loan”) in Dollars to the Borrower
pursuant to this Section 2.01(a) from time to time during the Revolving Credit
Period with respect to the Revolving Credit Loan Facility in amounts such that
the Total Outstandings of such Revolving Credit Loan Bank at any time shall not
exceed the amount of its Revolving Credit Loan Commitment at such time.  Each
Borrowing under this subsection (a) shall be in an aggregate principal amount of
$5,000,000 or any larger multiple of $1,000,000 (except for Refunding Borrowings
and that any such Borrowing may be in the aggregate amount available in
accordance with Section 3.02(b)) and shall be made from the several Revolving
Credit Loan Banks ratably in proportion to their respective Revolving Credit
Loan Commitments.  Within the foregoing limits, the Borrower may borrow under
this Section 2.01(a), repay, or, to the extent permitted by Section 2.10, prepay
Revolving Credit Loans and reborrow at any time during the applicable Revolving
Credit Period.
 
(ii)           On the Amendment and Restatement Effective Date, each Departing
Revolving Credit Loan Bank and each Reducing Revolving  Credit Bank hereby sells
and assigns, without recourse, to the Additional Revolving Credit Banks and the
Increasing Revolving Credit Banks (collectively, the “Assignee Revolving Credit
Banks”), and each of the Assignee Revolving Credit Banks hereby purchases and
assumes from such Departing Revolving Credit Loan Bank or Reducing Revolving
Credit Bank Revolving Credit, such interests, rights and obligations with
respect to the Total Outstandings and the Revolving Credit Loan Commitments of
such Departing Revolving Credit Loan Bank or Reducing Revolving Credit Bank on
the Amendment and Restatement Effective Date (all such interests, rights and
obligations sold, purchased, assigned and assumed under the Revolving Credit
Loan to be referred to herein as the “Assigned Interests”), as shall be
necessary, in order that, after giving effect to all such sales and assignments
and purchases and assumptions (x) no Departing Revolving Credit Loan Bank holds
any Total Outstanding Amount or Revolving Credit Loan Commitment and (y) each of
the Additional Revolving Credit Banks, the Increasing Revolving Credit Banks,
the Reducing Revolving Credit Banks and the other Existing Revolving Credit
Banks will hold the principal amounts of Total Outstandings and amounts of
Revolving Credit Loan Commitments set forth on Appendix I hereto.  Such sales
and assignments and purchases and assumptions shall be made, on the terms set
forth in Exhibit C-1 and shall comply, with Sections 10.06(c), notwithstanding
any failure of such sales, assignments, purchases and assumptions to comply with
(x) the minimum assignment requirement in Section 10.06(c), (y) the requirement
to pay the processing and recordation fees referenced in Section 10.06(c) or
(z) any requirement to execute and deliver an Assignment and Assumption in
respect thereof.  Without limiting the generality of the foregoing, each
Additional Revolving Credit Bank, each Departing Revolving Credit Loan Bank, the
Increasing Revolving Credit Banks and the Reducing Revolving Credit Banks hereby
makes, the representations and warranties required to be made under
 
 
35

--------------------------------------------------------------------------------

 


paragraph 5 of Exhibit C-1 to this Agreement by an Assignor and Assignee,
respectively, with respect to the Assigned Interests being assigned or assumed
by such Revolving Credit Bank hereunder.
 
(iii)           On the Amendment and Restatement Effective Date, subject to the
terms and conditions set forth herein, (x) to the extent any Total
Outstandings  are outstanding on such date, each Assignee Revolving Credit Bank
purchasing and assuming Assigned Interests pursuant to paragraph (ii) above
shall pay the purchase price for such Assigned Interests pursuant to such
paragraph (ii) (equal to the principal amount of such Total Outstandings with
respect to such Assigned Interest) by wire transfer of immediately available
funds to the Agent not later than 12:00 Noon (New York City time), (y) the
Borrower shall pay all unpaid interest and fees and other amounts accrued to but
excluding the Amendment and Restatement Effective Date for the account of each
Departing Revolving Credit Loan Bank in respect of such Departing Revolving
Credit Loan Bank’s Assigned Interests by wire transfer of immediately available
funds to the Agent not later than 12:00 Noon (New York City time) and (z) the
Agent shall pay to each of the Departing Revolving Credit Loan Banks and
Reducing Revolving Credit Banks selling and assigning such Assigned Interests
pursuant to paragraph (ii) above, out of the amounts received by the Agent
pursuant to clauses (x) and (y) of this paragraph (iii), the purchase price for
the Assigned Interests assigned by such Departing Revolving Credit Loan Bank or
Reducing Revolving Credit Bank, pursuant to such paragraph (ii) and, to the
relevant Departing Revolving Credit Loan Banks only, all unpaid interest and
fees and other amounts accrued for the account of each Departing Revolving
Credit Loan Bank to but excluding the Amendment and Restatement Effective Date
by wire transfer of immediately available funds to the account designated by
such Departing Revolving Credit Loan Bank or Reducing Revolving Credit Bank to
the Agent not later than 5:00 p.m. (New York City time) on the Amendment and
Restatement Effective Date.
 
(iv)           Each of the parties hereto hereby consents to the sales,
assignments, purchases and assumptions provided for in paragraphs (ii) and (iii)
above, and agrees that each Increasing Revolving Credit Bank and each Reducing
Revolving Credit Bank shall be a party to this Agreement and, to the extent of
(x) the interests purchased by such Increasing Revolving Credit Bank pursuant to
such paragraphs, (y) held by such Increasing Revolving Credit Bank prior to the
Amendment and Restatement Effective Date and not sold or assigned hereunder and
(z) held by such Reducing Revolving Credit Bank prior to the Amendment and
Restatement Effective Date and not sold or assigned hereunder, shall have the
rights and obligations of a Revolving Credit Bank under this Agreement.
 
(v)           On the Amendment and Restatement Effective Date, such Additional
Revolving Credit Bank by its signature below becomes a Revolving Credit Bank
under this Agreement and agrees to the terms of this Agreement as amended
hereby.  Each reference to a “Revolving Credit Bank” in this Agreement shall be
deemed to include the Additional Revolving Credit Bank.
 
 
36

--------------------------------------------------------------------------------

 


(vi)           On the Amendment and Restatement Effective Date, the Departing
Revolving Credit Loan Banks shall cease to be Revolving Credit Banks under this
Agreement.
 
(b)           Initial Term Loan Facility.  As of the Amendment and Restatement
Effective Date, the  Initial Term Loans have been repaid in full and are no
longer outstanding.
 
(c)           Term Loan Facilities.  The Term Loans are not revolving in nature,
and amounts repaid or prepaid in respect thereof may not be reborrowed.
 
Section 2.02           Notice of Borrowing.
 
(a)           The Borrower shall give the Agent notice (a “Notice of Borrowing”)
not later than 11:00 A.M. (New York City time) on (x) the date of each Base Rate
Borrowing and (y) the third Euro-Dollar Business Day before each Euro-Dollar
Borrowing, specifying:
 
(i)           the date of such Borrowing, which shall be a Domestic Business Day
in the case of a Base Rate Borrowing or a Euro-Dollar Business Day in the case
of a Euro-Dollar Borrowing;
 
(ii)           the aggregate amount of such Borrowing;
 
(iii)           whether the Loans comprising such Borrowing are to bear interest
initially at the Base Rate or the Adjusted London Interbank Offered Rate; and
 
(iv)           in the case of a Euro-Dollar Borrowing, the duration of the
initial Interest Period applicable thereto, subject to the provisions of the
definition of “Interest Period.”
 
(b)           Upon receipt of a Notice of Borrowing, the Agent shall promptly
notify each Bank of the contents thereof and of such Bank’s ratable share of
such Borrowing and such Notice of Borrowing shall not thereafter be revocable by
the Borrower.
 
(c)           Not later than 2:00 P.M. (New York City time) on the date of each
Borrowing, each Bank shall (except as provided in subsection (d) of this
Section 2.02) make available its ratable share of such Borrowing, in Federal or
other funds immediately available in New York City, to the Agent at its address
referred to in Section 10.01.  Unless the Agent determines that any applicable
condition specified in Article 3 has not been satisfied, the Agent will make the
funds so received from the Banks available to the Borrower requesting such
Borrowing at the Agent’s aforesaid address.
 
(d)           If any Bank makes a new Loan hereunder to the Borrower on a day on
which the Borrower is to repay all or any part of an outstanding Loan from such
Bank, such Bank shall apply the proceeds of its new Loan to make such repayment
and only an amount equal to the difference (if any) between the amount being
borrowed and the amount being repaid shall be made available by such Bank to the
Agent as provided in subsection (c) of this Section 2.02, or remitted by the
Borrower to the Agent as provided in Section 2.11, as the case may be.
 
 
37

--------------------------------------------------------------------------------

 
 
(e)           Unless the Agent shall have received notice from a Bank prior to
the time of any Borrowing that such Bank will not make available to the Agent
such Bank’s share of such Borrowing, the Agent may assume that such Bank has
made such share available to the Agent on the date of such Borrowing in
accordance with subsections (c) and (d) of this Section 2.02 and the Agent may,
in reliance upon such assumption, make available to the Borrower on such date a
corresponding amount.  If and to the extent that such Bank shall not have so
made such share available to the Agent, such Bank and the Borrower severally
agree to repay to the Agent forthwith on demand such corresponding amount
together with interest thereon, for each day from the date such amount is made
available to the Borrower until the date such amount is repaid to the Agent, at
(i) in the case of the Borrower, a rate per annum equal to the higher of the
Federal Funds Rate and the interest rate applicable thereto pursuant to
Section 2.06 and (ii) in the case of such Bank, the Federal Funds Rate.  If such
Bank shall repay to the Agent such corresponding amount, such amount so repaid
shall constitute such Bank’s Loan included in such Borrowing for purposes of
this Agreement.
 
                    Section 2.03   Revolving Letters of Credit.
 
(a)           Issuance of Letters of Credit.  Subject to the terms and
conditions hereof, each Revolving Fronting Bank agrees to issue letters of
credit under this Section 2.03(a) upon the Borrower’s request and for the
Borrower account or the account of any of the Borrower’s Subsidiaries, from time
to time until the Revolving Credit Loan Termination Date; provided, however,
that in no event shall (i) the aggregate Available Amount for all Revolving
Letters of Credit exceed the Revolving Credit Loan Facility at such time and
(ii) a Revolving Letter of Credit be issued with an Available Amount in excess
of the Unused Revolving Credit Commitments of the Revolving Credit Loan Banks at
such time.  In addition, and notwithstanding any reference in any Existing
Letter of Credit to the Former Bank Credit Agreement, on and as of the Effective
Date, (x) each Existing Letter of Credit shall be deemed to be a Revolving
Letter of Credit and to have been issued on the Effective Date (by the Revolving
Fronting Bank that issued or was deemed to have issued such Existing Letter of
Credit under the Former Bank Credit Agreement) pursuant to this Section 2.03(a),
(y) participations in such Existing Letters of Credit held by the Revolving
Credit Loan Banks under the Former Bank Credit Agreement shall be deemed to be
cancelled and (z) the Revolving Credit Loan Banks under this Agreement shall be
deemed to hold participations in such Existing Letters of Credit in the amount
required so that the participations of such Revolving Credit Loan Banks shall be
in proportion to their respective Revolving Credit Loan Commitments; provided,
however, that nothing in this Section 2.03(a) shall extend, modify or otherwise
affect the existing expiry date under any such Existing Letter of
Credit.  Notwithstanding the foregoing, (x) each Revolving Credit Loan Bank that
is a Revolving Fronting Bank, in its separate capacity as a Revolving Fronting
Bank, shall only be obligated to issue at any time Revolving Letters of Credit
having an aggregate face amount at any time that is equal to the unused
Revolving Credit Loan Commitment of such Revolving Credit Loan Bank at such time
and (y) each other Revolving Fronting Bank shall only be obligated to issue
Revolving Letters of Credit having an aggregate face amount at any time that is
equal to such Revolving Fronting Bank’s commitment at such time as set forth in
the relevant Revolving Fronting Bank Agreement.  Any “Revolving Letters of
Credit” outstanding under the Existing Bank Credit Agreement on the Amendment
and Restatement Effective Date shall remain outstanding as Revolving Letters of
Credit hereunder.
 
 
 
38

--------------------------------------------------------------------------------

 



(b)           Participations in Letters of Credit.  Upon the issuance (or deemed
issuance) of each Revolving Letter of Credit by a Revolving Fronting Bank
pursuant to Section 2.03(a), such Revolving Fronting Bank shall be deemed,
without further action by any party hereto, to have sold to each Revolving
Credit Loan Bank (other than such Revolving Fronting Bank in the case of
Revolving Letters of Credit not issued by a Third Party Fronting Bank) and each
such Revolving Credit Loan Bank shall be deemed, without further action by any
party hereto, to have purchased from such Revolving Fronting Bank a
participation in such Revolving Letter of Credit and the related Revolving
Letter of Credit Liabilities in the amount required so that the participations
of the Revolving Credit Loan Banks (including such Revolving Fronting Bank’s
retained participation in the case of Revolving Letters of Credit not issued by
a Third Party Fronting Bank) therein shall be in proportion to their respective
Revolving Credit Loan Commitments.
 
(c)           Required Terms.  Each Revolving Letter of Credit issued hereunder
shall:
 
(i)           by its terms expire no later than five Domestic Business Days
prior to the Revolving Credit Loan Termination Date; provided that
notwithstanding the foregoing, a Revolving Fronting Bank, at it sole discretion
and without recourse to the Agent or any other Bank Party, may issue a Revolving
Letter of Credit which expires after the Revolving Credit Loan Termination Date,
provided further that five Domestic Business Days prior to the Revolving Credit
Loan Termination Date, the Borrower shall pay to such issuing Revolving Fronting
Bank an amount in immediately available funds equal to the Available Amount of
such Revolving Letter of Credit, to be held by such issuing Revolving Fronting
Bank as cash collateral;
 
(ii)           be in a face amount of (x) not less than $300,000 (or the
equivalent thereof in an Alternative Currency); provided that up to five
Revolving Letters of Credit may be issued with stated amounts less than $300,000
(or the equivalent thereof in an Alternative Currency) and (y) not more than the
amount that would, after giving effect to the issuance thereof (and the related
purchase and sale of participations therein pursuant to Section 2.03(b)) cause
the Total Outstandings of any Revolving Credit Loan Bank to equal its Revolving
Credit Loan Commitment; and
 
(iii)           be in a form acceptable to the relevant Revolving Fronting Bank.
 
(d)           Notice of Issuance.  Except in the case of Existing Letters of
Credit, the Borrower may request that a Revolving Letter of Credit be issued by
giving the Agent and the Revolving Fronting Banks for such Revolving Letter of
Credit a notice (a “Notice of Issuance”) at least two Domestic Business Days
before such Revolving Letter of Credit is to be issued (or such shorter period
of time as shall be acceptable to the Agent and the relevant Revolving Fronting
Banks), specifying:
 
(i)           the date of issuance of such Revolving Letter of Credit;
 
(ii)           the expiry date of such Revolving Letter of Credit (which shall
comply with the requirements of Section 2.03(c)(i));
 
 
 
39

--------------------------------------------------------------------------------

 
 
(iii)           the proposed terms of such Revolving Letter of Credit (or the
proposed form thereof shall be attached to such Notice of Issuance), including
the face amount thereof (which shall comply with the requirements of
Section 2.03(c)(ii));
 
(iv)           the transaction that is to be supported or financed with such
Revolving Letter of Credit, including identification of the Power Supply
Business or other AES Business, if any, to which such transaction relates and
the name of the proposed account party for such Revolving Letter of Credit
(which may be the Borrower and any subsidiary of the Borrower); and
 
(v)           the identity of the Revolving Fronting Banks for such Revolving
Letter of Credit, which shall comply with the definition of “Revolving Fronting
Bank” hereunder.
 
Upon the receipt of a Notice of Issuance, the Agent shall promptly notify each
Revolving Credit Loan Bank of the contents thereof and of the amount of such
Revolving Credit Loan Bank’s participation in such Revolving Letter of Credit
and such Notice of Issuance shall not thereafter be revocable by the Borrower.
 
(e)           Revolving L/C Drawings under Revolving Letters of Credit.
 
(i)           Upon receipt from the beneficiary of any Revolving Letter of
Credit of demand for payment under such Revolving Letter of Credit, the relevant
Revolving Fronting Bank shall determine in accordance with the terms of such
Revolving Letter of Credit whether such request for payment should be honored.
 
(ii)           If the relevant Revolving Fronting Bank determines that a demand
for payment by the beneficiary of a Revolving Letter of Credit should be
honored, such Revolving Fronting Bank shall make available to the beneficiary in
accordance with the terms of such Revolving Letter of Credit the amount of the
Revolving L/C Drawing under such Revolving Letter of Credit.  Such Revolving
Fronting Bank shall thereupon promptly notify the Borrower and the Agent of the
amount of such Revolving L/C Drawing paid by it.  Upon receipt by the Agent of
such notice from the relevant Revolving Fronting Bank, the Agent shall promptly
notify each Revolving Credit Loan Bank of the amount of each such Revolving
Credit Loan Bank’s participation therein (which, in the case of any Revolving
L/C Drawing under an Alternative Currency Letter of Credit shall be the Dollar
Equivalent thereof).
 
(iii)           No Revolving Fronting Bank shall be under any obligation to
issue any Revolving Letter of Credit if any Bank at that time is a Defaulting
Bank, unless the relevant Revolving Fronting Bank has entered into arrangements,
including the delivery of cash collateral satisfactory to such Revolving
Fronting Bank (in its sole discretion) with the Borrower or such Bank to
eliminate such Revolving Fronting Bank’s actual or potential fronting exposure
(after giving effect to Section 2.03(g)(iv)) with respect to the Defaulting Bank
arising from either the Revolving Letter of Credit then proposed to be issued or
that Revolving Letter of Credit and all other Revolving Letter of Credit
Liability as to which such Revolving Fronting Bank has actual or potential
fronting exposure, as it may elect in its sole discretion.
 
 
 
40

--------------------------------------------------------------------------------

 

 
(f)           Reimbursement and Other Payments by the Borrower.
 
(i)           If any amount is drawn under any Revolving Letter of Credit issued
at the request of or for the account of the Borrower or any Subsidiary of the
Borrower, the Borrower irrevocably and unconditionally agrees to reimburse the
relevant Revolving Fronting Bank in Dollars for all amounts paid by such
Revolving Fronting Bank upon such Revolving L/C Drawing (which, in the case of
any Revolving L/C Drawing under an Alternative Currency Letter of Credit shall
be the Dollar Equivalent thereof), together with any and all reasonable charges
and expenses which any Revolving Credit Loan Bank or relevant Revolving Fronting
Bank may pay or incur relative to such Revolving L/C Drawing and all such
amounts due from the Borrower shall bear interest, payable on the date upon
which such amounts shall be due and payable, on the amount drawn for each day
from and including the date such amount is drawn to but excluding the date such
reimbursement payment is due and payable at a rate per annum equal to the rate
applicable to Base Rate Loans for such day.  If a Revolving Fronting Bank makes
any payment under a Revolving Letter of Credit, the Borrower shall reimburse
such Revolving Fronting Bank by paying such amount to the relevant Revolving
Fronting Bank not later than 12:00 noon (New York City time) on the day that
such payment is made, if the Borrower receives notice of such payment before
10:00 A.M. (New York City time) on such day, or if such notice has not been
received by the Borrower before such time on such day, then not later than 12:00
noon (New York City time) on (i) the Domestic Business Day that the Borrower
receives such notice, if such notice is received before 10:00 A.M. (New York
City time) on the day of receipt, or (ii) the next Domestic Business Day, if
such notice is not received before such time on the day of receipt; provided
that if such payment is at least $1,000,000, the Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with
Section 2.02, that such payment be made with the proceeds of a Base Rate
Borrowing (which shall consist of Revolving Credit Loans) in an equivalent
amount and, to the extent so financed, the Borrower’s obligation to make such
payment shall be discharged and replaced by the resulting Base Rate Borrowing
(which shall consist of Revolving Credit Loans).  Any overdue reimbursement
payment, or overdue interest thereon, shall bear interest, payable on demand,
for each day until paid at a rate per annum equal to the sum of the rate
applicable to Base Rate Loans for such day plus 2%.
 
(ii)           Each payment to be made by the Borrower pursuant to this
Section 2.03(f) shall be made, in Federal or other funds immediately available,
to the applicable Revolving Fronting Bank at its address referred to in
Section 10.01.
 
(iii)           The obligations of the Borrower to reimburse each Revolving
Fronting Bank under this Section 2.03(f) shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement, under all circumstances whatsoever, including without limitation
the following circumstances:
 
(A)           any lack of validity or enforceability of any Financing Document;
 
(B)           any amendment or waiver of or any consent to departure from any
Financing Document (except, in the case of an effective amendment to, waiver of
 
 
41

--------------------------------------------------------------------------------

 

 
or consent to a departure from any provision of this Agreement, to the extent
specified herein);
 
(C)           the existence of any claim, set-off, defense or other right which
the Borrower may have at any time against the beneficiary of any Revolving
Letter of Credit (or any Person or entity for whom such beneficiary may be
acting), the Agent, any Revolving Fronting Bank or any Revolving Credit Loan
Bank or any other Person or entity, whether in connection with this Agreement,
any other Financing Document or any unrelated transaction;
 
(D)           any statement or any other document presented under any Revolving
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect
whatsoever;
 
(E)           payment by a Revolving Fronting Bank under any Revolving Letter of
Credit against presentation of a draft or document which does not comply with
the terms of such Revolving Letter of Credit; or
 
(F)           to the extent permitted under applicable law, any other
circumstance or happening whatsoever, whether or not similar to any of the
foregoing.
 
(g)           Payments by Revolving Credit Loan Banks with Respect to Revolving
Letters of Credit.
 
(i)           Each Revolving Credit Loan Bank shall make available an amount
equal to its ratable share of any Revolving L/C Drawing under a Revolving Letter
of Credit, in Federal or other funds immediately available in New York City, to
the applicable Revolving Fronting Bank by 3:00 P.M. (New York City time) on the
date on which the Borrower is required to reimburse such Revolving Fronting Bank
with respect to such Revolving L/C Drawing pursuant to Section 2.03(f)(i),
together with interest on such amount for the period from and including the date
of such Revolving L/C Drawing to but excluding the date upon which such amount
is to be made available at the Federal Funds Rate on the date of such Revolving
L/C Drawing, at such Revolving Fronting Bank’s address referred to in
Section 10.01; provided that each Revolving Credit Loan Bank’s obligation shall
be reduced by its pro rata share of any reimbursement theretofore paid by the
Borrower in respect of such Revolving L/C Drawing pursuant to
Section 2.03(f)(i).  The applicable Revolving Fronting Bank shall notify each
Revolving Credit Loan Bank of the amount of such Revolving Credit Loan Bank’s
obligation (which, in the case of any payment under an Alternative Currency
Letter of Credit, shall be the Dollar Equivalent thereof) in respect of any
Revolving L/C Drawing under a Revolving Letter of Credit not later than 1:30
P.M. (New York City time) on the day such payment by such Revolving Credit Loan
Bank is due.  Each Revolving Credit Loan Bank shall be subrogated to the rights
of the applicable Revolving Fronting Bank against the Borrower to the extent
such payment due from such Revolving Credit Loan Bank to such Revolving Fronting
Bank is paid, plus interest thereon, from and including the day such

 
 
42

--------------------------------------------------------------------------------

 
 
amount is due from such Revolving Credit Loan Bank to such Revolving Fronting
Bank to but excluding the day the Borrower makes payment to such Revolving
Fronting Bank pursuant to Section 2.03(f)(i), whether before or after judgment,
at a rate per annum equal to the sum of 2% plus the rate applicable to Base Rate
Loans for such day.  In the event that, on the date of any Revolving L/C
Drawing, (x) Total Outstandings exceeds the Maximum Outstanding Exposure,
(y) the applicable Revolving Fronting Bank is not reimbursed by the Borrower on
such date for the entire amount of such Revolving L/C Drawing, and (z) the
Revolving Credit Loan Banks, pursuant to the last sentence of subsection (iv)
below, are not obligated to reimburse such Revolving Fronting Bank for the
entire amount of such Revolving L/C Drawing, the Agent shall, solely for
purposes of determining the portion of such Revolving L/C Drawing to be
reimbursed by each Revolving Credit Loan Bank, (A) allocate the respective
Revolving Credit Loan Commitments of the Revolving Credit Loan Banks to the
Revolving Letter of Credit Liabilities of each Revolving Letter of Credit on
such date on a pro rata basis (based upon (1) the proportion of the Revolving
Credit Loan Commitments to the aggregate amount of the Revolving Letter of
Credit Liabilities of all outstanding Revolving Letters of Credit and (2) each
Revolving Credit Loan Bank’s pro rata share of the Revolving Credit Loan
Commitments), (B) based on such allocation, determine the reimbursement
obligation of each Revolving Credit Loan Bank with respect to such Revolving L/C
Drawing and (C) promptly notify each Revolving Credit Loan Bank of the amount of
its reimbursement obligation with respect to such Revolving L/C Drawing.
 
(ii)           If any Revolving Credit Loan Bank fails to pay any amount
required pursuant to subsection (i) of this Section 2.03(g) on the date on which
such payment is due, interest, payable on demand, shall accrue on such Revolving
Credit Loan Bank’s obligation to make such payment, for each day from and
including the date such payment becomes due to but excluding the date such
Revolving Credit Loan Bank makes such payment at a rate per annum equal to the
Federal Funds Rate.  Any payment made by any Revolving Credit Loan Bank after
3:00 P.M. (New York City time) on any Domestic Business Day shall be deemed for
purposes of the preceding sentence to have been made on the next succeeding
Domestic Business Day.
 
(iii)           If the Borrower shall reimburse a Revolving Fronting Bank for
any Revolving L/C Drawing under a Revolving Letter of Credit after the Revolving
Credit Loan Banks shall have made funds available to such Revolving Fronting
Bank with respect to such Revolving L/C Drawing in accordance with
subsection (i) of this Section 2.03(g), such Revolving Fronting Bank shall
promptly upon receipt of such reimbursement distribute to each Revolving Credit
Loan Bank its pro rata share thereof, including interest, to the extent received
by such Revolving Fronting Bank.
 
(iv)           During any period in which there is a Defaulting Bank, for
purposes of computing the amount of the obligation of each non-Defaulting Bank
to acquire, refinance or fund participations in Revolving Letters of Credit
pursuant to this Section, the “pro rata share” of each non-Defaulting Bank shall
be computed without giving effect to the Revolving Credit Loan Commitment of
that Defaulting Bank; provided, that, (i) each such reallocation shall be given
effect only if, at the date the applicable Bank becomes a Defaulting Bank, no
Default or Event of Default exists; and (ii) the aggregate
 
 
 
43

--------------------------------------------------------------------------------

 
 
obligation of each non-Defaulting Bank to acquire, refinance or fund
participations in Revolving Letters of Credit pursuant to such reallocation
shall not exceed the positive difference, if any, of (1) the Revolving Credit
Loan Commitment of that non-Defaulting Bank minus (2) the aggregate Total
Outstandings of that Bank immediately prior to giving effect to such
reallocation.
 
(v)           The several obligations of the Revolving Credit Loan Banks to the
Revolving Fronting Banks hereunder shall be absolute, irrevocable and
unconditional under any and all circumstances whatsoever and shall not be
affected by any circumstance, including, without limitation, (1) any set-off,
counterclaim, recoupment, defense or other right which any such Revolving Credit
Loan Bank or any other Person may have against the Agent, any Revolving Fronting
Bank or any other Person for any reason whatsoever; (2) the occurrence or
continuance of a Default or an Event of Default or the termination of the
Revolving Credit Loan or any Revolving Letter of Credit; (3) any adverse change
in the condition (financial or otherwise) of any Obligor or any other Person;
(4) any breach of any Financing Document by any party thereto; (5) the fact that
any condition precedent to the issuance of, or the making of any payment under,
any Revolving Letter of Credit was not in fact met; (6) any violation or
asserted violation of law by any Revolving Credit Loan Bank or any affiliate
thereof; or (7) to the extent permitted under applicable law, any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.  Each payment by each Revolving Credit Loan Bank to a Revolving
Fronting Bank for its own account shall be made without any offset, abatement,
withholding or reduction whatsoever.  If a Revolving Fronting Bank is required
at any time (whether before or after the Revolving Credit Loan Termination Date)
to return to the Borrower or to a trustee, receiver, liquidator, custodian or
other similar official any portion of the payments made by the Borrower to such
Revolving Fronting Bank in payment of any Reimbursement Obligation or interest
thereon upon the insolvency of the Borrower, or the commencement of any case or
proceeding under any bankruptcy, insolvency or other similar law with respect to
the Borrower, each Revolving Credit Loan Bank shall, on demand of such Revolving
Fronting Bank, forthwith return to such Revolving Fronting Bank any amounts
transferred to such Revolving Credit Loan Bank by such Revolving Fronting Bank
in respect thereof pursuant to this subsection plus such Revolving Credit Loan
Bank’s pro rata share of any interest on such payments required to be paid to
the Person recovering such payments plus interest on the amount so demanded from
the day such demand is made, if such demand is made by 2:00 P.M. (New York City
time), or from the next following Domestic Business Day, if such demand is made
after 2:00 P.M. (New York City time), to but not including the day such amounts
are returned by such Revolving Credit Loan Bank to such Revolving Fronting Bank
at a rate per annum for each day equal to (A) the Federal Funds Rate for the day
of such demand and (B) the Base Rate plus 1% for each day
thereafter.  Notwithstanding the foregoing or any other provision contained
herein, in no event shall any Revolving Credit Loan Bank be obligated to make
any payment to a Revolving Fronting Bank to the extent that such payment would
cause such Bank’s pro rata share of the Total Outstandings hereunder to exceed
such Bank’s Revolving Credit Loan Commitment; provided that the foregoing shall
not affect the obligation of the Borrower (which is absolute, unconditional and
irrevocable) to reimburse each Revolving Fronting Bank for the entire amount of
each payment made by such Revolving Fronting Bank under a Revolving
 
 
44

--------------------------------------------------------------------------------

 
 
Letter of Credit, including any amount thereof that is not paid by any Revolving
Credit Loan Bank to such Revolving Fronting Bank (pursuant to this sentence or
otherwise).
 
(h)           Revolving Letter of Credit Commission; Issuance Fee.
 
(i)           Revolving Letter of Credit Commission.  The Borrower agrees to pay
to the Agent a letter of credit commission with respect to each Revolving Letter
of Credit issued at its request or for its account, computed for each day from
and including the date of issuance of such Revolving Letter of Credit through
and including the last day a Revolving L/C Drawing is available under such
Revolving Letter of Credit (the “Revolving Letter of Credit Termination Date”),
at the Revolving Letter of Credit Commission Rate on the aggregate amount
available for drawing under such Revolving Letter of Credit from time to time
(whether or not any conditions to drawing can then be met), such fee to be for
the account of the Revolving Credit Loan Banks then ratably in proportion to
their Total Exposures; provided, however, any such fees payable for the account
of a Defaulting Bank for any period during which such bank is a Defaulting Bank
and has not provided cash collateral satisfactory to the Revolving Fronting
Banks with respect to such Defaulting Bank’s obligations under Section 2.03(g),
shall be payable, to the maximum extent permitted by applicable law, to the
other Banks in accordance with the upward adjustments in their respective pro
rata shares allocable to such Revolving Letter of Credit pursuant to Section
2.03(g)(iv), with the balance of such fee, if any, payable to the Revolving
Fronting Banks pro rata for their own accounts.  Such fee shall be payable
quarterly in arrears (A) on the later of (x) each March 31, June 30, September
30 and December 31 and (y) the date that is three Domestic Business Days after
receipt by the Borrower of the invoice relating to such date for the fee payable
on such date and (B) upon the Revolving Credit Loan Termination Date.
 
(ii)           Issuance Fee.  The Borrower shall pay to each Revolving Fronting
Bank for its own account such fees with respect to each Revolving Letter of
Credit issued by such Revolving Fronting Bank for the account of the Borrower as
shall have been agreed between the Borrower and such Revolving Fronting Bank.
 
(iii)           Limited Liability of the Revolving Fronting Banks.  As between
each Revolving Fronting Bank, on the one hand, and the Borrower, on the other,
the Borrower assumes all risks of any acts or omissions of the beneficiary and
any transferee of any Revolving Letter of Credit with respect to its use of such
Revolving Letter of Credit.  No Revolving Fronting Bank or any of its respective
employees, officers or directors shall be liable or responsible for:  (1) the
use which may be made of any Revolving Letter of Credit or for any acts or
omissions of any beneficiary or transferee in connection therewith; (2) the
validity, sufficiency or genuineness of documents, or of any endorsement(s)
thereon, even if such documents should in fact prove to be in any or all
respects invalid, insufficient, fraudulent or forged; (3) payment by any such
Revolving Fronting Bank against presentation of documents which do not comply
with the terms of any Revolving Letter of Credit, including failure of any
documents to bear any reference or adequate reference to such Revolving Letter
of Credit; or (4) any other circumstance whatsoever in making or failing to make
payment under any Revolving Letter of Credit; provided that the Borrower shall
have a claim against the applicable Revolving Fronting
 
 
 
45

--------------------------------------------------------------------------------

 



Bank, and such Revolving Fronting Bank shall be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
special, damages suffered by the Borrower which are found in a final,
unappealable judgment of a court of competent jurisdiction to have been caused
by (x) such Revolving Fronting Bank’s willful misconduct or gross negligence in
determining whether documents presented under any Revolving Letter of Credit
comply with the terms thereof or (y) such Revolving Fronting Bank’s willful
failure to pay, or gross negligence resulting in a failure to pay, any Revolving
L/C Drawing after the presentation to it by the beneficiary (or any transferee
of the Revolving Letter of Credit) of a draft and other required documentation
strictly complying with the terms and conditions of the Revolving Letter of
Credit.  In furtherance and not in limitation of the foregoing, a Revolving
Fronting Bank may accept documents that appear on their face to be in order,
without responsibility for further investigation.
 
(iv)           Revolving Fronting Banks and Affiliates.  Each Revolving Fronting
Bank shall have the same rights and powers under the Financing Documents as any
other Bank and may exercise or refrain from exercising the same as though they
were not Revolving Fronting Banks (in each case to the extent such Revolving
Fronting Bank is also a Bank), and the Revolving Fronting Banks and their
respective affiliates may accept deposits from, lend money to, and generally
engage in any kind of business with the Borrower or any Subsidiary or affiliate
of the Borrower as if they were not Revolving Fronting Banks hereunder.
 
(i)           Applicability of ISP98.  Unless otherwise expressly agreed by the
applicable Revolving Fronting Bank and the Borrower when a Revolving Letter of
Credit is issued (or deemed issued), the rules of the “International Standby
Practices 1998” published by the Institute of International Banking Law and
Practice (or such later version thereof as may be in effect at the time
issuance) shall apply to the Revolving Letter of Credit.
 
(j)           Cash Collateral Call.  If any Bank becomes, and during the period
it remains, a Defaulting Bank, if any Letter of Credit is at the time
outstanding, the applicable Revolving Fronting Bank, may, by notice to the
Borrower and such Defaulting Bank through the Agent, require the Borrower to
Cash Collateralize the obligations of the Borrower to such Revolving Fronting
Bank (after giving effect to Section 2.03(g)(iv) and any Cash Collateral
provided by the Defaulting Bank) in respect of such Letter of Credit in amount
at least equal to the aggregate amount of the obligations (contingent or
otherwise) of such Defaulting Bank in respect thereof, or to make other
arrangements satisfactory to the Agent, and to such Revolving Fronting Bank in
their sole discretion to protect them against the risk of non-payment by such
Defaulting Bank. In furtherance of the foregoing, if any Bank becomes, and
during the period it remains, a Defaulting Bank, each Revolving Fronting Bank is
hereby authorized by the Borrower (which authorization is irrevocable and
coupled with an interest) to give, in its discretion, through the Agent, Notices
of Borrowing pursuant to Section 2.02  in such amounts and in such times as may
be required Cash Collateralize the obligations of the Borrower in respect of
outstanding Letters of Credit in an amount at least equal to the aggregate
amount of the obligations (contingent or otherwise) of such Defaulting Bank in
respect of such Letter of Credit.  If the Borrower, the Agent, each Revolving
Fronting Bank agree in writing in their discretion that a Bank that is a
Defaulting Bank should no longer be deemed to be a Defaulting Bank, the
 
 
 
46

--------------------------------------------------------------------------------

 
 
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein,
whereupon such Bank will cease to be a Defaulting Bank.
 
                                    Section 2.04    Evidence of Debt.
 
(a)           Each Bank Party shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of the Borrower to
such Bank Party resulting from each Loan owing to such Bank Party from time to
time, including the amounts of principal and interest payable and paid to such
Bank Party from time to time hereunder.  The Borrower agrees that upon notice by
any Bank Party to the Borrower (with a copy of such notice to the Agent) to the
effect that a promissory note or other evidence of indebtedness is required or
appropriate in order for such Bank Party to evidence (whether for purposes of
pledge, enforcement or otherwise) the Loans owing to, or to be made by, such
Bank Party, the Borrower shall promptly execute and deliver to such Bank Party,
with a copy to the Agent, a Revolving Credit Loan Note or a Term Loan Note, as
applicable, in substantially the form of Exhibits A-1 and A-2 hereto,
respectively, payable to the order of such Bank Party in a principal amount
equal to the Loans owing to, or to be made by, such Bank Party.  All references
to Notes in the Financing Documents shall mean Notes, if any, issued hereunder.
 
(b)           The Register maintained by the Agent pursuant to Section 10.06(f)
shall include a control account, and a subsidiary account for each Bank Party,
in which accounts (taken together) shall be recorded (i) the date and amount of
each Loan made hereunder (or deemed to be made hereunder), whether such Loan
bears interest at the Base Rate or the Adjusted London Interbank Offered Rate,
and, if appropriate, the Interest Period applicable thereto; (ii) the terms of
each Assignment and Assumption delivered to and accepted by it; (iii) the amount
of any principal or interest due and payable or to become due and payable from
the Borrower to each Bank Party hereunder; and (iv) the amount of any sums
received by the Agent from the Borrower hereunder and each Bank Party’s share
thereof.
 
(c)           Entries made in good faith by the Agent in the Register pursuant
to subsection (b) above, and by each Bank Party in its account or accounts
pursuant to subsection (a) above, shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower to, in the case of the Register, each Bank Party and, in the case of
such account or accounts, such Bank Party, under this Agreement, absent manifest
error; provided, however, that the failure of the Agent or such Bank Party to
make an entry, or any finding that an entry is incorrect, in the Register or
such account or accounts, shall not limit or otherwise affect the obligations of
the Borrower under this Agreement.
 
                                    Section 2.05   Maturity of Loans.
 
(a)           Each Revolving Credit Loan shall mature, and the principal amount
thereof shall be due and payable (together with interest accrued thereon), on
the Revolving Credit Loan Termination Date, (b) each Initial Term Loan shall
mature, and the principal amount thereof shall be due and payable (together with
interest accrued thereon), on the Initial Term Loan Termination Date and
(c) each Incremental Term Loan shall mature, and the principal
 
 
 
47

--------------------------------------------------------------------------------

 
 
amount thereof shall be due and payable (together with interest accrued thereon)
on the Incremental Term Loan Termination Date in respect of such Incremental
Term Loan Facility.
 
                                    Section 2.06   Interest Rates.
 
(a)           Each Base Rate Loan shall bear interest on the outstanding
principal amount thereof, for each day from the date such Loan is made until it
becomes due, at a rate per annum equal to the Base Rate Margin applicable to
such Loan plus the Base Rate for such day.  Such interest shall be payable
quarterly in arrears on each Quarterly Payment Date.
 
(b)           Each Euro-Dollar Loan shall bear interest on the outstanding
principal amount thereof, for each day during each Interest Period applicable
thereto, at a rate per annum equal to the sum of the Euro-Dollar Margin
applicable to such Loan for such day plus the Adjusted London Interbank Offered
Rate applicable to such Interest Period.  Such interest shall be payable for
each Interest Period on the last day thereof and, if such Interest Period is
longer than three months, at intervals of three months after the first day
thereof.
 
(c)           Upon the occurrence and during the continuance of an Event of
Default described in Section 6.01(a) or an Event of Default described in
Section 6.01(g) or 6.01(h) with respect to the Borrower, the Borrower shall pay
interest on (x) (i) the outstanding principal amount of each Base Rate Loan
owing to each Bank Party, payable on demand, at a rate per annum equal at all
times to 2% per annum above the rate per annum required to be paid on such Base
Rate Loan pursuant to Section 2.06(a) above and (ii) to the fullest extent
permitted by law, the amount of any interest that is not paid when due, from the
date such amount shall be due until such amount shall be paid in full, at a rate
per annum equal to 2% per annum above the rate per annum required to be paid on
the Base Rate Loans on which such interest has accrued pursuant to
Section 2.06(a) above and (y)(i) the outstanding principal amount of each
Euro-Dollar Loan owing to each Bank Party payable on demand, at a rate per annum
equal at all times to a rate per annum equal to the higher of (i) the sum of 2%
plus the Euro-Dollar Margin applicable to such Loan plus the Adjusted London
Interbank Offered Rate applicable to such Euro-Dollar Loan and (ii) the sum of
2% plus the Euro-Dollar Margin applicable to such Loan plus the quotient
obtained (rounded upward, if necessary, to the next higher 1/100th of 1%) by
dividing (x) the average (rounded upward, if necessary, to the next higher
1/16th of 1%) of the respective rates per annum at which one day (or, if such
amount due remains unpaid more than three Euro-Dollar Business Days, then for
such other period of time not longer than three months as the Agent may select)
deposits in dollars in an amount approximately equal to such overdue payment due
to each of the Reference Banks are offered to such Reference Bank in the London
interbank market for the applicable period determined as provided above by
(y) 1.00 minus the Euro-Dollar Reserve Percentage (or, if the circumstances
described in clause (a) or (b) of Section 8.01 shall exist, at a rate per annum
equal to the sum of 2% plus the relevant rate applicable to Base Rate Loans)
(the “Euro-Dollar Default Rate”) and (ii) to the fullest extent permitted by
law, the amount of any interest that is not paid when due, from the date such
amount shall be due until such amount shall be paid in full, at a rate per annum
equal to the Euro-Dollar Default Rate for the Euro-Dollar Loans on which such
interest has accrued pursuant to Section 2.06(b) above.
 
(d)           The Agent shall determine each interest rate applicable to the
Loans and Reimbursement Obligations hereunder.  The Agent shall give prompt
notice to the Borrower and
 
 
 
48

--------------------------------------------------------------------------------

 
 
the participating Banks of each rate of interest so determined, and its
determination thereof shall be conclusive in the absence of manifest error.
 
(e)           Each Reference Bank agrees to use its best efforts to furnish
quotations to the Agent as contemplated by this Section.  If any Reference Bank
does not furnish a timely quotation, the Agent shall determine the relevant
interest rate on the basis of the quotation or quotations furnished by the
remaining Reference Bank or Banks or, if none of such quotations is available on
a timely basis, the provisions of Section 8.01 shall apply.
 
(f)           The yield to maturity with respect to any First Priority Secured
Debt issued after the Effective Date and consisting of a term loan facility or
similar bank credit facility (taking into account upfront fees paid to the
lenders under such new First Priority Secured Debt) may be no more than 0.25%
per annum greater than the yield to maturity with respect to the Initial Term
Loans on the Closing Date (and the Borrower agrees that the pricing of the
Initial Term Loans (if any) will be increased and or additional fees will be
paid to the Banks (if any) to the extent necessary to satisfy such requirement).
 
                                    Section 2.07   Method of Electing Interest
Rates.
 
(a)           The Loans included in each Borrowing shall bear interest initially
at the type of rate specified by the Borrower in the applicable Notice of
Borrowing.  Thereafter, the Borrower may from time to time elect to change or
continue the type of interest rate borne by each Group of Loans (subject to
Section 2.07(d) and the provisions of Article 8), as follows:
 
(i)           if such Loans are Base Rate Loans, the Borrower may elect to
convert such Loans to Euro-Dollar Loans as of any Euro-Dollar Business Day;
 
(ii)           if such Loans are Euro-Dollar Loans, the Borrower may elect to
convert such Loans to Base Rate Loans as of any Domestic Business Day or elect
to continue such Loans as Euro-Dollar Loans for an additional Interest Period,
subject to Section 2.13 if any such conversion is effective on any day other
than the last day of an Interest Period applicable to such Loans.
 
Each such election shall be made by delivering a notice (a “Notice of Interest
Rate Election”) to the Agent not later than 11:00 A.M. (New York City time) on
the third Euro-Dollar Business Day before the conversion or continuation
selected in such notice is to be effective (unless the relevant Loans are to be
converted from Euro-Dollar Loans to Base Rate Loans, in which case such notice
shall be delivered to the Agent not later than 11:00 A.M. (New York City time)
on the date such conversion is to be effective).  A Notice of Interest Rate
Election may, if it so specifies, apply to only a portion of the aggregate
principal amount of the relevant Group of Loans; provided that (i) such portion
is allocated ratably among the Loans comprising such Group of Loans and (ii) the
portion to which such Notice applies, and the remaining portion to which it does
not apply, are each at least $5,000,000 (unless such portion is comprised of
Base Rate Loans).  If no such notice is timely received before the end of an
Interest Period for any Group of Loans consisting of all Euro-Dollar Loans, the
Borrower shall be deemed to have elected that such Group of Loans be converted
to Base Rate Loans at the end of such Interest Period.

 
 
49

--------------------------------------------------------------------------------

 
 
(b)           Each Notice of Interest Rate Election shall specify:
 
(i)           the Group of Loans (or portion thereof) to which such notice
applies;
 
(ii)           the date on which the conversion or continuation selected in such
notice is to be effective, which shall comply with the applicable clause of
Section 2.07(a) above;
 
(iii)           if the Loans comprising such Group are to be converted, the new
type of Loans and, if the Loans resulting from such conversion are to be
Euro-Dollar Loans, the duration of the next succeeding Interest Period
applicable thereto; and
 
(iv)           if such Loans are to be continued as Euro-Dollar Loans for an
additional Interest Period, the duration of such additional Interest Period.
 
Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of Interest Period.
 
(c)           Promptly after receiving a Notice of Interest Rate Election from
the Borrower pursuant to Section 2.07(a) above, the Agent shall notify each Bank
of the contents thereof and such notice shall not thereafter be revocable by the
Borrower.
 
(d)           The Borrower shall not be entitled to elect to convert any Loans
to, or continue any Loans for an additional Interest Period as, Euro-Dollar
Loans if (i) the aggregate principal amount of any Group of Loans consisting of
all Euro-Dollar Loans created or continued as a result of such election would be
less than $5,000,000 or (ii) a Default shall have occurred and be continuing
when the Borrower delivers notice of such election to the Agent.
 
(e)           If any Loan is converted to a different type of Loan, the Borrower
shall pay, on the date of such conversion, the interest accrued to such date on
the principal amount being converted.
 
                                    Section 2.08   Commitment Fee.
 
The Borrower shall pay to the Agent, for the account of the Revolving Credit
Loan Banks (other than Defaulting Banks), ratably in proportion to their
Revolving Credit Loan Commitments, a commitment fee of 0.50% per annum on the
daily amount by which the aggregate amount of the Revolving Credit Loan
Commitments exceeds the aggregate Total Outstandings; provided that any
commitment fee owing to a Revolving Credit Loan Bank which is a Defaulting Bank
shall not be payable for any period during which such Bank remains a Defaulting
Bank.  Such commitment fee shall accrue from and including the Amendment and
Restatement Effective Date to but excluding the Revolving Credit Loan
Termination Date (or earlier date of termination of the Revolving Credit Loan
Commitments in their entirety).  Accrued commitment fees under this Section 2.08
shall be payable quarterly in arrears on (A) the later of (x) each March 31,
June 30, September 30 and December 31 and (y) the date that is three Domestic
Business Days after receipt by the Borrower of the invoice relating to such date
for the fee payable on such date, (B) the Revolving Credit Loan Termination Date
and (C) upon the date of termination of the Revolving Credit Loan Commitments in
their entirety.
 


 
50

--------------------------------------------------------------------------------

 
 
                                    Section 2.09   Termination or Reduction of
Revolving Credit Loan Commitments.
 
(a)           Optional.  The Borrower may, upon at least three Domestic Business
Days’ notice to the Agent, (i) terminate the Revolving Credit Loan Commitments
in their entirety at any time, if no Revolving Credit Loans or Revolving Letters
of Credit are outstanding at such time or (ii) ratably reduce from time to time
by an aggregate amount of $5,000,000 or any larger multiple thereof, the
aggregate amount of the Revolving Credit Loan Commitments in excess of the
aggregate Total Outstandings.
 
(b)           Mandatory.  Scheduled Termination.  The Revolving Credit Loan
Commitments shall terminate on the Revolving Credit Loan Termination Date, and
any Revolving Credit Loans and Reimbursement Obligations with respect to such
Revolving Credit Loan Commitments then outstanding (together with accrued
interest thereon) shall be due and payable on such date.
 
                                    Section 2.10   Prepayment of the Loans.
 
(a)           Optional.  (ii)  Subject in the case of any Euro-Dollar Loans to
Section 2.12, the Borrower may, upon at least one Domestic Business Day’s notice
to the Agent, prepay any Loans that bear interest at the Base Rate or upon at
least three Euro-Dollar Business Days’ notice to the Agent, prepay any
Euro-Dollar Loans, in each case in whole at any time, or from time to time in
part in amounts aggregating $5,000,000 or any larger multiple of $1,000,000, by
paying the principal amount to be prepaid together with (x) accrued interest
thereon to the date of prepayment and (y) in the case of prepayments of Initial
Term Loans prior to July 29, 2004, a premium equal to 1.00% of the aggregate
principal amount so prepaid.
 
(ii)           Upon receipt of a notice of prepayment pursuant to this
Section 2.10, the Agent shall promptly notify each Bank of the contents thereof
and of such Bank’s ratable share of such prepayment and such notice shall not
thereafter be revocable by the Borrower.
 
(b)           Mandatory.  (iii)  The Borrower shall, on the third Business Day
following the receipt by the Borrower after the Effective Date of (A) Net Cash
Proceeds from any Asset Sales or (B) Net Cash Proceeds from the incurrence of
any Bridge Debt, offer to prepay, on a pro rata basis, an aggregate principal
amount of the Term Loans in an amount equal to the Banks’ Ratable Share of such
Net Cash Proceeds and the Term Loan Banks shall have the option to accept or
refuse such prepayment in accordance with the provisions set forth in
Section 2.10(c).  Upon the payment in full of the Term Loans, the Borrower shall
apply such Net Cash Proceeds to prepay the Revolving Credit Loans outstanding at
such time (without any reduction of Revolving Credit Loan Commitments).
 
(ii)           The Borrower shall, on the third Business Day following the date
of receipt of Net Cash Proceeds from the issuance of Debt by any Subsidiary of
the Borrower permitted pursuant to Section 5.07(b)(ii) (but only to the extent
applicable pursuant to the proviso thereof) and Section 5.07(b)(vi) (but only to
the extent the Debt was incurred by IPALCO, offer to prepay an aggregate
principal amount of the Term
 
 
 
51

--------------------------------------------------------------------------------

 
 
Loans in an aggregate amount equal to the Banks’ Ratable Share of such Net Cash
Proceeds (other than $200,000,000 of additional Debt of IPALCO incurred after
the Effective Date).  The Term Loan Banks shall have the option to accept or
refuse any prepayment pursuant to this Section 2.10(b)(ii) in accordance with
the provisions set forth in Section 2.10(c).  So long as Net Cash Proceeds
referred to in this Section 2.10(b)(ii) are received by the Borrower, the
Borrower agrees to use all reasonable efforts to cause all such Net Cash
Proceeds permitted to be distributed to be so distributed.  Upon the payment in
full of the Term Loans, the Borrower shall apply such Net Cash Proceeds to
prepay the Revolving Credit Loans outstanding at such time (without any
reduction of Revolving Credit Loan Commitments).
 
provided that with respect to Asset Sales described in clause (y) (and not in
clause (x)) in the parenthetical appearing in the definition of Asset Sale (or
any Bridge Debt in respect thereof), only 50% of such Net Cash Proceeds actually
received by the Borrower shall be subject to this Section 2.10(b); provided,
further, that so long as no Event of Default shall then exist or would arise
therefrom, such Net Cash Proceeds from an Asset Sale described in such clause
(y) (and not in clause (x)) (or any Bridge Debt in respect thereof) shall not be
required to be applied pursuant to this Section 2.10(b) to the extent that the
Borrower shall have delivered a certificate of a Responsible Officer to the
Agent on or prior to the offer commencement or prepayment date specified in this
Section 2.10(b) stating that such Net Cash Proceeds are expected to be used to
purchase replacement assets or repair such assets, or to purchase assets used or
useful in the business of the Borrower and its Subsidiaries, or to acquire more
than 50% of the Equity Interests of any person that owns such assets or engages
in a business of the type that the Borrower and Subsidiaries are permitted to be
engaged in and, in each case, otherwise in compliance with the terms of this
Agreement, no later than 365 days following the date of such Asset Sale (or any
Bridge Debt in respect thereof); provided that such time may be extended by an
additional 90 days if, on or prior to the 365th day following the date of
receipt of such Net Cash Proceeds, the Borrower delivers a certificate of a
Responsible Officer to the Agent detailing the intended use of such Net Cash
Proceeds and certifying that the Net Cash Proceeds will be used in accordance
with this proviso; provided that if all or any portion of such Net Cash Proceeds
is not so reinvested within such 365-day period (or such longer period to the
extent extended), such unused portion shall be applied on the last day of such
period as provided in this Section 2.10(b).
 
(c)           Term Loan Opt-Out.  With respect to any prepayment of a Term Loan
Facility pursuant to Section 2.10(b) above, the Borrower shall notify the Agent
by 12:00 Noon (New York City time) on or before the third Business Day after the
Borrower is in receipt of the applicable Net Cash Proceeds of the receipt of
such Net Cash Proceeds and its offer to prepay the Term Loans on the fourth
Business Day following receipt of such notice by the Agent.  The Agent shall
then notify each of the Term Loan Banks of such offer.  Each Term Loan Bank, at
its option, may elect not to accept such prepayment.  Any Term Loan Bank
declining such prepayment shall give written notice to the Agent by 12:00 Noon
(New York City time) on the third Business Day immediately following the date
the Term Loan Banks receive notice of such prepayment.  If a Term Loan Bank
fails to give notice by 12:00 Noon as set forth in the immediately preceding
sentence, such Term Loan Bank shall be deemed to have accepted the offer.  Any
amounts that would otherwise have been applied to prepay such declining Term
Loan Bank shall instead be retained by the Borrower.
 


 
52

--------------------------------------------------------------------------------

 
 
                                    Section 2.11   General Provisions as to
Payments.
 
(a)           The Borrower shall make each payment of principal of, and interest
on, the Loans and Reimbursement Obligations and of fees hereunder, not later
than 12:00 Noon (New York City time) on the date when due, in Federal or other
funds immediately available in New York City, without set-off, counterclaim or
other deduction, to the Agent at its address referred to in Section 10.01.  The
Agent will promptly distribute to each Bank Party (subject to clause (c) below)
its ratable share of each such payment received by the Agent for the account of
the Bank Parties.  Whenever any payment of principal of, or interest on, the
Base Rate Loans or Reimbursement Obligations or of fees shall be due on a day
which is not a Domestic Business Day, the date for payment thereof shall be
extended to the next succeeding Domestic Business Day.  Whenever any payment of
principal of, or interest on, the Euro-Dollar Loans shall be due on a day which
is not a Euro-Dollar Business Day, the date for payment thereof shall be
extended to the next succeeding Euro-Dollar Business Day unless such Euro-Dollar
Business Day falls in another calendar month, in which case the date for payment
thereof shall be the next preceding Euro-Dollar Business Day.  If the date for
any payment of principal is extended by operation of law or otherwise, interest
thereon shall be payable for such extended time.
 
(b)           Unless the Agent shall have received notice from the Borrower
prior to the date on which any payment is due from the Borrower to the Bank
Parties hereunder that the Borrower will not make such payment in full, the
Agent may assume that the Borrower has made such payment in full to the Agent on
such date and the Agent may, in reliance upon such assumption, cause to be
distributed to each Bank Party on such due date an amount equal to the amount
then due such Bank Party.  If and to the extent that the Borrower shall not have
so made such payment, each Bank Party shall repay to the Agent forthwith on
demand such amount distributed to such Bank Party together with interest
thereon, for each day from the date such amount is distributed to such Bank
Party until the date such Bank Party repays such amount to the Agent, at the
Federal Funds Rate.
 
(c)           Any payment of principal, interest, fees or other amounts received
by the Agent under this Agreement for the account of a Defaulting Bank (whether
voluntary or mandatory, at maturity, pursuant to Article VI or otherwise, and
including any amounts made available to the Agent by that Defaulting Bank
pursuant to clause (d) of this Section 2.11), shall be applied at such time or
times as may be determined by the Agent as follows: first, to the payment of any
amounts owing by that Defaulting Bank to the Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by that Defaulting Bank to the
Revolving Fronting Banks; third, if so determined by the Agent or requested by
any Revolving Fronting Bank, to be held as cash collateral for future funding
obligations of that Defaulting Bank of any participation in any Revolving Letter
of Credit issued by such Revolving Fronting Bank; fourth, as the Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which that Defaulting Bank has failed to fund its portion
thereof as required by this Agreement, as determined by the Agent; fifth, if so
determined by the Agent and the Borrower, to be held in a deposit account and
released in order to satisfy obligations of that Defaulting Bank to fund Loans
under this Agreement; sixth, to the payment of any amounts owing to the Banks or
the Revolving Fronting Banks as a result of any judgment of a court of competent
jurisdiction obtained by any Bank or any Revolving Fronting Bank against that
Defaulting Bank as a result of that Defaulting Bank’s breach of its obligations
under this
 
\
 
53

--------------------------------------------------------------------------------

 
 
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against that Defaulting
Bank as a result of that Defaulting Bank’s breach of its obligations under this
Agreement; and eighth, to that Defaulting Bank or as otherwise directed by a
court of competent jurisdiction; provided that if such payment is a payment of
the principal amount of any Loans or obligations with respect to Revolving L/C
Drawings in respect of which that Defaulting Bank has not fully funded its
appropriate share, such payment shall be applied solely to pay the Loans of, and
L/C Borrowings owed to, all non-Defaulting Banks on a pro rata basis prior to
being applied to the payment of any Loans of, or amounts with respect to
Revolving L/C Drawings owed to, that Defaulting Bank.  Promptly (x) upon a
Lender ceasing to be a Defaulting Lender or (y) following termination of this
Agreement (including the termination of all Letters of Credit issued hereunder)
and the payment of all amounts owed under this Agreement (other than unasserted
contingent obligations which by their terms survive the termination of this
Agreement), all amounts, if any, held in a segregated account pursuant to this
Section 2.11(c) shall be returned to such Lender or Defaulting Lender, as
applicable.
 
(d)           In the event that any Defaulting Bank shall exercise any right of
setoff in respect of the Obligations owing to such Defaulting Bank under this
Agreement, (x) all amounts so set off shall be paid over immediately to the
Agent for further application in accordance with the provisions of Section
2.11(c) and, pending such payment, shall be segregated by such Defaulting Bank
from its other funds and deemed held in trust for the benefit of the Agent and
the Banks, and (y) the Defaulting Bank shall provide promptly to the Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Bank as to which it exercised such right of setoff.
 
                                    Section 2.12    Funding Losses.
 
If the Borrower makes any payment of principal with respect to any Euro-Dollar
Loan or any Euro-Dollar Loan is converted to a Base Rate Loan (pursuant to
Article 2, 6 or 8 or otherwise) on any day other than the last day of an
Interest Period applicable thereto, or the last day of an applicable period
fixed pursuant to Section 2.06(c), or if the Borrower fails to borrow, prepay,
convert or continue any Euro-Dollar Loans after notice has been given to any
Bank Party in accordance with Section 2.02(b), 2.07(c) or 2.10(a), the Borrower
shall reimburse each Bank Party within 15 days after demand for any resulting
loss or expense incurred by it (or by an existing or prospective Participant in
the related Loan), including (without limitation) any loss incurred in
obtaining, liquidating or employing deposits from third parties, but excluding
loss of margin for the period after such payment or conversion or failure to
borrow, prepay, convert or continue; provided that such Bank Party shall have
delivered to the Borrower a certificate as to the amount of such loss or
expense, which certificate shall be conclusive in the absence of manifest error.
 
Section 2.13    Computation of Interest and Fees.
 
Interest based on the Base Rate hereunder shall be computed on the basis of a
year of 365 days (or 366 days in a leap year) and paid for the actual number of
days elapsed (including the first day but excluding the last day).  All other
interest and fees shall be computed
 
 
54

--------------------------------------------------------------------------------

 


                               
on the basis of a year of 360 days and paid for the actual number of days
elapsed (including the first day but excluding the last day).
 
Section 2.14    Revolving L/C Cash Collateral Account.
 
(a)           All amounts required to be deposited as cash collateral with the
Collateral Agent pursuant to Section 2.15 or Section 6.03 shall be deposited in
a cash collateral account (the “Revolving L/C Cash Collateral Account”)
established by the Borrower with the Collateral Agent, to be held, applied or
released for application as provided in this Section 2.14 and Section 2.15.
 
(b)           The Borrower hereby grants to the Collateral Agent for the ratable
benefit of the Revolving Fronting Banks and the other Lender Parties as their
respective interests appear, a security interest in the Borrower’s right, title
and interest in and to the Revolving L/C Cash Collateral Account and all funds
and financial assets from time to time credited thereto, all interest,
dividends, distributions, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such funds and financial assets, and all certificates and
instruments, if any, from time to time representing or evidencing the Revolving
L/C Cash Collateral Account and all of proceeds of any of the foregoing (the
“Revolving L/C Collateral”), to secure all of the Borrower’s Obligations
hereunder and the other Credit Agreement Documents.
 
(c)           If and when any portion of the Revolving Letter of Credit
Liabilities on which any deposit of cash collateral was based (the “Relevant
Contingent Exposure”) shall become fixed (a “Direct Exposure”) as a result of
the payment by a Revolving Fronting Bank of a draft presented under any relevant
Revolving Letter of Credit, (including any such payment under an Alternative
Currency Letter of Credit for which the relevant Revolving Fronting Bank, as a
result of fluctuations in currency exchange rates, is not reimbursed in full by
the Revolving Credit Loan Banks) the amount of such Direct Exposure (but not
more than the amount in the Revolving L/C Cash Collateral Account at the time)
shall be withdrawn by the Agent from the Revolving L/C Cash Collateral Account
and shall be paid to the relevant Revolving Fronting Bank to be applied against
such Direct Exposure and the Relevant Contingent Exposure shall thereupon be
reduced by such amount.
 
(d)           Interest and other payments and distributions made on or with
respect to the Revolving L/C Collateral held by the Collateral Agent shall be
for the account of the Borrower and shall constitute additional Revolving L/C
Collateral to be held by the Agent; provided that the Agent shall have no
obligation to invest any Revolving L/C Collateral on behalf of the Borrower or
any other Person.  Beyond the exercise of reasonable care in the custody
thereof, the Agent shall have no duty as to any Revolving L/C Collateral in its
possession or control or in the possession or control of any agent or bailee or
any income thereon or as to the preservation of rights against prior parties or
any other rights pertaining thereto.  The Collateral Agent shall be deemed to
have exercised reasonable care in the custody and preservation of the Revolving
L/C Collateral in its possession if the Revolving L/C Collateral is accorded
treatment substantially equal to that which it accords its own property, and
shall not be liable or responsible for any loss or damage to any of the
Revolving L/C Collateral, or for any diminution in the value thereof, by reason
of the act or omission of any agent or bailee selected
 
 
 
55

--------------------------------------------------------------------------------

 
 
by the Collateral Agent in good faith.  All expenses and liabilities incurred by
the Collateral Agent in connection with taking, holding and disposing of any
Revolving L/C Collateral (including customary custody and similar fees with
respect to any Revolving L/C Collateral held directly by the Agent and the
Revolving L/C Cash Collateral Account) shall be paid by the Borrower from time
to time upon demand.  Upon an Actionable Default, the Collateral Agent shall be
entitled to apply (and, at the request of the Required Banks but subject to
applicable law, shall apply) Revolving L/C Collateral or the proceeds thereof to
payment of any such expenses, liabilities and fees.  After the termination of
the Revolving Credit Loan Commitments of the Revolving Loan Credit Loan Banks,
the termination of all Revolving Letters of Credit and the repayment in full of
all outstanding Reimbursement Obligations in respect of the Revolving Letters of
Credit, the Collateral Agent shall transfer the remaining Revolving L/C
Collateral or the proceeds thereof (the “Excess Revolving L/C Collateral”) to
the Collateral Account.  Notwithstanding any other term or provision of this
Agreement, and for the avoidance of doubt, the Revolving L/C Collateral shall be
paid first to the relevant Revolving Fronting Bank in satisfaction of any Direct
Exposures or Relevant Contingent Exposures and no Revolving L/C Collateral shall
be released or disbursed to any party other than the relevant Revolving Fronting
Bank until the satisfaction of all Revolving Letter of Credit Liabilities and
the termination of the Revolving Credit Loan Commitments and all Revolving
Letters of Credit.
 
                                    Section 2.15   Computations of Outstandings;
Determination of Available Amount of Alternative Currency Letters of Credit.
 
(a)           Whenever reference is made in this Agreement to the Total
Outstandings on any date under this Agreement, such reference shall refer to the
Total Outstandings on such date after giving effect to all Extensions of Credit
to be made on such date.  For purposes of calculating the Total Outstandings on
any date of determination, the aggregate Available Amount in respect of all
Alternative Currency Letters of Credit shall be deemed to equal the amount
thereof most recently reported to the Agent pursuant to subsection (b)
below.  At no time shall the Total Outstandings under this Agreement exceed the
sum of (i) the aggregate amount of the Revolving Credit Loan Commitments, plus
(ii) the amounts on deposit in the Revolving L/C Cash Collateral Account (such
sum being referred to herein as the “Maximum Outstanding Exposure”).  References
to the Unused Revolving Credit Loan Commitments shall refer to the excess, if
any, of the Revolving Credit Loan Commitments over the Total Outstandings; and
references to the unused portion of any Revolving Credit Loan Commitment shall
refer to the Unused Revolving Credit Loan Commitment of such Bank.
 
(b)           Each Revolving Fronting Bank that issues an Alternative Currency
Letter of Credit shall (i) on the first Domestic Business Day of each calendar
month, deliver to the Agent a schedule listing (A) each outstanding Alternative
Currency Letter of Credit issued by such Revolving Fronting Bank, (B) the
maximum aggregate amount available to be drawn under each such Alternative
Currency Letter of Credit at any time on or after such date (denominated in the
applicable Alternative Currency, assuming the compliance with and satisfaction
of all conditions for Revolving L/C Drawing enumerated therein) and (C) the
equivalent in Dollars of such amount (as determined by such Revolving Fronting
Bank on the basis of exchange rates available to or otherwise used by such
Revolving Fronting Bank), together with the applicable exchange rate utilized by
such Revolving Fronting Bank and the source thereof (it being agreed and
understood that such applicable exchange rate may be adjusted by a reasonable
and

 
 
56

--------------------------------------------------------------------------------

 
 
customary volatility factor as agreed by the Borrower and such Revolving
Fronting Bank); (ii) on the date of issuance of any Alternative Currency Letter
of Credit (including, if any Alternative Currency Letters of Credit are issued
or deemed issued on the Closing Date, on the Closing Date), deliver to the Agent
a schedule listing the information described in clauses (B) and (C) above;
(iii) on the date of any increase or decrease in the Available Amount of any
Alternative Currency Letter of Credit (other than any increase or decrease
attributable solely to currency exchange rate fluctuations), deliver to the
Agent a schedule listing the information described in clauses (B) and (C) above
after giving effect to such increase or decrease (as the case may be) and
(iv) not later than one Domestic Business Day after its receipt of a written
request therefor from the Agent or any Bank, deliver to the Agent a schedule
listing the information described in clauses (A), (B) and (C) above.  The Agent
shall promptly after its receipt thereof deliver a copy of each such schedule to
the Collateral Agent, the Borrower and the Banks.  For all purposes under this
Agreement, unless otherwise expressly set forth herein, the Available Amount in
respect of each Alternative Currency Letter of Credit shall be deemed to equal,
on any date of determination, the Dollar Equivalent thereof as most recently
reported to the Agent by the relevant Revolving Fronting Bank pursuant to this
subsection (b).
 
(c)           If, on (i) the date that any schedule is delivered by a Revolving
Fronting Bank to the Agent pursuant to subsection (b) above; (ii) any date,
after giving effect to reduction in the Revolving Credit Loan Commitments or
(iii) any other date, Total Outstandings on such date (calculated pursuant to
subsection (a) and (b) above) exceeds the Maximum Outstanding Exposure, then
within two Domestic Business Days thereafter the Borrower shall be obligated to
deposit cash collateral with the Collateral Agent in the Revolving L/C Cash
Collateral Account in an amount equal to such excess to be held, applied or
released for application as provided in Section 2.14.
 
(d)           If at any time the Maximum Outstanding Exposure exceeds the Total
Outstandings hereunder, the Borrower may provide a written notice to the
Collateral Agent requesting the Collateral Agent to withdraw such excess amount
from the Revolving L/C Cash Collateral Account and pay such amount to the
Borrower, and, provided that no Actionable Default shall have occurred and be
continuing, the Collateral Agent shall promptly undertake such actions in
accordance with the instructions of the Borrower.  If an Actionable Default
shall have occurred and be continuing, the Collateral Agent shall not take any
of the foregoing actions and, if and when requested by the Required Banks, the
amounts held in the Revolving L/C Cash Collateral Account shall be withdrawn by
the Collateral Agent, and the proceeds thereof shall be first applied by the
Collateral Agent to repay the Total Outstandings and other due and unpaid
amounts required to be paid by the Borrower hereunder and second, held, applied
or transferred as provided in Section 2.14.
 
                                    Section 2.16   Alternative Currency Letter
of Credit Issuances.
 
It is understood that, if Revolving Letters of Credit are issued in an
Alternative Currency, a circumstance may arise where the United States dollars
(“Dollars”) needed to reimburse a Revolving Fronting Bank may exceed the Unused
Revolving Credit Loan Commitment of the Revolving Credit Loan Banks and the
amounts on deposit in the Revolving L/C Cash Collateral Account available for
that purpose.  This situation could occur if an Alternative Currency exchange
rate between the currency of a Revolving Letter of Credit
 
 
 
57

--------------------------------------------------------------------------------

 


issuance and Dollars changes between the date of issuance of, and the date of
funding a Revolving L/C Drawing on, an Alternative Currency Letter of Credit (or
funding a deposit to the Revolving L/C Cash Collateral Account to cover
issuances in excess of the Revolving Credit Loan Commitments) so that more
Dollars are needed to purchase the Alternative Currency on the date of funding
of the Revolving L/C Drawing on an Alternative Currency Letter of Credit (or
funding a deposit to the Revolving L/C Cash Collateral Account) than would have
been needed to fund a Revolving L/C Drawing made on the issuance date of such
Revolving Letter of Credit (i.e., the currency of issuance has appreciated
against the Dollar between the date of issuance and the date of funding or cash
collateral deposit).  In such a circumstance, the Revolving Fronting Banks agree
as follows:  (a) (x) Any shortfall under the Revolving Credit Loan Commitment to
purchase participations in Revolving L/C Drawings under Revolving Letters of
Credit shall be allocated pro rata among the Revolving Fronting Banks who have
issued Alternative Currency Letters of Credit for which the currency of issuance
has appreciated against the Dollar (“Adverse Alternative Currency Letters of
Credit”); (y) the pro rata allocation shall be based on the Dollar Equivalent of
the face amount of each Adverse Alternative Currency Letter of Credit, measured
at the issuance date of each such Adverse Alternative Currency Letter of Credit
and (z) Revolving Credit Loan Commitments shall not be used to purchase
participations in Adverse Alternative Currency Letters of Credit to the extent
that use of those Revolving Credit Loan Commitments covers any increase in the
Dollar Equivalent of an Adverse Alternative Currency Letters of Credit since the
date of issuance of the Revolving Letter of Credit if following such purchase
remaining Unused Revolving Credit Loan Commitments are insufficient to purchase
participations in the remaining outstanding Revolving Letters of Credit and
(b) amounts deposited in the Revolving L/C Cash Collateral Account shall be
allocated first to cover shortfalls to the extent existing on the last date of
actual deposit to the Revolving L/C Cash Collateral Account, or if later, the
most recent date of determination pursuant to Section 2.15(b), and second to any
additional shortfalls (allocated pro rata among such shortfalls); provided that
funds on deposit in the Revolving L/C Cash Collateral Account, if any, may not
be applied to fund a Revolving L/C Drawing on an Adverse Alternative Currency
Letter of Credit to the extent those funds have been allocated to cover an
exposure existing on the last date of deposit to the Revolving L/C Cash
Collateral Account if following the application a previously covered exposure is
left without cash collateral.
 
                                    Section 2.17   Increase in Term Loan
Commitments.
 
(a)           The Borrower may, at any time and from time to time, by notice to
the Agent, request the addition of one or more new term loan facilities (each,
an “Incremental Term Loan Facility”) or one or more increases in the Commitments
under a Term Loan Facility existing at the time of such request (each, a
“Commitment Increase”), to be effective as of a date (each, an “Increase Date”)
as specified in the related notice to the Agent; provided, however, that (i) in
no event after giving effect to the funding of any such Commitment Increase
shall the Total Bank Exposure exceed $1,400,000,000, (ii) on the date of any
request by the Borrower for a Commitment Increase and on the related Increase
Date, the applicable conditions set forth in Section 3.02 and in clause (d) of
this Section 2.17 shall be satisfied and (iii) if the request is for an
Incremental Term Loan Facility, such Incremental Term Loan Facility shall
contain such other terms as may be agreed by the Borrower, the Agent and the
Incremental Term Loan Banks, provided that (A) the final scheduled maturity date
of the Incremental Term Loan Facility shall in no event be prior to the
Revolving Credit Loan Termination Date and (B) no
 
 
 
58

--------------------------------------------------------------------------------

 
 
Bank shall have any obligation to participate in any Incremental Term Loan
Facility or any Commitment Increase.
 
(b)           The Agent shall promptly notify the Initial Term Loan Banks of any
request by the Borrower for a Commitment Increase, which notice shall include
(i) the proposed amount of such requested Commitment Increase, (ii) the proposed
Increase Date and (iii) the date by which Initial Term Loan Banks wishing to
participate in the Commitment Increase must commit to an increase in the amount
of their respective Commitments (the “Increase Commitment Date”).  Each Initial
Term Loan Bank that is willing to participate in the requested Commitment
Increase shall, in its sole discretion, give written notice to the Agent on or
prior to the applicable Increase Commitment Date of the amount by which it is
willing either to increase its Initial Term Loan Commitment or commit to the
Incremental Term Loan Facility.  If the Initial Term Loan Banks notify the Agent
that they are willing to participate in a Commitment Increase by an aggregate
amount that exceeds the amount of the requested Commitment Increase, the
requested Commitment Increase shall be allocated among the Initial Term Loan
Banks willing to participate therein in such amounts as are agreed between the
Borrower and the Agent.
 
(c)           Promptly following the applicable Increase Commitment Date, the
Agent shall notify the Borrower as to the amount, if any, by which the Initial
Term Loan Banks are willing to participate in the requested Commitment
Increase.  If the aggregate amount by which the Initial Term Loan Banks are
willing to participate in the requested Commitment Increase on any such Increase
Date is less than the requested Commitment Increase, then the Borrower may
extend offers to one or more Eligible Assignees to participate in any portion of
the requested Commitment Increase that has not been committed to by the Initial
Term Loan Banks as of the applicable Increase Commitment Date; provided,
however, that the Initial Term Loan Commitment or Incremental Term Loan
Commitment, as the case may be, of each such Eligible Assignee shall be in an
amount equal to at least $1,000,000.
 
(d)           On the applicable Increase Date, each Eligible Assignee that
accepts an offer to participate in a requested Commitment Increase in accordance
with Section 2.17(c) shall become a Bank party to this Agreement as of the
applicable Increase Date and the Initial Term Loan Commitment or the Incremental
Term Loan Commitment, as the case may be, of each Initial Term Loan Bank
participating in such Commitment Increase shall be so increased by such amount
(or by the amount allocated to such Initial Term Loan Bank pursuant to the last
sentence of Section 2.17(b)) as of such Commitment Increase Date; provided,
however, that the Agent shall have received on or before the applicable Increase
Date the following, each dated such date:
 
(i)           (A) certified copies of resolutions of the Board of Directors (or
a committee thereof) of the Loan Parties approving the applicable Commitment
Increase and the corresponding modifications to this Agreement and (B) an
opinion of counsel for each of the Loan Parties (which may be an opinion of
in-house counsel), each in form and substance reasonably satisfactory to the
Agent;
 
(ii)           an assumption agreement from each Eligible Assignee, if any, in
form and substance satisfactory to the Borrower and the Agent (each an
“Assumption Agreement”), duly executed by such Eligible Assignee, the Agent and
the Borrower; and
 
 
59

--------------------------------------------------------------------------------

 
 
(iii)           confirmation from each Initial Term Loan Bank of the increase in
the amount of its Initial Term Loan Commitment or Incremental Term Loan
Commitment, as the case may be, in a writing satisfactory to the Borrower and
the Agent.
 
On the applicable Increase Date, upon fulfillment of the conditions set forth in
the immediately preceding sentence of this Section 2.17(d) and the conditions
set forth in Section 3.02, (x) the Agent shall notify the Initial Term Loan
Banks and the Additional Term Loan Banks participating in such Commitment
Increase and the Borrower, on or before 11:00 A.M. (New York City time), by
telecopier or telex, of the occurrence of the applicable Commitment Increase to
be effected on the related Increase Date, (y) each Initial Term Loan Bank
participating in such Commitment Increase and each Additional Term Loan Bank
participating in such Commitment Increase shall make a single advance to the
Borrower in an amount equal to its agreed commitment in respect of the
Commitment Increase; provided that after taking into account such advance, the
aggregate principal amount of the Term Loans of each such participating Term
Loan Bank shall not exceed such Term Loan Bank’s Total Term Loan Commitments and
(z) the Agent shall record in the Register maintained by the Agent pursuant to
Section 10.06(f) the relevant information with respect to each Initial Term Loan
Bank and each Additional Term Loan Bank participating in such Commitment
Increase on such date.
 
                                    Section 2.18   Increase in Revolving Credit
Loan Commitments.
 
(a)           The Borrower may, at any time and from time to time prior to the
Revolving Credit Loan Termination Date, by notice to the Agent, request one or
more increases in the Revolving Credit Loan Commitments existing at the time of
such request (each, a “Revolving Credit Loan Commitment Increase”), to be
effective as of a date that is at least 90 days prior to Revolving Credit Loan
Termination Date (each, a “Revolving Credit Increase Date”) as specified in the
related notice to the Agent; provided, however, that (i) in no event after
giving effect to such Revolving Credit Loan Commitment Increase shall the Total
Bank Exposure exceed $1,400,000,000 and (ii) on the date of any request by the
Borrower for a Revolving Credit Loan Commitment Increase and on the related
Revolving Credit Increase Date, the applicable conditions set forth in
Section 3.02 and in clause (d) of this Section 2.18 shall be satisfied, provided
that no Bank shall have any obligation to participate in any Revolving Credit
Loan Commitment Increase.
 
(b)           The Agent shall promptly notify the Revolving Credit Loan Banks of
any request by the Borrower for a Revolving Credit Loan Commitment Increase,
which notice shall include (i) the proposed amount of such requested Revolving
Credit Loan Commitment Increase, (ii) the proposed Revolving Credit Increase
Date and (iii) the date by which Revolving Credit Loan Banks wishing to
participate in the Revolving Credit Loan Commitment Increase must commit to an
increase in the amount of their respective Revolving Credit Loan Commitments
(the “Revolving Credit Loan Increase Commitment Date”).  Each Revolving Credit
Loan Bank that desires to participate in the requested Revolving Credit Loan
Commitment Increase shall, in its sole discretion, give written notice to the
Agent on or prior to the applicable Revolving Credit Loan Increase Commitment
Date of the amount by which it desires to increase its Revolving Credit Loan
Commitment.
 
 
 
60

--------------------------------------------------------------------------------

 
 
(c)           The Borrower may extend offers to one or more Eligible Assignees
to participate in any portion of the requested Revolving Credit Loan Commitment
Increase; provided, however, that the Revolving Credit Loan Commitment of each
such Eligible Assignee shall be in an amount equal to at least
$1,000,000.  Promptly following the applicable Revolving Credit Loan Increase
Commitment Date, the Agent shall notify the Borrower as to the amount, if any,
by which the Revolving Credit Loan Banks and any Eligible Assignees are willing
to participate in the requested Revolving Credit Loan Commitment Increase.  In
all cases (including if the aggregate amount by which the Revolving Credit Loan
Banks and any Eligible Assignees are willing to participate in the requested
Revolving Credit Loan Commitment Increase on any such Revolving Credit Increase
Date exceeds the amount of the requested Revolving Credit Loan Commitment
Increase), the requested Revolving Credit Loan Commitment Increase shall be
allocated among the Revolving Credit Loan Banks and any Eligible Assignees
willing to participate therein in such amounts as are agreed between the
Borrower and the Agent.
 
(d)           On the applicable Revolving Credit Increase Date, each Eligible
Assignee that accepts an offer to participate in a requested Revolving Credit
Loan Commitment Increase in accordance with Section 2.18(c) shall become a Bank
party to this Agreement as of the applicable Revolving Credit Increase Date and
the Revolving Credit Loan Commitment, of each Revolving Credit Loan Bank
participating in such Revolving Credit Loan Commitment, Increase shall be
increased by the amount allocated to such Revolving Credit Loan Bank pursuant to
the last sentence of Section 2.18(c)) as of such Revolving Credit Increase Date;
provided, however, that the Agent shall have received on or before the
applicable Revolving Credit Increase Date the following, each dated such date:
 
(i)           (A) certified copies of resolutions of the Board of Directors (or
a committee thereof) of the Loan Parties approving the applicable Revolving
Credit Loan Commitment Increase and the corresponding modifications to this
Agreement and (B) an opinion of counsel for each of the Loan Parties (which may
be an opinion of in-house counsel), each in form and substance reasonably
satisfactory to the Agent;
 
(ii)           an assumption agreement from each Eligible Assignee, if any, in
form and substance satisfactory to the Borrower and the Agent (each a “Revolving
Credit Assumption Agreement”), duly executed by such Eligible Assignee, the
Agent and the Borrower; and
 
(iii)           confirmation from each Revolving Credit Loan Bank of the
increase in the amount of its Revolving Credit Loan Commitment in a writing
satisfactory to the Borrower and the Agent.
 
On the applicable Revolving Credit Increase Date, upon fulfillment of the
conditions set forth in the immediately preceding sentence of this
Section 2.18(d) and the conditions set forth in Section 3.02, (x) the Agent
shall notify the existing Revolving Credit Loan Banks and any new Revolving
Credit Loan Banks participating in such Revolving Credit Loan Commitment
Increase and the Borrower, on or before 11:00 A.M. (New York City time), by
telecopier or telex, of the occurrence of the applicable Revolving Credit Loan
Commitment Increase to be effected on the related Revolving Credit Increase Date
and (y) the Agent shall record in the Register maintained by the Agent pursuant
to Section 10.06(f) the relevant
 
 
 
61

--------------------------------------------------------------------------------

 
 
information with respect to each existing Revolving Credit Loan Bank and each
new Revolving Credit Loan Bank participating in such Revolving Credit Loan
Commitment Increase on such date.
 
ARTICLE III

 
CONDITIONS
 
                                    Section 3.01   Closing.
 
The closing under the Former Bank Credit Agreement occurred on March 17, 2004
when all the following conditions had been satisfied:
 
(a)           The Borrower shall have paid all accrued fees of the Agent, the
Collateral Agent, the Arranger Parties and the Banks and all accrued expenses of
the Agent and the Collateral Agent (including, without limitation, all fees and
expenses of counsel to the Agent payable pursuant to Section 10.03);
 
(b)           The Agent shall have received, if requested, duly executed Notes
of the Borrower for the account of each Bank that has so requested, dated on or
before the Closing Date complying with the provisions of Section 2.04;
 
(c)           The Agent shall have received (i) an opinion of the Assistant
General Counsel of the Borrower, substantially in the form of Exhibit B-1
hereto, (ii) an opinion of Davis Polk & Wardwell, special counsel for the
Borrower, substantially in the form of Exhibit B-2 hereto, (iii) opinions of
special counsel for certain Subsidiaries of the Borrower in each of the
jurisdictions in which the Required Banks may reasonably request, substantially
in the form of Exhibit B-3 hereto, (iv) an opinion of Morris, Nichols, Arsht &
Tunnell, Delaware counsel for the Borrower, substantially in the form of
Exhibit B-4 hereto, (v) an opinion of Maples and Calder, Cayman Islands counsel
for the Borrower, substantially in the form of Exhibit B-5 hereto, and (vi) an
opinion of Conyers Dill & Pearman, British Virgin Islands counsel for the
Borrower, substantially in the form of Exhibit B-6 hereto, each dated the
Closing Date (except for the opinions to be delivered pursuant to clause (iii)
above which shall be dated on or about the Closing Date) and covering such
additional matters relating to the transactions contemplated hereby as the
Required Banks may reasonably request;
 
(d)           The Agent shall have received an opinion of Shearman & Sterling,
special counsel for the Agent, substantially in the form of Exhibit B-7 hereto,
dated the Closing Date and covering such additional matters relating to the
transactions contemplated hereby as the Required Banks may reasonably request;
 
(e)           The Agent shall have received evidence, satisfactory to it, in the
form of pro forma calculations, that the making of Borrowings and the issuance
(or deemed issuance) of, and Revolving L/C Drawings under, the Revolving Letters
of Credit, under this Agreement are permitted under the terms of the Debt of the
Borrower outstanding on the Closing Date;
 
 
 
62

--------------------------------------------------------------------------------

 
 
(f)           The Agent shall have received executed counterparts of Amendment
No. 2 to the Collateral Trust Agreement reflecting such amendments as the Agent
may deem necessary;
 
(g)           The Agent shall have received copies of the resolutions of the
Board of Directors (or, in the case of any limited liability companies, Board of
Representatives or the equivalent) of each Loan Party authorizing the execution,
delivery and performance by such Loan Party of the Financing Documents to which
it is a party, certified by a duly authorized officer of such Loan Party (which
certificate shall state that such resolutions are in full force and effect on
the Closing Date);
 
(h)           The Agent shall have received certified copies of all approvals,
authorizations or consents of, or notices to or registrations with, any
governmental body or agency required for each Loan Party, if necessary, to enter
into the Financing Documents to which it is a party;
 
(i)           The Agent shall have received a certificate of a duly authorized
officer of each Loan Party certifying the names and true signatures of the
officers of such Loan Party authorized to sign the Financing Documents to which
it is a party and the other documents to be delivered by such Loan Party
hereunder;
 
(j)           The Agent shall have received a certificate signed by a duly
authorized officer of the Borrower dated the Closing Date, to the effect
that:  (i) the representations and warranties contained in Article 4 hereof are
true and correct on and as of the Closing Date as though made on and as of such
date; and (ii) no Default has occurred and is continuing or would result from
the issuance of the Revolving Letters of Credit requested by the Borrower to be
issued on such date and the Borrowings requested by the Borrower to be made on
such date (including, without limitation, the deemed issuance of Revolving
Letters of Credit pursuant to the second sentence of Section 2.03(a));
 
(k)           The Agent shall have received a certificate signed by a duly
authorized officer of the Borrower to the effect that the execution, delivery
and performance by each Loan Party of the Financing Documents to which it is a
party are within such Loan Party’s corporate or other organizational powers,
have been duly authorized by all necessary corporate or other organizational
action, require no action by or in respect of, or filing with, any governmental
body, agency or official (other than the filing of UCC-1 financing statements
and other filings required to perfect security interests) and do not contravene,
or constitute a default under, any provision of applicable law or regulation or
of the certificate of incorporation (or certificate of formation, as applicable)
or by-laws (or other organizational documents, as applicable) of such Loan Party
or of any agreement, judgment, injunction, order, decree or other instrument
binding upon the Borrower or any of its Subsidiaries that could reasonably be
expected to result in a Material Adverse Effect or result in the creation or
imposition of any Lien on any asset of the Borrower or of AES BVI II or of any
Material AES Entity or of any Pledged Subsidiary (except for Liens created by
the Financing Documents) provided that any foreclosure or other exercise of
remedies by the Collateral Trustees or the Collateral Agent will require
additional approvals and consents that have not been obtained from
 
 
 
63

--------------------------------------------------------------------------------

 
 
foreign and domestic regulators and from lenders to, and suppliers, customers or
other contractual parties of one or more Subsidiaries and failure to obtain such
approval or consent could result in a default, or a breach of agreement or other
legal obligations of such Subsidiaries; and
 
(l)           The Agent shall have received all documents it may reasonably
request relating to the existence of the Loan Parties, the corporate or other
organizational authority for and the validity of this Agreement and the other
Financing Documents, and any other matters relevant hereto, all in form and
substance satisfactory to the Agent.
 
                                    Section 3.02   Extension of Credit.
 
The obligation of each Bank to make a Loan on the occasion of each Borrowing and
the obligation of the Revolving Fronting Banks to issue a Revolving Letter of
Credit on the occasion of each request therefor by the Borrower shall in each
case be subject to the satisfaction of the following conditions:
 
(a)           receipt by the Agent of a Notice of Borrowing (except in the case
of the deemed issuance of Revolving Letters of Credit pursuant to the second
sentence of Section 2.03(a)) or a Notice of Issuance as required by Section 2.02
or 2.03, as the case may be;
 
(b)           the fact that, immediately after such Extension of Credit, after
giving effect to all direct and indirect applications of the proceeds of such
Extension of Credit made substantially simultaneously with the extension
thereof, the aggregate Total Outstandings of any Revolving Credit Loan Bank will
not exceed its Revolving Credit Loan Commitment;
 
(c)           the fact that the making of the Borrowings, the continuation of
certain Loans and the issuance of, and the Revolving L/C Drawings and the
Revolving Letters of Credit under this Agreement are permitted under the terms
of the Debt of the Borrower outstanding as of the date of the making of such
Loan or the issuance of, and the Revolving L/C Drawings under such Revolving
Letter of Credit;
 
(d)           the fact that, immediately before and after such Extension of
Credit, no Default shall have occurred and be continuing; and
 
(e)           the fact that the representations and warranties of the Obligors
contained in the Financing Documents (except (i) in the case of a Refunding
Borrowing, the representations and warranties set forth in Section 4.05(b) and
4.06 and (ii) in the case of the representations and warranties set forth in
Section 4.16 which shall be true on and as of the date hereof) shall be true on
and as of the date of such Extension of Credit.
 
Each Extension of Credit hereunder shall be deemed to be a representation and
warranty by the Borrower on the date of such Extension of Credit as to the facts
specified in clauses (b) through (e) of this Section.
 
 
 
64

--------------------------------------------------------------------------------

 
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES
 
        The Borrower represents and warrants that:
 
                                    Section 4.01   Corporate Existence and
Power.
 
Each Loan Party is a corporation (or limited liability company, as applicable)
duly incorporated (or formed, as applicable), validly existing and in good
standing under the laws of the jurisdiction of its incorporation (or formation)
and has all corporate or other organizational powers and all material
governmental licenses, authorizations, consents and approvals required to carry
on its business as now conducted.
 
Section 4.02    Corporate and Governmental Authorization and Filings; No
Contravention.
 
(a)           The execution, delivery and performance by each Grantor of the
Financing Documents to which it is a party are within such Grantor’s corporate
or other organizational powers, have been duly authorized by all necessary
corporate or other organizational action, require no action by or in respect of,
or filing with, any governmental body, agency or official (other than the filing
of UCC-1 financing statements and other filings required to perfect security
interests) and do not contravene, or constitute a default under, any provision
of applicable law or regulation or of the certificate of incorporation (or
certificate of formation, as applicable) or by-laws (or other organizational
documents, as applicable) of such Grantor or of any agreement, judgment,
injunction, order, decree or other instrument binding upon the Borrower or any
of its Subsidiaries that could reasonably be expected to result in a Material
Adverse Effect or result in the creation or imposition of any Lien on any asset
of the Borrower, AES BVI II or of any Material AES Entity or of any Pledged
Subsidiary (except for Liens created by the Financing Documents).
 
(b)           All filings and other actions necessary to perfect the security
interest granted by each Grantor in the Collateral created under the Collateral
Documents have been duly made or taken and are in full force and effect, and
(w) the Security Agreement creates in favor of the Collateral Trustees for the
benefit of the Secured Holders a valid and, together with such filings and other
actions, perfected first priority security interest in the Security Agreement
Collateral (subject to no Liens other than Liens permitted by the Financing
Documents), securing the payment of the Secured Obligations, and (x) the BVI
Cayman Pledge Agreement creates in favor of the Collateral Trustees for the
benefit of the Secured Holders a valid and, together with such other actions,
perfected first priority security interests in the BVI Collateral (subject to no
Liens other than Liens permitted by the Financing Documents), securing the
payment of the Secured Obligations and (y) the Collateral Trust Agreement
creates in favor of the Collateral Trustees for the benefit of the Secured
Holders, a valid and, together with such filings and other actions, perfected
first priority security interest in the Additional Collateral Trust Agreement
Collateral; provided that any foreclosure or other exercise of remedies by the
Collateral Trustees will require additional approvals and consents that have not
been obtained from foreign and domestic regulators and from lenders to, and
suppliers, customers or other contractual
 
 
 
65

--------------------------------------------------------------------------------

 
 
counterparties of one or more Subsidiaries and failure to obtain such approval
or consent could result in a default, or a breach of agreement or other legal
obligations of such Subsidiaries.  The Borrower is the legal and beneficial
owner of the Security Agreement Collateral and the Additional Collateral Trust
Agreement Collateral and AES BVI II is the legal and beneficial owner of the BVI
Collateral, in each case free and clear of any Lien, except for Liens permitted
by the Financing Documents.
 
                                    Section 4.03   Compliance with Laws.
 
The Borrower is and each of its Subsidiaries are in compliance with all
applicable laws, ordinances, rules, regulations, and requirements of
governmental authorities (including, without limitation, Environmental Laws and
ERISA and the rules and regulations thereunder) except for any non-compliance
that could not reasonably be expected to have a Material Adverse Effect.
 
                                    Section 4.04   Binding Effect.
 
This Agreement constitutes a valid and binding agreement of each Obligor and
each other Financing Document, when executed and delivered in accordance with
this Agreement, will constitute a valid and binding obligation of each Loan
Party that is a party thereto, in each case enforceable in accordance with its
terms.
 
                                    Section 4.05   Financial Information.
 
(a)           The most recent consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries and the related consolidated statements of operations
and cash flows, in each case reported on by Ernst & Young or other independent
public accountants of nationally recognized standing and set forth in the Annual
Report on Form 10-K most recently filed by the Borrower with the Securities and
Exchange Commission, fairly present, in conformity with generally accepted
accounting principles, the consolidated financial position of the Borrower and
its Consolidated Subsidiaries as of such date and their consolidated results of
operations and cash flows for such fiscal year.
 
(b)           Except for Disclosed Matters, since December 31, 2012 there has
been no material adverse change in the business, consolidated results of
operations or consolidated financial position of the Borrower and its
Consolidated Subsidiaries, considered as a whole.
 
                                    Section 4.06    Litigation.
 
Except for Disclosed Matters, there is no action, suit, investigation,
litigation or proceeding pending against, or to the knowledge of the Borrower
threatened against or affecting, the Borrower or any of its Subsidiaries before
any court or arbitrator or any governmental body, agency or official in which
there is a reasonable possibility of an adverse decision which could have a
Material Adverse Effect or which in any manner draws into question the legality,
validity or enforceability of any Financing Document, and there shall have been
no change in the status of, or in the financial effect on the Borrower or its
Subsidiaries from the actions, suits, investigations, litigations or proceedings
set forth in the Disclosed Matters that could reasonably be expected to have a
Material Adverse Effect.
 
 
 
66

--------------------------------------------------------------------------------

 
 
                                    Section 4.07   Compliance with ERISA.
 
Except as would not result in a Material Adverse Effect, each member of the
ERISA Group has fulfilled its obligations under the minimum funding standards of
ERISA and the Internal Revenue Code with respect to each Plan and is in
compliance with the currently applicable provisions of ERISA and the Internal
Revenue Code with respect to each Plan.  Except as would not result in a
Material Adverse Effect, no member of the ERISA Group has (a) sought a waiver of
the minimum funding standard under Section 412 of the Internal Revenue Code in
respect of any Plan; (b) failed to make any contribution or payment to any Plan
or Multiemployer Plan or in respect of any Benefit Arrangement, or made any
amendment to any Plan or Benefit Arrangement, which has resulted or could result
in the imposition of a Lien or the posting of a bond or other security under
ERISA or the Internal Revenue Code; or (c) incurred any liability under Title IV
of ERISA other than a liability to the PBGC for premiums under Section 4007 of
ERISA.
 
                                    Section 4.08    Environmental Matters.
 
(a)           In the ordinary course of its business, each of the Borrower and
its Subsidiaries conducts an ongoing review of the effect of Environmental Laws
on the business, operations and properties of the Borrower or such Subsidiary,
in the course of which it identifies and evaluates associated liabilities and
costs (including, without limitation, any capital or operating expenditures
required for clean-up or closure of properties presently or previously owned,
any capital or operating expenditures required for investigation, to achieve or
maintain compliance with environmental protection standards imposed by
Environmental Laws or as a condition of any license, permit or contract, any
related constraints on operating activities, including any periodic or permanent
shutdown of any facility or reduction in the level of or change in the nature of
operations conducted thereat, any costs or liabilities in connection with
off-site disposal of wastes or Hazardous Substances by the Borrower or its
Subsidiaries, and any actual or potential liabilities to third parties,
including employees, and any related costs and expenses).  On the basis of this
review, the Borrower has reasonably concluded that such associated liabilities
and costs, including the costs of compliance with Environmental Laws, are
unlikely to have a Material Adverse Effect.
 
(b)           There are no facts, circumstances or conditions that are
reasonably likely to result in liabilities arising under Environmental Laws that
could have a material adverse effect on the business, consolidated results of
operations or consolidated financial position of the Borrower and its
Consolidated Subsidiaries, considered as a whole.
 
                                    Section 4.09   Taxes.
 
United States Federal income tax returns of the Borrower, and of each Material
AES Entity that files separately from the Borrower, and any other material tax
returns filed by them have been examined and closed (other than for the limited
purposes of net operating loss carry-forwards) through the fiscal year ended
December 31, 1999 there are no ongoing or pending tax audits or examinations,
and no deficiencies or other claims for unpaid taxes are proposed in respect of
any taxes due from the Borrower or any such Material AES Entity that could have
a Material Adverse Effect.  The Borrower, and all Material AES Entities that
file
 
 
 
67

--------------------------------------------------------------------------------

 
 
separately from the Borrower, have filed all United States Federal income tax
returns and the Borrower and all Material AES Entities that file separate from
the Borrower, have filed all other material tax returns which are required to be
filed by them, all such United States Federal income tax returns and all such
other material returns are true, correct and complete in all material respects
and all taxes due as indicated on such returns or pursuant to any assessment
received by the Borrower or any such Material AES Entity have been paid, other
than any such taxes that are being diligently contested in good faith through
appropriate proceedings and for which adequate reserves have been established in
accordance with generally accepted accounting principals.  The charges, accruals
and reserves on the books of the Borrower and all Material AES Entities in
respect of taxes or other governmental charges are, in the opinion of the
Borrower, adequate.
 
                                    Section 4.10    Material AES Entities.
 
Each Material AES Entity is a corporation (or limited liability company, as
applicable) duly incorporated (or formed, as applicable), validly existing and
(other than any Material AES Entity that is not incorporated under the laws of
the United States or any political subdivision thereof) in good standing under
the laws of its jurisdiction of incorporation (or jurisdiction of formation, as
applicable).  Each Material AES Entity has all corporate or other organizational
powers and all material governmental licenses, authorization, consents and
approvals required to carry on its business as proposed to be conducted and has
all governmental licenses, authorizations, consents and approvals required to
have been obtained prior to the date hereof and which are material to the
operation of its business as proposed to be conducted, except to the extent that
the failure to obtain any such license, authorization, consent or approval,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
 
                                    Section 4.11    Not an Investment Company.
 
None of the Obligors is an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.
 
                                    Section 4.12   Public Utility Holding
Company Act.
 
Neither the Borrower nor any of its Subsidiaries is subject to regulation as a
“holding company” or a “subsidiary company” of a holding company or an
“affiliate” of a subsidiary or holding company or a “public utility company”
under Section 2(a) of the Public Utility Holding Company Act of 1935, as amended
(“PUHCA”), except that the Borrower and certain of its Subsidiaries are exempt
holding companies under Section 3(a) of PUHCA by order of the Securities and
Exchange Commission.
 
                                    Section 4.13   Full Disclosure.
 
All information heretofore furnished by the Borrower to the Agent or any Bank
Party for purposes of or in connection with any Financing Document or any
transaction contemplated hereby or thereby is, and all such information
hereafter furnished by the Borrower to the Agent or any Bank Party will be, true
and accurate in all material respects on the date as of which such information
is stated or certified in the light of the circumstances under which such
information was provided (as modified or supplemented by other information so
furnished, when
 
 
 
68

--------------------------------------------------------------------------------

 
 
taken together as a whole and with the Disclosed Matters); provided that, with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based on assumptions believed to be
reasonable at the time, it being recognized by the Bank Parties that such
projections as to future events are not to be viewed as facts and that actual
results during the period or periods covered by any such projections may differ
from the projected results.  The Borrower has disclosed to the Bank Parties, in
the Disclosed Matters or otherwise in writing, any and all facts specific to the
Borrower and its Subsidiaries and known as of the date hereof to a responsible
officer of the Borrower that could reasonably be expected to result in a
Material Adverse Effect, which materially and adversely affect or may affect (to
the extent the Borrower can now reasonably foresee), the business, operations or
financial condition of the Borrower and its Consolidated Subsidiaries, taken as
a whole, or the ability of any Obligor to perform its obligations under the
Financing Documents.
 
                                    Section 4.14  Collateral Documents and
Collateral.
 
(a)           (i) The execution, delivery, recordation, filing or performance by
the Borrower and AES BVI II of the Collateral Documents; (ii) the grant by the
Borrower and AES BVI II of the Liens granted by each of them pursuant to the
Collateral Documents; (iii) the perfection or maintenance of the Liens created
under the Collateral Documents (including the first priority nature thereof) and
(iv) the exercise by the Collateral Trustees of its remedies in respect of the
Collateral pursuant to the Collateral Documents, does not require any consent,
approval, authorization or other order of, or any notice to or filing with, any
court, regulatory body, administrative agency or other governmental body (other
than such filings required in order to perfect any security interest granted by
the Collateral Documents and other than any consent, approval, authorization,
order, notice or filing the failure of which to make or obtain could not
reasonably be expected to have a Material Adverse Effect), and does not conflict
with or constitute a breach of any of the terms or provisions of, or a default
under, the charter or by-laws of the Borrower, AES BVI II, or any of the other
Pledged Subsidiaries or any agreement, indenture or other instrument to which
the Borrower, AES BVI II or any of the other Pledged Subsidiaries is a party or
by which the Borrower, AES BVI II or any of the other Pledged Subsidiaries or
the Borrower’s, AES BVI II’s or the other Pledged Subsidiaries’ respective
property is bound, or violate or conflict with any laws, administrative
regulations or rulings or court decrees applicable to the Borrower, AES BVI II,
any of the other Pledged Subsidiaries or the Borrower’s, AES BVI II’s or the
other Pledged Subsidiaries’ respective property except for any violation,
breach, conflict or default that could not reasonably be expected to have a
Material Adverse Effect and except that in each of the foregoing cases any
foreclosure or other exercise of remedies by the Collateral Trustees will
require additional approvals and consents that have not been obtained from
foreign and domestic regulators and from lenders to, and suppliers, customers or
other contractual counterparties of, one or more Subsidiaries and failure to
obtain such approval or consent could result in a default under, or a breach of,
agreements or other legal obligations of such Subsidiaries.
 
(b)           Each of the representations and warranties of the Borrower and AES
BVI II contained in the Collateral Documents is true and correct.
 
(c)           Set forth on Schedule I hereto is a complete and accurate list of
all Pledged Subsidiaries as of the end of the most recently ended quarter for
which financial
 
 
 
69

--------------------------------------------------------------------------------

 
 
statements have been delivered pursuant to Section 5.01(a) or (b) showing as of
such date (as to each such Pledged Subsidiary) its legal name, its jurisdiction
of incorporation, the type and number of shares of each class of its Equity
Interests authorized, and the type and number outstanding, on such date and the
percentage of each such class of its Equity Interests owned (directly or
indirectly) by the Borrower and the certificate number corresponding to each
such Equity Interest.  All of the outstanding Equity Interests pledged to the
Collateral Trustees for the benefit of the Secured Holders pursuant to the
Security Agreement and the BVI Cayman Pledge Agreement in each Pledged
Subsidiary have been validly issued, are fully paid and non-assessable and are
owned by the Borrower or AES BVI II, as applicable, free and clear of all Liens,
except those created under the Financing Documents.
 
(d)           Set forth on Schedule II hereto is a complete and accurate list of
all assigned agreements of the Borrower and its Subsidiaries (the “Assigned
Agreements”), showing as of the Effective Date the parties, subject matter and
term thereof.  Each such Assigned Agreement has been duly authorized, executed
and delivered by all parties thereto, has not been amended or otherwise modified
(except as otherwise permitted pursuant to the Security Agreement), is in full
force and effect (except as otherwise permitted pursuant to the Security
Agreement) and is valid and binding upon and enforceable against all parties
thereto, except as the enforceability thereof may be limited by bankruptcy,
insolvency or similar laws affecting creditors’ rights generally and by
equitable principles of general applicability and, as of the Closing Date, there
exists no default under any Assigned Agreement by any party thereto.
 
                                    Section 4.15   Existing Letters of Credit.
 
Appendix III hereto identifies each Existing Letter of Credit outstanding as of
the Effective Date.
 
                                    Section 4.16   Solvency.
 
The Borrower is, together with its Subsidiaries, taken as a whole, Solvent.
 
                                    Section 4.17   Pledged Subsidiaries.
 
Other than the Non-Pledged Subsidiaries, the Pledged Subsidiaries listed on
Schedule I hereto most recently delivered to the Bank Parties in accordance with
Section 5.01(l), are, as of the date set forth on such Schedule, all of the
direct Subsidiaries of the Borrower and all of the direct Subsidiaries of AES
BVI II.
 
                                    Section 4.18   Qualified Holding Companies
Debt.
 
None of the Qualified Holding Companies is an obligor or a contingent obligor on
any of the Debt permitted by Section 5.07(b)(iii) or a contingent obligor on any
of the Debt permitted by Section 5.07(a)(ii), other than Debt permitted by the
definition of “Qualified Holding Company”.
 
 
 
70

--------------------------------------------------------------------------------

 
 
ARTICLE V

 
COVENANTS
 
The Borrower agrees that, so long as any Loan or any other Obligation of any
Loan Party under any Financing Document shall remain unpaid or any Revolving
Credit Loan Bank has any Revolving Credit Loan Commitment hereunder or any
amount payable under any Note remains unpaid or any Revolving Letter of Credit
or any Reimbursement Obligation remains outstanding:
 
                                    Section 5.01   Information.
 
The Borrower will deliver to each of the Bank Parties (it being understood that,
(x) with respect to clause (c) below, such information shall only be delivered
to the Bank Parties that on or prior to the date of delivery have previously
requested such information and (y) delivery to the Agent and the posting by the
Agent of each of the following items on an electronic website, in accordance
with Section 7.11, shall constitute delivery to each of the Bank Parties, and
the Agent hereby agrees to post on an electronic website or otherwise distribute
to the Bank Parties (subject to clause (x) above) any such item delivered by the
Borrower to the Agent):
 
(a)           as soon as available and in any event within 120 days after the
end of each fiscal year of the Borrower, a consolidated balance sheet of the
Borrower as of the end of such fiscal year, an unconsolidated balance sheet of
the Borrower as of the end of such fiscal year, the related consolidated and
unconsolidated (as applicable) statements of operations for such fiscal year and
the related consolidated and unconsolidated statements of cash flows for such
fiscal year, and a statement of cash flow distributions to the Borrower by
project for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, said consolidated financial statements to
be reported on, in a manner acceptable to the Securities and Exchange
Commission, by Ernst & Young or other independent public accountants of
nationally recognized standing and such unconsolidated financial statements to
be certified as to fairness of presentation, generally accepted accounting
principles (other than failure to consolidate) and consistency by the chief
executive officer, president, chief financial officer or chief accounting
officer of the Borrower;
 
(b)           as soon as available and in any event within 60 days after the end
of each of the first three quarters of each fiscal year of the Borrower, a
consolidated balance sheet of the Borrower as of the end of such quarter and an
unconsolidated balance sheet of the Borrower as of the end of such fiscal
quarter and the related consolidated and unconsolidated statements of operations
for such quarter and for the portion of the Borrower’s fiscal year ended at the
end of such quarter and the related consolidated and unconsolidated (as
applicable) statements of cash flows for the portion of the Borrower’s fiscal
year ended at the end of such quarter, and a statement of cash flow
distributions to the Borrower by project for such fiscal quarter and for the
period of the Borrower’s fiscal year ended at the end of such quarter, setting
forth in the case of such consolidated statements of operations and cash flows,
in comparative form the figures for the
 
 
 
71

--------------------------------------------------------------------------------

 
 
corresponding quarter and the corresponding portion of the Borrower’s previous
fiscal year, all certified (subject to normal year-end adjustments) as to
fairness of presentation, generally accepted accounting principles and
consistency by the chief executive officer, president, chief financial officer
or chief accounting officer of the Borrower;
 
(c)           upon request by any such Bank Party made at least 30 days prior to
the date that the relevant financial statements are required to be delivered
pursuant to clause (a) or (b) above (it being understood that upon the first
such request, subsequent requests shall automatically be deemed to have been
made for as long as such requesting Bank Party continues to be a Bank Party
hereunder), (1) as soon as available and in any event no later than 60 days
following the date on which financial statements are required to be delivered
pursuant to clause (a) above, forecasts prepared by management of the Borrower,
in form satisfactory to the Agent, of cash flow statements on a monthly basis
for the fiscal year following such fiscal year and on an annual basis for each
fiscal year thereafter until the latest of the Initial Term Loan Termination
Date, the Revolving Credit Loan Termination Date or any Incremental Term Loan
Termination Date then in effect and (2) as soon as available and in any event no
later than the date financial statements are required to be delivered pursuant
to clause (a) and (b) above, a statement of the monthly cash flows to the
Borrower of each Subsidiary of the Borrower for each of the twelve months ending
prior to the date of such financial statements;
 
(d)           simultaneously with the delivery of each set of financial
statements referred to in clauses (a) and (b) above, a certificate of the chief
executive officer, president, chief financial officer or chief accounting
officer of the Borrower (i) setting forth in reasonable detail the calculations
required to establish whether the Borrower was in compliance with the
requirements of Sections 5.07, 5.09, 5.10(p), 5.11, 5.13, 5.14 and 5.16 on the
date of such financial statements; (ii) stating to the knowledge of the Borrower
whether any Default exists on the date of such certificate and, if any Default
then exists, setting forth the details thereof and the action which the Borrower
is taking or proposes to take with respect thereto and (iii) accompanied by a
schedule setting forth in reasonable detail a description, including, where
applicable, the expected and maximum dollar amounts thereof, of all material
contingent liabilities not disclosed in such financial statements;
 
(e)           [reserved];
 
(f)           within five days after any officer of the Borrower obtains
knowledge of any Default, if such Default is then continuing, a certificate of
the chief executive officer, president, executive vice-president or chief
financial officer of the Borrower setting forth the details thereof and the
action which the Borrower is taking or proposes to take with respect thereto;
 
(g)           promptly upon the mailing thereof to the shareholders of the
Borrower generally, copies of all financial statements, reports and proxy
statements so mailed;
 
(h)           promptly upon the filing thereof, copies of all registration
statements (other than the exhibits thereto and any registration statements on
Form S-8 or its
 
 
 
72

--------------------------------------------------------------------------------

 
 
equivalent) and reports on Forms 10-K, 10-Q and 8-K (or their equivalents) which
the Borrower shall have filed with the Securities and Exchange Commission;
 
(i)           if and when any member of the ERISA Group (A)(i) gives or is
required to give notice to the PBGC of any “reportable event” (as defined in
Section 4043 of ERISA) with respect to any Plan which might constitute grounds
for a termination of such Plan under Title IV of ERISA, or knows that the plan
administrator of any Plan has given or is required to give notice of any such
reportable event, a copy of the notice of such reportable event given or
required to be given to the PBGC; (ii) receives notice of complete or partial
withdrawal liability under Title IV of ERISA or notice that any Multiemployer
Plan is in reorganization, is insolvent or has been terminated, a copy of such
notice; (iii) receives notice from the PBGC under Title IV of ERISA of an intent
to terminate, impose liability (other than for premiums under Section 4007 of
ERISA) in respect of, or appoint a trustee to administer any Plan, a copy of
such notice; (iv) applies for a waiver of the minimum funding standard under
Section 412 of the Internal Revenue Code, a copy of such application; (v) gives
notice of intent to terminate any Plan under Section 4041(c) of ERISA, a copy of
such notice and other information filed with the PBGC; (vi) gives notice of
withdrawal from any Plan pursuant to Section 4063 of ERISA, a copy of such
notice; or (vii) fails to make any payment or contribution to any Plan or
Multiemployer Plan or in respect of any Benefit Arrangement or makes any
amendment to any Plan or Benefit Arrangement which has resulted or could result
in the imposition of a Lien or the posting of a bond or other security and (B)
any such event described in (i) through (vii) could reasonably be expected to
have a Material Adverse Effect, a certificate of the chief executive officer,
president, chief financial officer or chief accounting officer of the Borrower
setting forth details as to such occurrence and the action, if any, which the
Borrower or the applicable member of the ERISA Group is required or proposes to
take;
 
(j)           by 12:00 Noon (New York City time) on the third Business Day after
receipt by the Borrower or any Subsidiary of the Borrower of Net Cash Proceeds
from any Asset Sale, any issuance of Bridge Debt or any issuance of Debt by any
Subsidiary of the Borrower permitted pursuant to Section 5.07(b)(ii) (but only
to the extent applicable pursuant to the proviso thereof) and
Section 5.07(b)(vi) (but only to the extent the Debt was incurred by IPALCO), a
certificate of the chief executive officer, president, chief financial officer
or chief accounting officer of the Borrower setting forth (i) a description of
the transaction giving rise to such Net Cash Proceeds, (ii) the amount of Net
Cash Proceeds anticipated to be received on such date or each of such dates
(together with a schedule detailing the calculations necessary to determine the
amount of Net Cash Proceeds), (iii) the amount of such Net Cash Proceeds that is
anticipated to prepay the Term Loans and (iv) in the case of the receipt by a
Subsidiary of any such Net Cash Proceeds, in the event that such Subsidiary is
unable to transfer such Net Cash Proceeds to the Borrower or a Qualified Holding
Company whose Equity Interests have been pledged to the Secured Holders pursuant
to the Collateral Documents, such certificate shall also set forth a reasonably
detailed explanation of the circumstances preventing such Subsidiary from
transferring such Net Cash Proceeds to the Borrower or a Qualified Holding
Company whose Equity Interests have been pledged to the Secured Holders pursuant
to the Collateral Documents;
 
 
 
73

--------------------------------------------------------------------------------

 
 
(k)           promptly after receipt by the Borrower or any Subsidiary of the
Borrower, a copy of: each complaint, order, citation, initial notice or other
material written communication from any Person with respect to the existence or
alleged existence of a violation of any applicable Environmental Law or the
incurrence of any liability, obligation, loss, damage, cost, expense, fine,
penalty or sanction or the requirement to commence any remedial action resulting
from or in connection with any air emission, water discharge, noise emission,
Hazardous Substance or any other environmental, health or safety matter at,
upon, under or within any of the properties now or previously owned, leased or
operated by the Borrower, any of its Subsidiaries or any Material AES Entity, or
due to the operations or activities of the Borrower, any Subsidiary of the
Borrower, any Material AES Entity or any other Person on or in connection with
any such property or any part thereof, in each case, to the extent that such
existence or alleged existence of such violation, incurrence of liability,
obligation, loss, damage, cost, expense, fine, penalty or sanction or the
requirement to commence any such remedial action could reasonably be expected to
result in a Material Adverse Effect;
 
(l)           simultaneously with the delivery of each set of financial
statements referred to in clause (a) and (b) above, (1) a revised Schedule I
showing as of the last day of such quarter all of the direct Subsidiaries of the
Borrower and AES BVI II (other than Non-Pledged Subsidiaries) and (2) a revised
Schedule IV showing as of the last day of such quarter all the Subsidiaries of
the Borrower whose assets consist only of any of the Excluded AES Business and
direct or indirect Investments therein;
 
(m)           promptly upon request thereof, deliver to the Agent and the
Collateral Trustees (A) a list setting forth, for each Secured Agreement,
(i) the aggregate principal amount outstanding thereunder, (ii) the accrued and
unpaid interest thereunder, (iii) the accrued and unpaid fees (if any)
thereunder, (iv) the names of the Representatives (as defined in the Collateral
Trust Agreement) and of the Secured Holders (to the extent known to the
Borrower) thereunder, and all other unpaid amounts thereunder known to the
Borrower, owing to each such Representative, for its own account and on behalf
of such Secured Holders and (v) such other information regarding the
Representatives, such Secured Holders and the Secured Agreements as the Agent
may reasonably request and (B) the Payment Information (as defined in the
Collateral Trust Agreement); and
 
(n)           from time to time such additional information regarding the
financial position or business of the Borrower and its Subsidiaries as the
Agent, at the request of any Bank Party, may reasonably request.
 
Reports and financial statements required to be delivered by the Borrower
pursuant to subsection (h) above shall be deemed to have been delivered on the
date on which the Borrower posts such reports, or reports containing such
financial statements, on its website on the Internet at www.aes.com, at
www.sec.gov or at such other website identified by the Borrower in a notice to
the Agent and that is accessible by the Banks without charge and the Borrower
notifies the Administrative Agent that it has posted such reports and financial
statements on its website, the Internet or such other identified website.
 
 
 
74

--------------------------------------------------------------------------------

 
 
                                    Section 5.02    Payment of Obligations.
 
The Borrower will pay and discharge all its Material Obligations, in each case,
including, without limitation, tax liabilities, except where the same may be
contested in good faith by appropriate proceedings, and will maintain, in
accordance with generally accepted accounting principles, appropriate reserves
for the accrual of any of the same.
 
                                    Section 5.03   Maintenance of Property;
Insurance.
 
(a)           The Borrower will keep, and will cause each of its Subsidiaries to
keep, all property useful and necessary in its business in good working order
and condition, ordinary wear and tear excepted.
 
(b)           The Borrower will, and will cause each of its Subsidiaries to,
maintain (either in the name of the Borrower or in such Subsidiary’s own name),
to the extent available on commercially reasonable terms and with financially
sound and responsible insurance companies, insurance of such types, in at least
such amounts and against at least such risks (and with such risk retention) as
are usually insured against in similar circumstances in the same general area by
companies of established repute engaged in the same or a similar business; and
will furnish to each Bank Party upon request information presented in reasonable
detail as to the insurance so carried.
 
                                    Section 5.04   Conduct of Business and
Maintenance of Existence.
 
The Borrower (a) will continue, and will cause each of AES BVI II, the Material
AES Entities and the Pledged Subsidiaries to continue, to engage in a Permitted
Business; (b) will continue, and will cause AES BVI II, each Material AES Entity
and each Pledged Subsidiary to continue, to operate their respective businesses
on a basis substantially consistent with the policies and standards of the
Borrower, AES BVI II or such Material AES Entity or such Pledged Subsidiary as
in effect on the date hereof and (c) will preserve, renew and keep in full force
and effect, and will cause AES BVI II, each Material AES Entity and each Pledged
Subsidiary to preserve, renew and keep in full force and effect their respective
corporate existence and their respective rights, privileges and franchises
necessary or desirable in the normal conduct of business; provided that nothing
in this Section 5.04 shall prohibit (i) the merger of a Subsidiary into the
Borrower or the merger or consolidation of a Subsidiary with or into another
Person if the Person surviving such consolidation or merger is a Subsidiary and
if, in each case, after giving effect thereto (x) no Default shall have occurred
and be continuing, (y) the Borrower shall not be liable for any Debt of such
Subsidiary except to the extent it was liable for such Debt prior to giving
effect to such merger and (z) the transaction is otherwise permitted by
Section 5.11, (ii) any asset disposition by the Borrower or any of its
Subsidiaries permitted by Section 5.18 and (iii) the termination of the
corporate existence of any Subsidiary  if the Borrower in good faith determines
that such termination is in the best interest of the Borrower and is not
materially disadvantageous to the Bank Parties.
 
                                    Section 5.05   Compliance with Laws.
 
The Borrower will comply, and cause each of its Subsidiaries to comply, in all
material respects with all applicable laws, ordinances, rules, regulations, and
requirements of
 
 
75

--------------------------------------------------------------------------------

 
 
governmental authorities (including, without limitation, Environmental Laws and
ERISA and the rules and regulations thereunder) except where the necessity of
compliance therewith is contested in good faith by appropriate proceedings (and
the pendency of such proceedings themselves shall not have a material adverse
effect on the Borrower and its Subsidiaries, taken as a whole).
 
                                    Section 5.06    Inspection of Property,
Books and Records.
 
The Borrower will keep, and will cause each of its Subsidiaries to keep, proper
books of record and account in which full, true and correct entries shall be
made of all dealings and transactions in relation to its business and
activities; and will permit, and will cause each Material AES Entity to permit,
representatives of any Bank Party at such Bank Party’s expense to visit and
inspect any of their respective properties, to examine and make abstracts from
any of their respective books and records and to discuss their respective
affairs, finances and accounts with their respective officers, employees and
independent public accountants, all at such reasonable times and as often as may
reasonably be desired.
 
                                    Section 5.07   Limitation on Debt.
 
The Borrower shall not, and shall not permit any Subsidiary of the Borrower to,
incur, assume, create or suffer to exist any Debt, except for:
 
(a)           in the case of the Borrower:
 
(i)           Debt under the Financing Documents;
 
(ii)           Debt existing on the Amendment and Restatement Effective Date;
 
(iii)           Debt representing a refinancing, replacement or refunding of
Debt permitted by Section 5.07(a)(i), (ii), (iii), (vii) and (ix); provided
that:
 
(A)           (x) the aggregate principal amount of such Debt outstanding or
available will not exceed the principal amount outstanding or available at the
time of such refinancing, replacement or refunding (plus fees and expenses,
including any premium and defeasance costs relating to such refinancing,
replacement or refunding), (y) the final maturity of such Debt is later than the
Revolving Credit Loan Termination Date (other than Debt that can be settled in
the Borrower’s Capital Stock (other than Redeemable Stock); provided that such
Debt may only be settled in cash prior to the Revolving Credit Loan Termination
Date up to an aggregate principal amount not to exceed $400,000,000 and not
before July 29, 2006; provided further that the Debt being refinanced, replaced
or refunded has a final maturity date on or prior to the Revolving Credit Loan
Termination Date) (z) (1) such Debt shall not contain any Payment Restriction
more restrictive than the Payment Restrictions contained in the Debt being
refinanced, replaced or refunded or (2) in the opinion of the Borrower, such
Payment Restrictions are consistent with customary market terms for a financing
of its nature and do not adversely affect the ability of the Borrower to meet
its payment Obligations under the Financing Documents; and
 
 
 
76

--------------------------------------------------------------------------------

 
 
(B)           no obligor shall be liable for any such Debt except to the extent
that it was liable for the Debt so refinanced, replaced or refunded, unless such
liability in respect of such Debt would otherwise be permitted by
Section 5.07(b);
 
(iv)           Debt owing by the Borrower to a Consolidated Subsidiary of the
Borrower so long as such Debt is subordinated on terms reasonably satisfactory
to the Agent to the Debt of the Borrower under the Financing Documents;
 
(v)           any Lien permitted by Section 5.10 that constitutes Debt not
otherwise permitted by this Section;
 
(vi)           Letters of credit, surety bonds, Guarantees and performance bonds
supporting obligations of Subsidiaries so long as, after giving effect to such
letters of credit, surety bonds, Guarantees and performance bonds (and the
Investments represented thereby), the Borrower would be in compliance with
Section 5.16;
 
(vii)           other Debt so long as (x) immediately before and after giving
effect to the incurrence and application of the proceeds thereof no Default
shall have occurred and be continuing, (y) if such Debt is secured by a Lien on
the Creditor Group Collateral on a first-lien basis, the final scheduled
maturity of such Debt shall in no event be on or prior to the Revolving Credit
Loan Termination Date and (z) if such Debt is secured by a Lien on the Creditor
Group Collateral on a first-lien basis, such Debt shall not have any scheduled
amortization on or prior to the Revolving Credit Loan Termination Date in an
aggregate amount in excess of 10% of the initial amount of such Debt;
 
(viii)           Debt incurred as a bridge financing for a proposed sale,
transfer or other disposition of assets pursuant to Section 5.18(iv) with
respect to assets acquired after June 23, 2005; provided that (w) the only
direct or contingent obligor in respect of such Debt is the holder of the assets
that are the subject of such sale, transfer or other disposition, (x) the
interest rate applicable to such Debt does not exceed the then applicable market
interest rate, (y) such Debt is repaid with the proceeds of such sale, transfer
or other disposition upon consummation thereof and (z) such Debt was incurred in
connection with the acquisition by the Borrower of the assets that are the
subject of such sale, transfer or other disposition;
 
(ix)           Debt incurred to refinance, replace or refund any of the
obligations arising in respect of the Existing Trust Preferred Securities,
provided that (x) the only direct or contingent obligor in respect of such Debt
is the Borrower and (y) the final scheduled maturity of such Debt shall be later
than the Revolving Credit Loan Termination Date; and
 
(x)           Debt in an aggregate principal amount not to exceed $500,000,000
at any one time outstanding, so long as immediately before and after giving
effect to the incurrence and application of the proceeds thereof no Default
shall have occurred and be continuing; and
 
(b)           in the case of the Borrower’s Subsidiaries:
 
 
 
77

--------------------------------------------------------------------------------

 
 
(i)           Guarantees of Debt of the Borrower under the Financing Documents,
the Senior Secured Exchange Notes and Debt permitted by clause (a)(iii) or
(a)(vii) above, the proceeds of which are applied to permanently reduce Total
Bank Exposure or prepay the Senior Secured Exchange Notes (it being understood
that if, after the Effective Date, any Subsidiary Guarantees the Debt of the
Borrower under the Financing Documents, such Subsidiary may also Guarantee the
Senior Secured Exchange Notes and the Debt permitted by clause (a)(iii) or
(a)(vii) above, the proceeds of which are applied to permanently reduce Total
Bank Exposure or prepay the Senior Secured Exchange Notes);
 
(ii)           Debt incurred by a Subsidiary:
 
(x)           (1) to finance the acquisition, development, construction,
operation, maintenance (including modifications and upgrades to comply with
applicable laws and regulations) or working capital requirements (including
letters of credit or guarantees to fund debt service reserve accounts or similar
accounts or for the benefit of power purchase agreements or commodity hedging
counterparties) of a Power Supply Business or other business owned, operated or
managed (including on a joint basis with others), directly or indirectly, by the
Borrower (an “AES Business”) or (2) to finance the acquisition of “greenfields”
and the construction, operation, maintenance or working capital requirements
(including modifications and upgrades to comply with applicable laws and
regulations) or working capital requirements (including letters of credit or
guarantees to fund debt service reserve accounts or similar accounts or for the
benefit of power purchase agreements or commodity hedging counterparties)
necessary to develop and construct such “greenfields” and to operate them as an
AES Business or (3) that constitutes Acquired Debt; and
 
(y)           that is not also the Debt of any other Subsidiary with an interest
in any other AES Business (except for (1) Debt incurred or assumed by
Intermediate Holding Companies which, at the time such Debt was incurred or
assumed, in the aggregate, contributed less than 50% of the Parent Operating
Cash Flow for the immediately preceding four fiscal quarters, (2) Debt incurred
or assumed by Subsidiaries of the Borrower (other than Intermediate Holding
Companies), which, at the time such Debt was incurred or assumed, in the
aggregate, contributed less than 20% of the Parent Operating Cash Flow for the
immediately preceding four fiscal quarters and are projected by the Borrower at
the time such Debt is incurred or assumed to contribute less than 20% of the
Parent Operating Cash Flow for the immediately succeeding four fiscal quarters
and (3) in the case of any Cameroon Business or any Subsidiary of the Borrower
that has a direct or indirect interest in any Cameroon Business, Debt of any
other Cameroon Business or any Subsidiary of the Borrower that has a direct or
indirect interest in any Cameroon Business); provided that Excluded AES Entities
can guarantee, or be co-obligors with respect to, Debt of other Excluded AES
Entities;
 
provided, however, that to the extent that the Debt incurred pursuant to this
Section 5.07(b)(ii) is not used for the purposes set forth in clauses (x)(1),
(x)(2) or (x)(3) above, unless such Debt is permitted by another provision
hereunder, the portion of Net Cash Proceeds of such Debt not
 
 
 
78

--------------------------------------------------------------------------------

 
 
used for such purposes shall be received by the Borrower or a Qualified Holding
Company whose Equity Interests have been pledged to the Secured Holders pursuant
to the Collateral Documents and such Net Cash Proceeds shall be applied to
prepay the Debt hereunder pursuant to and in the amounts and order of priority
set forth in Section 2.10(b);
 
(iii)           Debt existing on the Effective Date;
 
(iv)           Debt incurred by a Subsidiary as a bridge financing for a
proposed sale, transfer or other disposition of assets pursuant to
Section 5.18(iv); provided that (w) the only direct or contingent obligor in
respect of such Debt is the holder of the assets that are the subject of such
sale, transfer or other disposition, (x) the interest rate applicable to such
Debt does not exceed the then applicable market interest rate, (y) such Debt is
repaid with the proceeds of such sale, transfer or other disposition upon
consummation thereof and (z) in the case of a bridge financing for a proposed
Asset Sale, the Net Cash Proceeds from the incurrence of such Debt shall be
applied as set forth in Section 2.10(b);
 
(v)           Debt owing to the Borrower or a Consolidated Subsidiary of the
Borrower; provided that Debt owed to the Borrower shall constitute Pledged Debt
(to the extent such Debtor is required to pledge such Debt pursuant to the
Collateral Documents) and delivered to the Collateral Trustees pursuant to the
terms of the Security Agreement; provided further that any such Debt is
permitted under Section 5.16;
 
(vi)           Debt incurred by a Subsidiary, the Net Cash Proceeds of which are
received by the Borrower or a Qualified Holding Company whose Equity Interests
have been pledged to the Secured Holders pursuant to the Collateral Documents
and, in the case of Debt incurred by IPALCO, an amount equal to the Banks’
Ratable Share of 100% of such Net Cash Proceeds (other than $200,000,000 of
additional Debt of IPALCO incurred after the Effective Date), shall be applied
to prepay the Debt hereunder pursuant to and in the amount and order of priority
set forth in Section 2.10(b);
 
(vii)           Debt representing a refinancing, replacement or refunding of
Debt permitted by clauses (b)(ii), (b)(iii), (b)(iv), (b)(vi) and (b)(vii);
provided that:
 
(A)           (x) the aggregate principal amount of such Debt outstanding or
available will not exceed the principal amount outstanding or available at the
time of such refinancing, replacement or refunding (plus fees and expenses,
including any premium and defeasance costs) relating to such refinancing,
replacement or refunding and (y) the Payment Restrictions in such Debt (1) shall
be no more restrictive than the Payment Restrictions contained in the Debt being
refinanced, replaced or refunded or (2) in the opinion of the Borrower, are
consistent with customary market terms for a financing of its nature and do not
adversely affect the ability of the Borrower to meet its payment Obligations
under the Financing Documents; and
 
(B)           after giving effect to the issuance of such Debt, no Default shall
have occurred and be continuing under Section 5.16(b);
 
 
 
79

--------------------------------------------------------------------------------

 
 
(viii)           any Lien permitted by Section 5.10 that constitutes Debt not
otherwise permitted by this Section 5.07;
 
(ix)           Guarantees by Excluded AES Entities of Debt and other Obligations
of other Excluded AES Entities; and
 
(x)           Guarantees by any Subsidiary of the Borrower existing on the date
that such Subsidiary ceased to be an “Excluded AES Entity” hereunder that were
permitted pursuant to Section 5.07(b)(ix) when such Subsidiary was an “Excluded
AES Entity”.
 
Notwithstanding any of the foregoing in this Section 5.07(b), in no event shall
Qualified Holding Companies incur any Debt other than Debt permitted by the
definition of “Qualified Holding Company”.
 
                                    Section 5.08    Use of Proceeds.
 
The proceeds of the Loans made, the Revolving Letters of Credit issued (or
deemed issued) under this Agreement will be used by the Borrower for working
capital and other general corporate purposes.  None of such proceeds will be
used, directly or indirectly, for the purpose, whether immediate, incidental or
ultimate, of buying or carrying any “margin stock” within the meaning of
Regulation U.
 
                                    Section 5.09    Restricted Payments.
 
(a)           The Borrower will not declare or pay any dividends, purchase,
redeem, retire, defease or otherwise acquire for value any of its Equity
Interests or Qualified Equity-Linked or Hybrid Securities now or hereafter
outstanding, return any capital to its stockholders as such, make any
distribution of assets, Equity Interests, obligations or securities to its
stockholders, or permit any of its Subsidiaries to purchase, redeem, retire,
defease or otherwise acquire for value any Equity Interests or Qualified
Equity-Linked or Hybrid Securities in the Borrower (each, a “Restricted
Payment”), except:
 
(i)           the Borrower may declare and pay regularly-scheduled cash
dividends to the holders of (x) the Existing Trust Preferred Securities and
(y) the Borrower’s preferred stock;
 
(ii)           the Borrower may redeem, repurchase, refinance, replace or refund
any of the Obligations arising (x) in respect of the Existing Trust Preferred
Securities at any time, (y) in respect of any other preferred stock, Hybrid
Securities and convertible securities (including Qualified Equity-Linked or
Hybrid Securities) of the Borrower at any time with the proceeds of any
contemporaneous issuance and sale by the Borrower of its Capital Stock (other
than Redeemable Stock) or (z) in respect of any Qualified Equity-Linked or
Hybrid Securities, within 180 days of the final maturity date or mandatory
redemption date of any such other Qualified Equity-Linked or Hybrid Securities;
 
(iii)           the Borrower may declare and make Restricted Payments if, after
giving effect thereto, the aggregate of all Restricted Payments declared or made
subsequent to September 30, 2011 (pursuant to this Section 5.09(a)(iii)) does
not exceed the sum of
 
 
 
80

--------------------------------------------------------------------------------

 
 
 
(x) $486,000,000 plus (y) the Net Cash Proceeds received by the Borrower from
Equity Issuances made from and after the Amendment and Restatement Effective
Date plus (z) 30% (or, if such amount is a loss, minus 100%) of an amount equal
to Adjusted Parent Operating Cash Flow less Corporate Charges for the period
from October 1, 2011 through the last day of the fiscal quarter of the Borrower
then most recently ended for which financial statements were required to be
delivered to the Agent pursuant to Section 5.01(a) or (b) (treated for this
purpose as a single accounting period);
 
(iv)           [reserved];
 
(v)           (A) any Subsidiary of the Borrower may purchase, redeem, retire,
defease or otherwise acquire for value any Equity Interests in the Borrower
using funds that are not able to be paid to the Borrower as a dividend due to
legal or contractual restrictions affecting such Subsidiary or, from and after
January 1, 2010, due to incremental tax liability, (B) any Special Purpose
Financing Subsidiary may purchase, redeem, retire, defease or otherwise acquire
for value any Equity Interests in the Borrower using proceeds of financing that
does not constitute Recourse Debt and as to which neither the Borrower nor any
of its other Subsidiaries (a) provides credit support of any kind, (b) is
directly or indirectly liable as a guarantor or otherwise or (c) constitutes the
lender and (C) any Subsidiary may purchase, redeem, retire, defease or otherwise
acquire for value any Equity Interests in the Borrower to the extent that the
Borrower would have been permitted to do so under clause (iii) or (iv) of this
Section 5.09(a); provided that, in the case of clause (A) only to the extent of
any Restricted Payments made by a Qualified Holding Company, clause (B) only to
the extent of such Restricted Payments funded with proceeds received from the
Borrower, or any Qualified Holding Company and clause (C), such Restricted
Payment shall be deemed to be a Restricted Payment made by the Borrower under
clause (iii) or (iv) of this Section 5.09(a) (and the making of such Restricted
Payment shall reduce the availability thereunder) and shall only be permitted to
the extent there would have been availability for the Borrower to make such
Restricted Payment under clause (iii) or (iv) of this Section 5.09(a);
 
(vi)           The Borrower and its Subsidiaries may make regularly-scheduled
interest payments and pay dividends on Qualified Equity-Linked or Hybrid
Securities; and
 
(vii)           so long as both before and after giving effect thereto no
Actionable Default in respect of the Borrower shall have occurred and be
continuing, the Borrower may make Restricted Payments; provided however that at
any time that the Borrower is not in compliance with Section 5.13 or 5.14 as of
the end of the most recent fiscal quarter, Restricted Payments made pursuant to
this clause (vii) shall be limited to regular quarterly dividends at a rate no
more than that prevailing as previously announced during such most recently
ended fiscal quarter;
 
provided that nothing in this Section shall prohibit the payment of any dividend
or distribution within 45 days after the declaration thereof if such declaration
was not prohibited by this Section.
 
(b)           [Reserved]
 
 
81

--------------------------------------------------------------------------------

 
 
                                    Section 5.10   Negative Pledge.
 
Neither the Borrower nor any Subsidiary of the Borrower will create, assume or
suffer to exist any Lien on any asset now owned or hereafter acquired by it,
except:
 
(a)           Liens created under the Financing Documents;
 
(b)           Liens existing on the Effective Date securing Debt outstanding on
the Effective Date;
 
(c)           any Lien existing on any asset of any Person at the time such
Person becomes a Subsidiary of the Borrower and not created in contemplation of
such event;
 
(d)           any Lien on any asset securing Debt incurred or assumed for the
purpose of financing all or any part of the cost of acquiring such asset;
provided that such Lien attaches to such asset concurrently with or within 90
days after the acquisition thereof;
 
(e)           any Lien on any asset of any Person existing at the time such
Person is merged or consolidated with or into the Borrower or a Subsidiary of
the Borrower and not created in contemplation of such event; provided that such
Lien shall not attach to any asset held by the Borrower or any Subsidiary of the
Borrower immediately prior to such merger or consolidation;
 
(f)           any Lien existing on any asset prior to the acquisition thereof by
the Borrower or a Subsidiary of the Borrower and not created in contemplation of
such acquisition;
 
(g)           any Lien arising out of the refinancing, extension, renewal or
refunding of any Debt secured by any Lien permitted by any of the foregoing
clauses or clause (o) of this Section; provided that such Debt is not increased
and is not secured by any additional assets (other than, in the case of Debt
permitted under Section 5.07(b)(vii), Liens on assets of any Subsidiary
permitted under such Section 5.07(b)(vii) and Section 5.16(b) to be obligated on
such Debt);
 
(h)           Liens arising in the ordinary course of its business that do not
in the aggregate materially detract from the value of its assets or materially
impair the use thereof in the operation of its business (and, in the case of the
Borrower and AES BVI II, do not secure obligations in excess of $100,000,000 in
the aggregate);
 
(i)           Liens in connection with worker’s compensation, social security
obligations, taxes, assessments, statutory obligations or other similar charges,
good faith deposits in connection with tenders, contracts or leases to which the
Borrower or any of its Subsidiaries is a party or other deposits required to be
made in the ordinary course of business and not in connection with borrowing
money or obtaining advances or credit; provided in each case that the obligation
or liability arises in the ordinary course of business and if overdue is being
contested in good faith by appropriate proceedings;
 
 
 
82

--------------------------------------------------------------------------------

 
 
(j)           inchoate materialmen’s, mechanics’, workmen’s, repairmen’s,
employees’, carriers’, warehousemen’s, or other like Liens arising in the
ordinary course of business of the Borrower or its Subsidiaries;
 
(k)           with respect to real property, easements, rights of way,
reservations and other minor defects or irregularities in title which do not
materially impair the use thereof for the purposes for which it is held by the
Borrower or its Subsidiaries;
 
(l)           Liens securing any future interest or dividends payable in respect
of any Debt permitted to be issued under Section 5.07 for one six month period
with respect to such Debt on cash or Temporary Cash Investments which
constituted a portion of the cash proceeds to the Borrower or a Subsidiary of
the Borrower from the issuance of such Debt;
 
(m)           Liens on cash and Temporary Cash Investments securing Derivatives
Obligations of the Subsidiaries;
 
(n)           Liens on cash and Temporary Cash Investments that secure
contingent obligations to reimburse any bank or other Person for amounts paid
under Guarantees, surety or performance bond or similar instrument that supports
obligations to make Investments in Subsidiaries permitted to be made under
Section 5.16;
 
(o)           Liens constituting or securing Debt of Subsidiaries permitted by
Section 5.07(b) or Section 5.16 or utility obligations or other customer,
supplier or contractor obligations associated with AES Businesses that are
limited to the assets and revenues of the related AES Businesses and the Capital
Stock or other assets (including contract rights) of Subsidiaries of the
Borrower having a direct or indirect interest in such AES Businesses and, in the
case of any Cameroon Business, the assets and revenues of any other Cameroon
Business and the Capital Stock (other than Capital Stock that has been pledged
to the Secured Holders pursuant to the Collateral Documents) or other assets
(including contract rights) of Subsidiaries of the Borrower having a direct or
indirect interest in any Cameroon Business;
 
(p)           Liens on the Creditor Group Collateral securing the Debt of the
Borrower or obligations of the Borrower under Hedge Agreements; provided that
Liens on the Creditor Group Collateral securing First Priority Secured Debt of
the Borrower shall only secure First Priority Secured Debt up to an aggregate
principal amount not to exceed $3,000,000,000;
 
(q)           Liens securing Debt permitted by Section 5.07(a)(viii) or
Section 5.07(b)(iv), provided that such Debt is secured solely by the asset that
is the subject of the proposed sale, transfer or other disposition related to
such Debt;
 
(r)           Liens on the assets of, or Investments in, any Excluded AES Entity
securing Debt or other obligations of any Excluded AES Entity permitted to be
incurred hereunder;
 
 
 
83

--------------------------------------------------------------------------------

 
 
(s)           Liens on cash set aside at the time of the issuance of Debt
permitted to be incurred pursuant to Section 5.07 or Temporary Cash Investments
purchased with such cash, in either case to the extent that such cash or
Temporary Cash Investments pre-fund the repayment or redemption of such Debt and
are held in a third party escrow account with an escrow agent on terms and
conditions reasonably satisfactory to the Agent to be applied for such purpose;
 
(t)           (i) Liens on cash and Temporary Cash Investments that secure
letters of credit up to an aggregate principal amount not to exceed $300,000,000
and (ii) Liens on rights under agreements relating to the sale of Equity
Interests of the Borrower (and any ancillary agreements) that secure letters of
credit; provided that at the time such Lien is created, no Default or Event of
Default has occurred or is continuing; and
 
(u)           Liens existing on any asset of any Subsidiary of the Borrower at
the time such Subsidiary ceased to be an “Excluded AES Entity” hereunder that
were permitted pursuant to Section 5.10(r) when such Subsidiary was an “Excluded
AES Entity”.
 
Section 5.11    Consolidations and Mergers.
 
The Borrower will not merge into or consolidate with any Person or permit any
Person to merge into it, or permit any of its Subsidiaries to do so, except
that:
 
(a)           any Subsidiary of the Borrower may merge into or consolidate with
any other Person, provided that, in the case of any such merger or
consolidation, the Person formed by such merger or consolidation shall be a
wholly owned Subsidiary of the Borrower and any third-party consents or waivers
necessary for such merger or consolidation shall have been obtained, provided
further that, in the case of any such merger or consolidation to which a Pledged
Subsidiary is a party, the Person formed by such merger or consolidation shall
be a “Pledged Subsidiary”;
 
(b)           in connection with any sale or other disposition permitted under
Section 5.18 (other than clause (ii) thereof), any Subsidiary of the Borrower
may merge into or consolidate with any other Person or permit any other Person
to merge into or consolidate with it; and
 
(c)           the Borrower may merge with another Person;
 
provided, however, that in each case, such merger or consolidation is otherwise
in compliance with this Agreement and immediately before and after giving effect
thereto, no Default shall have occurred and be continuing and, in the case of
any merger to which the Borrower is a party, the Borrower is the Person
surviving such merger.
 
Notwithstanding any of the foregoing in clauses (a) and (b) of this Section
5.11, the Borrower will not permit any Subsidiary of the Borrower with any
direct or indirect interest in (x) a Power Supply Business to consolidate or
merge with, any other Person with a direct or indirect interest in any other
Power Supply Business or any unrelated business or (y) any unrelated business to
consolidate or merge with, any other Person with a direct or indirect interest
in any Power Supply Business, except that (1)  any transaction that if made as
an
 
 
 
84

--------------------------------------------------------------------------------

 
 
Investment would be permitted by Section 5.16 shall also be permitted by this
Section 5.11 and (2) any Subsidiary of the Borrower may merge or consolidate
with any other Subsidiary of the Borrower, so long as each such Subsidiary
individually contributed less than 20% of the Parent’s Operating Cash Flow for
the immediately preceding four fiscal quarters (in each case, after giving pro
forma effect to all prior Investments in and prior acquisitions by each such
Subsidiary) and is projected by the Borrower at the time of such consolidation
or merger to contribute less than 20% of the Parent Operating Cash Flow for the
immediately succeeding four fiscal quarters (without giving pro forma effect to
such merger or consolidation).
 
                                    Section 5.12  [Intentionally Omitted.].
 
                                    Section 5.13   Cash Flow Coverage.
 
The Borrower will maintain at the end of each fiscal quarter of the Borrower, a
Cash Flow Coverage Ratio of not less than 1.30:1.00.
 
                                    Section 5.14   Recourse Debt to Cash Flow
Ratio.
 
The Borrower will maintain at the end of each fiscal quarter of the Borrower, a
Recourse Debt to Cash Flow Ratio of not more than 7.50 to 1.00.
 
                                    Section 5.15   Transaction with Affiliates.
 
Except pursuant to agreements existing on the Effective Date and listed on
Schedule II attached hereto, the Borrower will not, and will not permit any
Subsidiary of the Borrower to, directly or indirectly, in any transaction
involving aggregate consideration in excess of $1,000,000, pay any funds to or
for the account of, make any investment (whether by acquisition of stock or
indebtedness, by loan, advance, transfer of property, guarantee or other
agreement to pay, purchase or service, directly or indirectly, any Debt, or
otherwise) in, lease, sell, transfer or otherwise dispose of any assets,
tangible or intangible, to, or participate in, or effect any transaction in
connection with any joint enterprise or other joint arrangement with, any
Affiliate; provided, however, that the foregoing provisions of this
Section shall not prohibit (a) the Borrower or any Subsidiary of the Borrower
from making sales to or purchases from any Affiliate and, in connection
therewith, extending credit or making payments, or from making payments for
services rendered by any Affiliate, if such sales or purchases are made or such
services are rendered in the ordinary course of business and on terms and
conditions at least as favorable to the Borrower or such Subsidiary as the terms
and conditions which would apply in a similar transaction with a Person not an
Affiliate; (b) the Borrower or any Subsidiary of the Borrower from making
payments of principal, interest and premium on any Debt of the Borrower or such
Subsidiary held by an Affiliate if the terms of such Debt are substantially as
favorable to the Borrower or such Subsidiary as the terms which could have been
obtained at the time of the creation of such Debt from a lender which was not an
Affiliate and (c) the Borrower or any Subsidiary of the Borrower from
participating in, or effecting any transaction in connection with, any joint
enterprise or other joint arrangement with any Affiliate if the Borrower or such
Subsidiary participates in the ordinary course of its business and on a basis no
less advantageous than the basis on which such Affiliate participates.  The
provisions of this Section 5.15 shall not apply to (x) transactions between the
Borrower or any of its Subsidiaries,
 
 
 
85

--------------------------------------------------------------------------------

 
 
on the one hand, and any officer, director or employee of the Borrower or any of
its Subsidiaries, on the other hand, that are approved by the Board of Directors
of the Borrower or any committee of the Board of Directors consisting of the
Borrower’s independent directors, (y) the payment of reasonable and customary
regular fees to directors of the Borrower or a Subsidiary of the Borrower and
(z) transactions among the Borrower and its Subsidiaries not otherwise
prohibited hereunder.
 
                                    Section 5.16    Investments in Other
Persons.
 
(a)           The Borrower shall not make or hold, or permit any of its
Subsidiaries to make or hold, any Investment in any Person, except:
 
(i)           (A) Investments by the Borrower and its Subsidiaries in their
Subsidiaries outstanding on the Effective Date, (B) additional equity
Investments in Obligors and (C) additional Investments in Obligors consisting of
intercompany Debt provided that any Debt owing to the Borrower shall
(x) constitute Pledged Debt and be delivered to the Collateral Trustees pursuant
to the terms of the Security Agreement and (y) be subordinated in all respects
to the Obligations of the Obligors under the Financing Documents;
 
(ii)           loans and advances by the Borrower or any of its Subsidiaries to
its employees in the ordinary course of the business of the Borrower and its
Subsidiaries as presently conducted, which in the case of loans and advances to
employees of the Borrower and the Qualified Holding Companies shall not exceed
an aggregate principal amount of $10,000,000 at any time outstanding;
 
(iii)           Investments by the Borrower and its Subsidiaries in Temporary
Cash Investments;
 
(iv)           Investments existing on the Effective Date and Investments in
Subsidiaries resulting from drawings under, or renewals or extensions of,
letters of credit, surety bonds, Guarantees or performance bonds supporting
obligations of Subsidiaries issued and outstanding on the Effective Date
(including renewals and extensions thereof) and Investments in Subsidiaries to
cash collateralize obligations supported by such letters of credit, bonds or
Guarantees if they expire or are cancelled undrawn;
 
(v)           Investments by the Borrower and its Subsidiaries in any non-cash
proceeds received by the Borrower or such Subsidiary in connection with any
transaction permitted by the provisions of Section 5.18;
 
(vi)           Investments by the Borrower and its Subsidiaries in any of their
Debt in the form of any payments, redemption or repurchase of such Debt not
prohibited by this Agreement;
 
(vii)           Investments by an Excluded AES Entity in another Excluded AES
Entity or in another Person, the assets of which shall not consist of Debt or
Equity Interests of the Borrower or any of its Subsidiaries, other than Debt of
the Borrower or any of its Subsidiaries with a fair market value (together with
the fair market value of Debt of the
 
 
 
86

--------------------------------------------------------------------------------

 
 
Borrower or any of its Subsidiaries received by the Borrower or any Subsidiary
as non-cash proceeds in any transaction permitted by the provisions of
Section 5.18) not in excess of $100,000,000 in the aggregate;
 
(viii)           Investments by the Borrower and its Subsidiaries in their
Subsidiaries or in Excluded AES Entities resulting from the creation,
dissolution, restructuring or reorganization of the holdings of the Borrower,
any Subsidiary or Excluded AES Entity permitted by Section 5.16(b) that does not
result in the net increase in the amount invested by the Borrower and its
Subsidiaries in their Subsidiaries or in Excluded AES Entities and does not
result in a Default;
 
(ix)           Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with, or as
a result of a default by, customers or suppliers to, or co-investors in, an AES
Business;
 
(x)           Investments by the Borrower and its Subsidiaries not otherwise
permitted under this Section 5.16; provided that, with respect to Investments
made pursuant to this clause (x):
 
(A)          Investments by the Borrower pursuant to this clause (x) in Excluded
AES Entities after the Amendment and Restatement Effective Date shall not exceed
$1,750,000,000; provided that such limitation shall not apply to Investments by
the Borrower in Excluded AES Entities made at any time that the Recourse Debt to
Cash Flow Ratio is less than 4.00 to 1.00;
 
(B)           Investments pursuant to this clause (x) shall be in property and
assets, or in the form of Equity Interests or Debt of a Person owning property
and assets, which are part of a Permitted Business; and
 
(C)           (1) immediately before and immediately after giving pro forma
effect to any Investment pursuant to this clause (x), no Event of Default shall
have occurred and be continuing and (2) immediately after giving effect to such
Investment, the Borrower and its Subsidiaries shall be in pro forma compliance
with all of the covenants set forth in Sections 5.13 and 5.14, such compliance
to be determined on the basis of the financial information most recently
delivered to the Agent and the Bank Parties as though such Investment had been
consummated as of the first day of the fiscal period covered thereby;
 
(xi)           (A) Investments by any Subsidiary with funds or other property
received by such Subsidiary from the Borrower or a Subsidiary as a result of an
Investment otherwise permitted hereby and (B) Investments by any Subsidiary
(other than a Qualified Holding Company) with funds or other property generated
by its operations (including by way of financings permitted hereby) or by the
operations (including by way of financings permitted hereby) of its Subsidiaries
in any other Subsidiary which either is a direct or indirect Subsidiary of such
investing Subsidiary or a direct or indirect parent company of such investing
Subsidiary and the proceeds of such Investment shall be applied by the
Subsidiary receiving such Investment solely for funding the development,
 
 
 
87

--------------------------------------------------------------------------------

 
 
operation, maintenance (including modifications and upgrades to comply with
applicable laws and regulations), on-going construction or working capital or
debt service requirements which are necessary for the development, operation,
extension or expansion of any Permitted Business engaged in by such Subsidiary
or for such Subsidiary to satisfy its contractual and legal obligations,
including making and holding investments in high quality short term deposits or
other temporary investments consistent with the Borrower’s or such Subsidiary’s
past practice or otherwise commercially reasonable under the circumstances for
purposes of allowing such Subsidiary to meet reasonably anticipated payment
obligations and investment commitments;
 
(xii)           Investments by any Subsidiary of the Borrower consisting of
loans made to any Person which directly or indirectly holds the Equity Interests
of such Subsidiary;
 
(xiii)           Investments in Subsidiaries resulting from drawings under, or
renewals or extensions of, Guarantees supporting obligations of Subsidiaries
under any Secured Treasury Management Service Agreement (including renewals and
extensions thereof) and Investments in Subsidiaries to cash collateralize
obligations supported by such Guarantees if they expire or are cancelled
undrawn;
 
(xiv)           Investments in marketable securities as part of the Borrower’s
management of its long-term and deferred compensation obligations in the
ordinary course of business;
 
(xv)           Investments in any Subsidiary of the Borrower existing on the
date that such Subsidiary ceased to be an “Excluded AES Entity” hereunder that
were permitted to be made pursuant to this Section 5.16 when such Subsidiary was
an “Excluded AES Entity”; and
 
(xvi)           other Investments so long as both before and after giving effect
thereto no Actionable Default in respect of the Borrower shall have occurred and
be continuing.


(b)           Notwithstanding any of the foregoing in clause (a) above, the
Borrower will not permit any Subsidiary of the Borrower with any direct or
indirect interest in (i) a Power Supply Business to make any Investment in, or
consolidate or merge with, any other Person with a direct or indirect interest
in any other Power Supply Business or any unrelated business or (ii) any
unrelated business to make any Investment in, or to consolidate or merge with,
any other Person with a direct or indirect interest in any Power Supply
Business; provided that (x) Investments permitted by Section 5.16(a)(ii), (iii),
(v), (vi), (vii), (viii), (ix), (xii), (xiii), (xiv) and (xvi) shall be
permitted notwithstanding the foregoing and (y) a Subsidiary of the Borrower
(each, an “Intermediate Holding Company”) may serve as a holding company for any
or all of the Borrower’s direct and indirect interests in a Power Supply
Business or an unrelated business, so long as:
 
(1)           each such Intermediate Holding Company’s direct and indirect
interest in any Power Supply Business or unrelated business shall be limited to
the ownership of
 
 
 
88

--------------------------------------------------------------------------------

 
 
Capital Stock or Debt obligations of a Person with a direct or indirect interest
in such Power Supply Business or unrelated business;
 
(2)           no Lien shall exist upon any asset of any Intermediate Holding
Company (other than Liens on the Capital Stock of, or loan to, the Borrower or a
Subsidiary of an Intermediate Holding Company securing Debt of such Intermediate
Holding Company or such Subsidiary and Liens securing Debt permitted by
Sections 5.07(b)(i), (b)(ii), (b)(iii), (b)(iv), (b)(vi), (b)(vii) and
(b)(viii)); and
 
(3)           no Intermediate Holding Company shall incur, assume, create or
suffer to exist any Debt (including any Guarantee of Debt) other than Debt owing
to the Borrower, any Qualified Holding Company or any Subsidiary of such
Intermediate Holding Company and Debt permitted by Sections 5.07(b)(i), (ii),
(iii), (iv), (vi), (vii) or (viii).
 
Notwithstanding anything to the contrary in this Section 5.16(b), (A) any
Subsidiary of the Borrower with any direct or indirect interest in (i) a Power
Supply Business may make an Investment in any other Person with a direct or
indirect interest in any other Power Supply Business or any unrelated business
or (ii) any unrelated business may make an Investment in any other Person with a
direct or indirect interest in any Power Supply Business, so long as each of
such Subsidiary and such other Person individually contributed less than 20% of
the Parent Operating Cash Flow for the immediately preceding four fiscal
quarters (in each case, after giving pro forma effect to all prior Investments
in and prior acquisitions by such Subsidiary and such other Person) and is
projected by the Borrower at the time of such Investment to contribute less than
20% of the Parent Operating Cash Flow for the immediately succeeding four fiscal
quarters (without giving pro forma effect to such Investment) and (B) any
Cameroon Business may make an Investment in any other Cameroon Business.
 
                                    Section 5.17    Upstreaming of Net Cash
Proceeds by Subsidiaries.
 
The Borrower shall cause any of its Subsidiaries who have received Net Cash
Proceeds from (i) any Asset Sale or (ii) the incurrence or sale of any Debt
permitted by Section 5.07(b)(vi) to transfer such Net Cash Proceeds to the
Borrower; provided that such transfer shall not be required to be made if such
transfer would violate any applicable contracts or would violate applicable law
or if applicable law would require minority shareholder approval (it being
understood that the Borrower shall use reasonable efforts to obtain such
minority shareholder approval), a valuation or a discretionary order or would,
in the Borrower’s good faith determination or the good faith determination of a
majority of the board of directors of such Subsidiary, involve a reasonable
likelihood of there being a breach of fiduciary duties by the directors of such
Subsidiary.  In connection with managing transfers of Net Cash Proceeds pursuant
to this Section 5.17, (a) the Borrower may cause Net Cash Proceeds to be
transferred to Qualified Holding Companies whose Equity Interests have been
pledged to the Secured Holders pursuant to the Collateral Documents if the
Borrower nonetheless makes the related mandatory prepayment that would otherwise
be required by Section 2.10(b) using funds not otherwise required to be made the
basis of any mandatory prepayment and (b) if the Net Cash Proceeds are less than
$10,000,000, the Borrower shall not be required to cause such Net Cash Proceeds
effectively to be transferred directly or indirectly to the Borrower and applied
pursuant to Section 2.10(b) until the aggregate Net Cash Proceeds not so applied
equal or exceed
 
 
 
89

--------------------------------------------------------------------------------

 
 
$10,000,000.  In connection with managing transfers of Net Cash Proceeds
pursuant to this Section 5.17 and making loans, investments and other advances
to Subsidiaries, the Borrower may cause Net Cash Proceeds to be transferred
among Subsidiaries as permitted by Section 5.16, rather than transferred to the
Borrower, in lieu of loans, investments or other advances the Borrower would
otherwise be permitted to make as permitted by Section 5.16 and would make;
provided that amounts that otherwise would be paid to the Borrower or a
Qualified Holding Company whose Equity Interests have been pledged to the
Secured Holders pursuant to the Collateral Documents shall be treated as an
Investment and such Investment must be permitted by Section 5.16.
 
                                    Section 5.18   Sales, Etc., of Assets.
 
The Borrower will not sell, lease, transfer or otherwise dispose of, or permit
any of its Subsidiaries to sell, lease, transfer or otherwise dispose of, any
assets, or grant any option or other right to purchase, lease or otherwise
acquire any assets, except:
 
(i)           sales of assets in the ordinary course of its business and the
granting of any option or other right to purchase, lease or otherwise acquire
assets in the ordinary course of its business;
 
(ii)           in a transaction permitted by Section 5.11;
 
(iii)           sales, transfers or other dispositions of assets among the
Borrower and its Subsidiaries; provided, however, that (a) in respect of sales,
transfers or other dispositions by the Borrower to its Subsidiaries, the
Borrower shall not sell, lease, transfer or otherwise dispose of any assets
(other than Excluded AES Entities) to any Excluded AES Entity, and (b) in
respect of sales, transfers or other dispositions by Subsidiaries to other
Subsidiaries, (1) with respect to Excluded AES Entities, only Excluded AES
Entities may sell, transfer or otherwise dispose of assets to another Excluded
AES Entity and (2) with respect to other Subsidiaries, such sales, transfers or
other dispositions are either permitted by Section 5.16 or the transferring
Subsidiary has received fair value for such sales, transfers or dispositions;
provided, further, however, that for the avoidance of doubt, the transfer of AES
GEH Holdings, LLC’s ownership interest in Global Energy Holdings CV to AES GEH,
Inc. and the subsequent dissolution of AES GEH Holdings, LLC is permitted
hereunder; and
 
(iv)           sales, transfers or other dispositions of assets so long as
(i) the consideration received by the Borrower and its Subsidiaries for such
asset shall have been determined on the basis of arms-length negotiations with a
non-Affiliate, (ii) in the case of sales of assets or Equity Interests of, or
other Investments in, IPALCO or any of its Subsidiaries, no less than 75% of the
purchase price for such asset shall be paid to the Borrower and its Subsidiaries
solely in cash or securities or other obligations that can be readily converted
to cash so long as such securities or other obligations are converted to cash on
or within 30 days after the closing date of such sale, transfer or other
disposition and (iii) any non-cash proceeds received by the Borrower or AES BVI
II from the sale of such assets shall not consist of Debt or Equity Interests of
the Borrower or any of its Subsidiaries (other than Debt of the Borrower or any
of its Subsidiaries with a fair market
 
 
 
90

--------------------------------------------------------------------------------

 
 
value (together with the fair market value of the Debt of the Borrower or any of
its Subsidiaries comprising the assets of any Person in which an Excluded AES
Entity has made an Investment pursuant to Section 5.16(a)(vii) not in excess of
$15,000,000 in the aggregate) and shall be pledged to the Collateral Trustees as
Security Agreement Collateral under the Security Agreement;
 
(v)           Liens permitted by the Financing Documents;
 
(vi)           the sale of Equity Interests in a project in development or under
construction the proceeds from which shall be used to fund the cost of
development or construction of such project and the sales of Equity Interests by
a Subsidiary the proceeds of which are used to fund the working capital and
other needs of such Subsidiary and its Subsidiaries in the ordinary course of
business, including reasonably anticipated needs for repaying Debt and other
obligations and making Investments in its business;
 
(vii)           (1) a disposition resulting from the bona fide exercise by
governmental authority of its claimed or actual power of eminent domain; (2) any
cash payments otherwise permitted under this Agreement; (3) any sale, transfer,
conveyance, lease or other disposition of an asset in the ordinary course of
business and consistent with past practice pursuant to the terms of any power
sales agreement or steam sales agreement or other agreement or contract related
to the output or product of, or services rendered by, a Power Supply Business as
to which a Subsidiary is the supplying party; (4) any disposition of any Equity
Interest in a Power Supply Business pursuant to the terms of a joint venture
agreement, shareholders agreement or similar arrangement existing as of the
Effective Date that requires one shareholder to transfer its interest to another
upon terms and in circumstances customary for the industry (provided that, in
the case of a disposition of Equity Interests in IPALCO or any of its
Subsidiaries, any cash received in connection with such disposition shall be
treated as Net Cash Proceeds from a Asset Sale); or (5) any disposition of
assets subject to a Lien permitted hereby that is transferred to the lienholder
or its designee in satisfaction or settlement of the lienholder’s claim or a
realization upon a security interest permitted under this Agreement;
 
(viii)           any disposition in connection with directors’ qualifying shares
or investments by foreign nationals mandated by applicable law;
 
(ix)           any sale of shares of Redeemable Stock of a Subsidiary to the
extent such shares constitute Debt permitted by Section 5.07;
 
(x)           a sale-leaseback transaction involving substantially all of the
assets of a Power Supply Business where a Subsidiary sells the Power Supply
Business to a Person in exchange for the assumption by that Person of the Debt
financing the Power Supply Business and the Subsidiary leases the Power Supply
Business from such Person; provided that such sale, assumption and lease are
consummated in each case on a no less than fair market value basis;
 
 
 
91

--------------------------------------------------------------------------------

 
 
(xi)           dispositions of contract rights, development rights and resource
data made in connection with the initial development of an AES Business and
prior to the commencement of commercial operation of such AES Business for
reasonably equivalent value; and
 
(xii)           transactions made in order to enhance the repatriation of cash
from a Subsidiary where such Subsidiary is organized under the laws of any
jurisdiction other than the United States or any state thereof to the extent
that such cash is received or held by a Person subject in respect of such cash
to the tax laws of a jurisdiction other than the United States or any state
thereof or in order to increase the after-tax amounts thereof available for
immediate distribution (provided that if any asset that is the subject of such
transaction is subject to a Lien in favor of the Secured Holders immediately
prior to such transaction then such asset shall be subject to a Lien in favor of
the Secured Holders immediately after such transaction).
 
provided that in the case of sales of assets or Equity Interests of, or other
Investments in, IPALCO or any of its Subsidiaries pursuant to clause (iv) above,
the Borrower shall apply the Net Cash Proceeds from such sale to offer to prepay
the Term Loans pursuant to Section 2.10(b), as specified therein.
 
Notwithstanding the foregoing, the Borrower will not, and will not permit any of
its Subsidiaries to, in one transaction or a series of related transactions,
sell, lease, transfer or otherwise dispose of all or substantially all of the
assets of the Borrower and its Subsidiaries on a consolidated basis.
 
                                    Section 5.19  Derivative Obligations.  The
Borrower shall not (and shall not permit any Qualified Holding Company to) enter
into any Hedge Agreement, except for (i) Hedge Agreements entered into to hedge
against fluctuations in interest rates, foreign exchange rates, commodity prices
and pension and other long-term or deferred compensation obligations consistent
with prudent business practice, (ii) Permitted Credit Derivative Transactions
and (iii) other Hedge Agreements not entered into for speculative purposes (as
determined by the Borrower or such Subsidiary at the time of entering into the
Hedge Agreements acting in good faith).
 
                                    Section 5.20  Covenant to Give Security.
 
(a)           Upon (x) the formation or acquisition of any new direct Subsidiary
by the Borrower or AES BVI II having a fair market value in excess of $3,000,000
or (y) the Investment by the Borrower and its Subsidiaries in any direct
Subsidiary of the Borrower or AES BVI II that was not a “Pledged Subsidiary” on
the Closing Date such that aggregate assets of such Subsidiary have a fair
market value in excess of $3,000,000, then in each case at the Borrower’s
expense:
 
(i)           within 10 days after (A) such formation or acquisition and
(B) such Investment, furnish to the Agent a description of such Subsidiary, in
each case in detail satisfactory to the Agent,
 
 
 
92

--------------------------------------------------------------------------------

 
 
(ii)           within 15 days after such formation or acquisition of any new
Subsidiary or such Investment in any direct Subsidiary of the Borrower or AES
BVI II that was not a “Pledged Subsidiary” on the Closing Date, duly execute and
deliver security agreement supplements (if necessary) as specified by, and in
form and substance satisfactory to the Agent, securing payment of all of the
Obligations of the Borrower under the Financing Documents; provided that if such
new Subsidiary is a CFC, only 65% of such Equity Interests shall be pledged in
favor of the Secured Holders,
 
(iii)           within 30 days after such formation or acquisition, take, and
cause each Loan Party to take, whatever action (including, without limitation,
the recording of mortgages, the filing of Uniform Commercial Code financing
statements, the giving of notices and the endorsement of notices on title
documents) may be necessary or advisable in the opinion of the Agent to vest in
the Collateral Trustees (or in any representative of the Collateral Trustees
designated by it) valid and subsisting Liens on the properties purported to be
subject to the pledges, security agreement supplements, and security agreements
delivered pursuant to this Section 5.20, enforceable against all third parties
in accordance with their terms, and
 
(iv)           at any time and from time to time, promptly execute and deliver
any and all further instruments and documents and take all such other action as
the Agent may deem necessary or desirable in obtaining the full benefits of, or
in perfecting and preserving the Liens of, such pledges, assignments, security
agreement supplements and security agreements;
 
provided, however, that Section 5.20(a)(y) shall not be applicable to
Subsidiaries for which a grant or perfection of a Lien on such Subsidiary’s
stock would require approvals and consents from foreign and domestic regulations
and from lenders to, and suppliers, customers or other contractual
counterparties of, such Subsidiary.
 
(b)           Other than with respect to the Non-Pledged Subsidiaries, the
Secured Holders shall have valid, perfected first priority Lien on (i) 65% of
the Equity Interests of each direct Subsidiary of the Borrower that is
(A) organized under the laws of a jurisdiction other than the United States or
any state thereof, or (B) any entity organized under the laws of the United
States or any state thereof the direct or indirect Subsidiary of which is
organized under the laws of a jurisdiction other than the United States or any
state thereof, (ii) 100% of the Equity Interests of each direct Subsidiary of
the Borrower that is organized under the laws of the United States or any state
thereof other than those Subsidiaries described by clause (i)(B) above and
(iii) 65% of the Equity Interests of each direct Subsidiary of AES BVI II.
 
                                    Section 5.21   Further Assurances..
 
(a)           Promptly upon request by the Agent, or any Bank Party through the
Agent, correct, and cause each of the other Loan Parties promptly to correct,
any material defect or error that may be discovered in any Financing Document or
in the execution, acknowledgment, filing or recordation thereof that affect the
validity or enforceability thereof, and
 
 
 
93

--------------------------------------------------------------------------------

 
 
(b)           Promptly upon request by the Agent, or any Bank Party through the
Agent, do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, pledge agreements,
assignments, financing statements and continuations thereof, termination
statements, notices of assignment, transfers, certificates, assurances and other
instruments as the Agent, or any Bank Party through the Agent, may reasonably
require from time to time in order to (A) carry out more effectively the
purposes of the Financing Documents, (B) to the fullest extent permitted by
applicable law, subject to the Borrower’s properties, assets, rights or
interests to the Liens now or hereafter intended to be covered by any of the
Collateral Documents, (C) perfect and maintain the validity, effectiveness and
priority of any of the Collateral Documents and any of the Liens intended to be
created thereunder and (D) assure, convey, grant, assign, transfer, preserve,
protect and confirm more effectively unto the Secured Holders the rights granted
or now or hereafter intended to be granted to the Secured Holders under any
Financing Document or under any other instrument executed in connection with any
Financing Document to which any Loan Party is or is to be a party.
 
ARTICLE VI

 
DEFAULTS
 
                                    Section 6.01  Events of Default.
 
If one or more of the following events (“Events of Default”) shall have occurred
and be continuing:
 
(a)           any Loan Party shall fail to pay when due any principal of any
Loan or any Reimbursement Obligation, or shall fail to pay within three days of
the date when due any interest, fees or other amounts payable under any
Financing Document;
 
(b)           the Borrower shall fail to observe or perform any covenant
contained in Sections 5.07 to 5.18, inclusive;
 
(c)           any Loan Party shall fail to observe or perform any covenant or
agreement contained in any Financing Document (other than those covered by
clause (a) or (b) above) for 20 days after written notice thereof has been given
to the Borrower by the Agent at the request of any Bank Party;
 
(d)           any representation, warranty, certification or statement made by
any Loan Party in any Financing Document or in any certificate, financial
statement or other document delivered pursuant to any Financing Document shall
prove to have been incorrect in any material respect when made (or deemed made);
 
(e)           the Borrower shall fail to make any payment in respect of any
Material Debt or Material Hedge Agreement when due or within any applicable
grace period;
 
(f)           any event or condition shall occur which (i) results in the
acceleration of the maturity of any Material Debt of the Borrower or the early
termination of a Material Hedge Agreement of the Borrower by the Borrower’s
counterparty due to non-payment
 
 
 
94

--------------------------------------------------------------------------------

 
 
by the Borrower or the acceleration of any Material Debt or the early
termination by the counterparty of such Subsidiary or Subsidiaries due to
non-payment by such Subsidiary or Subsidiaries of any Material Hedge Agreement
of any (x) Subsidiary of the Borrower that contributed 20% or more to Parent
Operating Cash Flow for the four most recently completed fiscal quarters of the
Borrower or (y) Subsidiaries of the Borrower that in the aggregate contributed
20% or more to Parent Operating Cash Flow for the four most recently completed
fiscal quarters of the Borrower (in the case of clauses (x) and (y) above,
together with any Person in which such Subsidiary or Subsidiaries have a direct
or indirect equity Investment); (ii) results in the termination of any
commitment to provide financing in an amount in excess of $100,000,000 to the
Borrower or any Material AES Entity (other than the termination of any such
commitment which could not reasonably be expected to result in a Material
Adverse Effect) or (iii) in the case of the Borrower, enables the holder of any
Material Debt of the Borrower or counterparty to any Material Hedge Agreement of
the Borrower or any Person acting on such holder’s or counterparty’s behalf to,
in the case of any Material Debt, accelerate the maturity thereof (other than
mandatory prepayments with respect to asset sales involving assets securing the
relevant Material Debt), or, in the case of any Material Hedge Agreement, to
terminate such Material Hedge Agreement due to non-payment by the Borrower, in
each case under this clause (iii) only if the required default notice, if any,
from such holder, counterparty or other Person has been given and such holder,
counterparty or other Person would be entitled to accelerate or terminate, as
the case may be, such Material Debt or Material Hedge Agreement within 45 days
from the date of determination; provided that the ability of any Person to
demand or receive payment under a Guarantee by the Borrower of Material Debt or
a Material Hedge Agreement of any Subsidiary shall not constitute an Event of
Default under this clause (f) unless either (x) the demand for payment arises as
a result of a default by the Borrower under such Guarantee or (y) such Person
has demanded payment from the Borrower and the Borrower has not made such
payment within 15 Business Days following such demand (or such longer grace
period as is allowed under such Guarantee);
 
(g)           the Borrower or any Material AES Entity shall commence a voluntary
case or other proceeding seeking liquidation, reorganization or other relief
with respect to itself or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall take any corporate action to authorize any of the
foregoing;
 
(h)           an involuntary case or other proceeding shall be commenced against
the Borrower or any Material AES Entity seeking liquidation, reorganization or
other relief with respect to it or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period
 
 
 
95

--------------------------------------------------------------------------------

 
 
of 60 days; or an order for relief shall be entered against the Borrower or any
Material AES Entity under the federal bankruptcy laws as now or hereafter in
effect;
 
(i)           any member of the ERISA Group shall fail to pay when due an amount
or amounts aggregating in excess of $50,000,000 which it shall have become
liable to pay under Title IV of ERISA; or notice of intent to terminate a
Material Plan shall be filed under Title IV of ERISA by any member of the ERISA
Group, any plan administrator or any combination of the foregoing and such
termination could reasonably be expected to have a Material Adverse Effect; or
the PBGC shall institute proceedings under Title IV of ERISA to terminate, to
impose liability (other than for premiums under Section 4007 of ERISA) in
respect of, or to cause a trustee to be appointed to administer any Material
Plan and such termination, liability or appointment could reasonably be expected
to have a Material Adverse Effect; or a condition shall exist by reason of which
the PBGC would be entitled to obtain a decree adjudicating that any Material
Plan must be terminated and such termination could reasonably be expected to
have a Material Adverse Effect; or there shall occur a complete or partial
withdrawal from, or a default, within the meaning of Section 4219(c)(5) of
ERISA, with respect to, one or more Multiemployer Plans which could cause one or
more members of the ERISA Group to incur a current payment obligation in excess
of $50,000,000;
 
(j)           a judgment or order for the payment of money in excess of
$100,000,000 shall be rendered against the Borrower or (x) any Subsidiary of the
Borrower that contributed 20% or more to Parent Operating Cash Flow for the four
most recently completed fiscal quarters of the Borrower or (y) more than one
Subsidiary of the Borrower and such Subsidiaries in the aggregate contributed
20% or more to Parent Operating Cash Flow for the four most recently completed
fiscal quarters of the Borrower (in the case of clauses (x) and (y) above,
together with any Person in which such Subsidiary or Subsidiaries have a direct
or indirect equity Investment), and such judgment or order shall continue
unsatisfied and unstayed for a period of 10 days;
 
(k)           any person or group of persons (within the meaning of Section 13
or 14 of the Securities Exchange Act of 1934, as amended) other than a member of
the AES Management Group shall have acquired beneficial ownership (within the
meaning of Rule 13d-3 promulgated by the Securities and Exchange Commission
under said Act) of 32.5% or more of the outstanding shares of common stock of
the Borrower; during any period of twelve consecutive calendar months,
individuals who were directors of the Borrower on the first day of such period
(or who were appointed or nominated for election as directors of the Borrower by
at least a majority of the individuals who were directors on the first day of
such period) shall cease to constitute a majority of the board of directors of
the Borrower; or
 
(l)           any Collateral Document after delivery thereof pursuant to
Section 3.01 shall for any reason (other than pursuant to the terms thereof)
cease to create a valid and perfected first priority lien on and security
interest in a material portion of the Collateral purported to be covered
thereby,
 
 
 
96

--------------------------------------------------------------------------------

 
 
then, and in every such event, the Agent shall (i) if requested by the Required
Banks, by notice to the Borrower terminate the Revolving Credit Loan Commitments
and they shall thereupon terminate and (ii) if requested by the Required Banks,
by notice to the Borrower declare the Notes, all interest thereon, and all other
amounts payable under this Agreement and the other Financing Documents to be,
and the Notes, all such interest thereon and all such other amounts shall
thereupon become immediately due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Borrower; provided that in the case of any Automatic Acceleration Event, without
any notice to the Borrower or any other act by the Agent or the Banks, the
Revolving Credit Loan Commitments shall thereupon terminate and the Notes, all
interest thereon, and all other amounts payable under this Agreement and the
other Financing Documents shall become immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.
 
                                    Section 6.02   Notice of Default.
 
The Agent shall give notice to the Borrower under Section 6.01(c) promptly upon
being requested to do so by any Bank Party and shall thereupon notify all the
Banks thereof.
 
                                    Section 6.03   Cash Collateral.
 
If any Automatic Acceleration Event shall occur or the Loans of the Bank Parties
shall have otherwise been accelerated or the Revolving Credit Loan Commitments
have been terminated pursuant to Section 6.01, then without any request or the
taking of any other action by the Agent or any of the Bank Parties, the Borrower
shall be obligated forthwith to pay to the Collateral Agent an amount in
immediately available funds equal to the then aggregate amount available for
Revolving L/C Drawings (regardless of whether any conditions to any such
Revolving L/C Drawings can then be met) under all Revolving Letters of Credit at
the time outstanding, to be held by the Collateral Agent as cash collateral as
provided in Section 2.14 and Section 2.15, in the case of all Revolving Letters
of Credit.
 
ARTICLE VII
 
THE AGENT
 
                                    Section 7.01   Appointment and
Authorization.
 
Each Bank Party (on behalf of itself and its Affiliates as potential Hedge
Banks) irrevocably appoints and authorizes the Agent and the Collateral Agent to
take such action as agent on its behalf and to exercise such powers and
discretion under this Agreement and the other Financing Documents as are
delegated to the Agent or the Collateral Agent, as the case may be, by the terms
hereof and thereof, together with all such powers and discretion as are
reasonably incidental thereto.  As to any matters not expressly provided for by
the Financing Documents (including, without limitation, enforcement or
collection of the Notes), neither the Agent nor the Collateral Agent shall be
required to exercise any discretion or to take any action, but shall be required
to act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Required Banks, and such
instructions shall be binding upon all Bank Parties and all the holders of
Notes; provided, however, that neither the
 
 
 
97

--------------------------------------------------------------------------------

 
 
Agent nor the Collateral Agent shall be required to take any action that exposes
such agent to personal liability or that is contrary to this Agreement or
applicable law.  Without limiting any of the foregoing in this Section 7.01, the
Agent shall not be required to take any action with respect to any Default,
except as expressly provided in Article 6.  Each of the Collateral Agent and the
Agent agrees to give each Bank Party prompt notice of each notice given to it by
the Borrower pursuant to the terms of this Agreement.
 
                                    Section 7.02   Agent and Affiliates.
 
Citibank, N.A. and its Affiliates may make loans to, issue letters of credit for
the account of, accept deposits from, acquire Equity Interests in and generally
engage in any kind of banking, trust, financial advisory, underwriting or other
business with each of the Loan Parties and their respective Affiliates as though
Citibank, N.A. were not the Agent hereunder and without notice to or consent of
the Bank Parties.  The Bank Parties acknowledge that, pursuant to such
activities, Citibank, N.A. or its Affiliates may receive information regarding
any Loan Party or its Affiliates (including information that may be subject to
confidentiality obligations in favor of such Loan Party or such Affiliate) and
acknowledge that the Agent shall not be under any obligation to provide such
information to them.  With respect to its Loans or any Revolving Letters of
Credit, Citibank, N.A., Inc. shall have the same rights and powers under this
Agreement or any other Financing Document as any other Bank Party and may
exercise such rights and powers as though it were not the Agent, and the terms
“Bank” and “Banks” include Citibank, N.A. in its individual capacity.
 
                                    Section 7.03   Consultation with Experts.
 
The Agent and the Collateral Agent may execute any of their respective duties
under this Agreement or any other Financing Document (including for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents or of exercising any rights and remedies
thereunder) by or through agents, employees or attorneys-in-fact and shall be
entitled to advice of counsel, independent public accountants and other
consultants or experts concerning all matters pertaining to such
duties.  Neither the Agent nor the Collateral Agent shall be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects in the
absence of gross negligence or willful misconduct.
 
                                    Section 7.04    Liability of Agent and
Collateral Agent.
 
Neither the Agent, the Collateral Agent nor any of their Affiliates nor any of
their respective directors, officers, agents or employees shall be liable for
any action taken or not taken by it in connection with this Agreement or any
other Financing Document (a) with the consent or at the request of the Required
Banks or (b) in the absence of its own gross negligence or willful
misconduct.  Neither the Agent, the Collateral Agent nor any of their Affiliates
nor any of their respective directors, officers, agents or employees shall be
responsible for or have any duty to ascertain, inquire into or verify (i) any
statement, warranty or representation made by any Loan Party in connection with
the Financing Documents or any Extension of Credit hereunder, or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agent or the Collateral Agent under or in connection with
this Agreement or any other Financing Document; (ii) the performance or
observance of any of the covenants or
 
 
 
98

--------------------------------------------------------------------------------

 
 
agreements of any Loan Party; (iii) the perfection or priority of any Lien or
security interest created or purported to be created under the Collateral
Documents; (iv) the satisfaction of any condition specified in Article 3, except
receipt of items required to be delivered to the Agent or (v) the validity,
effectiveness, genuineness, enforceability or sufficiency of the Financing
Documents or any other instrument or writing furnished in connection
therewith.  Neither the Agent nor the Collateral Agent shall incur any liability
by acting in reliance upon any notice, consent, certificate, statement or other
writing (which may be a bank wire, telex, facsimile transmission or similar
writing) believed by it to be genuine or to be signed by the proper party or
parties.
 
                                    Section 7.05   Indemnification.
 
Each Bank Party shall, ratably (determined as provided below) indemnify the
Agent, the Collateral Agent, each Revolving Fronting Bank, each of their
respective Affiliates and the respective directors, officers, agents and
employees of any of them (to the extent not reimbursed by the Obligors) against
any cost, expense (including counsel fees and disbursements), claim, demand,
action, loss or liability (except such as result from such indemnitees’ gross
negligence or willful misconduct) that such indemnitees may suffer or incur in
connection with the Financing Documents or any action taken or omitted by such
indemnitees thereunder in their respective capacities as such on a several and
not joint basis.  For purposes of this Section 7.05, the Bank Party’s ratable
share of any amount shall be determined, at any time, according to the sum of
(a) the aggregate principal amount of Loans outstanding at such time and owing
to the respective Bank Party; (b) the aggregate Revolving Letter of Credit
Liabilities outstanding at such time and owing to the respective Bank Party and
(c) their respective Unused Revolving Credit Loan Commitments outstanding at
such time.
 
                                    Section 7.06   Credit Decision.
 
Each Bank Party acknowledges that it has, independently and without reliance
upon the Agent, the Collateral Agent, any Revolving Fronting Bank, or any other
Bank or any Arranger Party, and based on the financial statements referred to in
Section 4.05 and such other documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Bank Party also acknowledges that it will, independently and
without reliance upon the Agent, the Collateral Agent, or any other Bank Party,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking any
action under this Agreement.
 
                                    Section 7.07   Successor Agent or Collateral
Agent.
 
The Agent or the Collateral Agent may resign at any time by giving notice
thereof to the Bank Parties and the Borrower.  Upon any such resignation, the
Required Banks shall have the right to appoint a successor Agent or a successor
Collateral Agent.  If no successor Agent or successor Collateral Agent shall
have been so appointed by the Required Banks, and shall have accepted such
appointment, within 30  days after the retiring Agent or Collateral Agent gives
notice of resignation, then the retiring Agent or Collateral Agent (as the case
may be), on behalf of the Bank Parties, shall appoint a successor Agent or a
successor Collateral Agent (as
 
 
 
99

--------------------------------------------------------------------------------

 
 
applicable), which shall be a commercial bank organized or licensed under the
laws of the United States and having a combined capital and surplus of at least
$250,000,000.  Upon the acceptance of its appointment as Agent or Collateral
Agent (as the case may be) hereunder by a successor Agent or a successor
Collateral Agent, upon the execution and filing or recording of such financing
statements, or amendment, thereto, and such other instruments or notices, as may
be necessary or desirable, or as the Required Banks may request with respect to
the Security Agreement and the BVI Cayman Pledge Agreement in order to continue
the perfection of the Liens granted or purported to be granted by the Collateral
Documents, such successor Agent or Collateral Agent (as applicable) shall
thereupon succeed to and become vested with all the rights and duties of the
retiring Agent or Collateral Agent (as the case may be), and the retiring Agent
or Collateral Agent shall be discharged from its duties and obligations
hereunder.  If within 45 days after written notice is given of the retiring
Agent’s or Collateral Agent’s (as the case may be) resignation under this
Section 7.07 no successor Agent or Collateral Agent (as the case may be) shall
have been appointed and shall have accepted such appointment, then on such 45th
day (i) the retiring Agent’s or Collateral Agent’s (as the case may be)
resignation shall become effective, (ii) the retiring Agent or Collateral Agent
(as the case may be) shall thereupon be discharged from its duties and
obligations under the Financing Documents and (iii) the Required Banks shall
thereafter perform all duties of the retiring Agent or Collateral Agent (as the
case may be) until such time, if any, as the Required Banks appoint a successor
Agent or a successor Collateral Agent as provided above.  After any retiring
Agent’s or Collateral Agent’s (as the case may be) resignation hereunder as
Agent or Collateral Agent (as the case may be) the provisions of this
Article shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Agent or Collateral Agent (as the case may be).
 
                                    Section 7.08   Agent May File Proofs of
Claim.
 
In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Obligor, the Agent (irrespective of whether
the principal of any Loan or Revolving Letter of Credit Liabilities shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:
 
(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, the Revolving Letter of
Credit Liabilities and all other Obligations that are owing and unpaid and to
file such other documents as may be necessary or advisable in order to have the
claims of the Bank Parties and the Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Bank Parties and the
Agent and their respective agents and counsel and all other amounts due the Bank
Parties and the Agent and the Collateral Agent under this Agreement) allowed in
such judicial proceeding;
 
(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and
 
(c)           any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Bank Party
 
 
 
100

--------------------------------------------------------------------------------

 
 
to make such payments to the Agent and, in the event that the Agent shall
consent to the making of such payments directly to the Bank Parties, to pay to
the Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Agent, the Collateral Agent and their
respective agents and counsel, and any other amounts due the Agent under this
Agreement.
 
Nothing contained herein shall be deemed to authorize the Agent to authorize or
consent to or accept or adopt on behalf of any Bank Party any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Bank Party or to authorize the Agent to vote in respect of
the claim of any Bank Party in any such proceeding.
 
                                    Section 7.09   Agents’ Fee.
 
The Borrower shall pay to the Agent and the Collateral Agent for their own
account fees in the amounts and at the times previously agreed upon between the
Borrower, the Agent and the Collateral Agent.
 
                                    Section 7.10   [Intentionally Omitted].
 
                                    Section 7.11    Delivery of Information.
 
(a)           The Borrower hereby agrees that it will provide to the Agent all
information, documents and other materials that it is obligated to furnish to
the Agent pursuant to this Agreement, including, without limitation, all
notices, requests, financial statements, financial and other reports,
certificates and other information materials, but excluding any such
communication that (i) relates to a request for a new, or a conversion of an
existing, Borrowing or other Extension of Credit (including any election of an
interest rate or Interest Period relating thereto), (ii) relates to the payment
of any principal or other amount due under this Agreement prior to the scheduled
date therefor, (iii) provides notice of any default or Event of Default under
this Agreement or (iv) is required to be delivered pursuant to Sections 3.01 or
3.02 to satisfy any condition precedent to the effectiveness of this Agreement
and/or any Borrowing or other Extension of Credit hereunder (all such
non-excluded communications being referred to herein collectively as
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format acceptable to the Agent to oploanswebadmin@citigroup.com.  In
addition, the Borrower agrees to continue to provide the Communications to the
Agent in the manner specified in this Agreement but only to the extent requested
by the Agent.
 
(b)           The Borrower further agrees that the Agent may make the
Communications available to the other Bank Parties by posting the Communications
on Intralinks or a substantially similar electronic transmission systems.  (the
“Platform”).
 
THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”.  THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS.  NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY
 
 
 
101

--------------------------------------------------------------------------------

 
 
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
THE AGENT PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM.  IN NO
EVENT SHALL THE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, “AGENT PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, ANY BANK
PARTY OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING, WITHOUT
LIMITATION, DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE
BORROWER’S OR THE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET,
EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN A FINAL
NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
 
(c)           The Agent agrees that the receipt of the Communications by the
Agent at its e-mail address set forth in clause (a) above shall constitute
effective delivery of the Communications to the Agent for purposes of the
Financing Documents.  Each Bank Party agrees that notice to it (as provided in
the next sentence) specifying that the Communications have been posted to the
Platform shall constitute effective delivery of the Communications to such Bank
Party for purposes of the Financing Documents.  Each Bank Party agrees to notify
the Agent in writing (including by electronic communication) from time to time
of such Bank Party’s e-mail address to which the foregoing notice may be sent by
electronic transmission and that the foregoing notice may be sent to such e-mail
address.  Nothing herein shall prejudice the right of the Agent or any Bank
Party to give any notice or other communication pursuant to any Financing
Document in any other manner specified in such Financing Document.
 
ARTICAL VIII
 
CHANGE IN CIRCUMSTANCES
 
                                    Section 8.01   Basis for Determining
Interest Rate Inadequate or Unfair.
 
If on or prior to the first day of any Interest Period for any Euro-Dollar
Borrowing:
 
(a)           the Agent is advised by the Reference Banks that deposits in
Dollars (in the applicable amounts) are not being offered to the Reference Banks
in the relevant market for such Interest Period, or
 
(b)           the Required Banks advise the Agent that the Adjusted London
Interbank Offered Rate as determined by the Agent will not adequately and fairly
reflect the cost to such Banks of funding their Euro-Dollar Loans for such
Interest Period, the Agent shall
 
 
 
102

--------------------------------------------------------------------------------

 
 
forthwith give notice thereof to the Borrower and the Bank Parties, whereupon
until the Agent notifies the Borrower that the circumstances giving rise to such
suspension no longer exist, (i) the obligations of the Bank Parties to make
Euro-Dollar Loans, or to continue or convert outstanding Loans as or into
Euro-Dollar Loans, shall be suspended and (ii) each outstanding Euro-Dollar Loan
shall be converted into a Base Rate Loan on the last day of the then current
Interest Period applicable thereto.  Unless the Borrower notifies the Agent at
least two Domestic Business Days before the date of any Euro-Dollar Borrowing
for which a Notice of Borrowing has previously been given that it elects not to
borrow on such date, such Borrowing shall instead be made as a Base Rate
Borrowing.
 
                                    Section 8.02   Illegality.
 
If, on or after the Effective Date, the adoption of any applicable law, rule or
regulation, or any change in any applicable law, rule or regulation, or any
change in the interpretation or administration thereof by any governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Bank Party (or its Euro-Dollar
Lending Office) with any request or directive (whether or not having the force
of law) of any such authority, central bank or comparable agency shall make it
unlawful or impossible for any Bank Party (or its Euro-Dollar Lending Office) to
make, maintain or fund its Euro-Dollar Loans to the Borrower and such Bank Party
shall so notify the Agent, the Agent shall forthwith give notice thereof to the
other Bank Parties and the Borrower, whereupon until such Bank Party notifies
the Borrower and the Agent that the circumstances giving rise to such suspension
no longer exist, the obligation of such Bank Party to make Euro-Dollar Loans to
the Borrower, or to convert outstanding Loans into Euro-Dollar Loans or continue
outstanding Loans as Euro-Dollar Loans, shall be suspended.  Before giving any
notice to the Agent pursuant to this Section 8.02, such Bank Party shall
designate a different Euro-Dollar Lending Office if such designation will avoid
the need for giving such notice and will not, in the judgment of such Bank
Party, be otherwise disadvantageous to such Bank Party.  If such notice is
given, each Euro-Dollar Loan of such Bank Party then outstanding shall be
converted to a Base Rate Loan either (a) on the last day of the then current
Interest Period applicable to such Euro-Dollar Loan if such Bank Party may
lawfully continue to maintain and fund such Loan as a Euro-Dollar Loan to such
day or (b) immediately if such Bank Party shall determine that it may not
lawfully continue to maintain and fund such Loan as a Euro-Dollar Loan to such
day.  Interest and principal on any such Base Rate Loan shall be payable on the
same dates as, and on a pro rata basis with, the interest and principal payable
on the related Euro-Dollar Loans of the other Bank Parties.
 
                                    Section 8.03   Increased Cost and Reduced
Return.
 
(a)           If on or after the Effective Date, the adoption of any applicable
law, rule or regulation, or any change in any applicable law, rule or
regulation, or any change in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Bank (or its
Applicable Lending Office) or any Revolving Fronting Bank  (any Bank (or its
Applicable Lending Office) and any Revolving Fronting Bank being referred to in
this Section 8.03 as a “Credit Party”) with any request or directive (whether or
not having the force
 
 
 
103

--------------------------------------------------------------------------------

 
 
of law) of any such authority, central bank or comparable agency shall impose,
modify or deem applicable any reserve (including, without limitation, any such
requirement imposed by the Board of Governors of the Federal Reserve System, but
excluding with respect to any Euro-Dollar Loan any such requirement included in
an applicable Euro-Dollar Reserve Percentage), special deposit, insurance
assessment or similar requirement against assets of, deposits with or for the
account of, or credit extended by, any Credit Party or shall impose on any
Credit Party or on the London interbank market any other condition affecting its
Euro-Dollar Loans, its Note or Notes, the Revolving Letters of Credit, or its
obligation to make Euro-Dollar Loans or to issue Revolving Letters of Credit or
to participate therein and the result of any of the foregoing is to increase the
cost to such Credit Party of making or maintaining any Euro-Dollar Loan or
issuing any Revolving Letter of Credit or participating therein, or to reduce
the amount of any sum received or receivable by such Credit Party under this
Agreement or under its Note or Notes with respect thereto, by an amount deemed
by such Credit Party to be material, then, within 15 days after demand by such
Credit Party (with a copy to the Agent), the Borrower shall pay to such Credit
Party such additional amount or amounts as will compensate such Credit Party for
such increased cost or reduction.
 
(b)           If any Credit Party shall have determined that, after the
Effective Date, the adoption of any applicable law, rule or regulation regarding
capital adequacy, or any change in any such law, rule or regulation, or any
change in the interpretation or administration thereof by any governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or any request or directive regarding capital adequacy
(whether or not having the force of law) of any such authority, central bank or
comparable agency, has or would have the effect of reducing the rate of return
on capital of such Credit Party (or its Parent) as a consequence of such Credit
Party’s obligations hereunder to a level below that which such Credit Party (or
its Parent) could have achieved but for such adoption, change, request or
directive (taking into consideration its policies with respect to capital
adequacy) by an amount deemed by such Credit Party to be material, then from
time to time, within 15 days after demand by such Credit Party (with a copy to
the Agent), the Borrower shall pay to such Credit Party such additional amount
or amounts as will compensate such Credit Party (or its Parent) for such
reduction.
 
(c)           Each Credit Party will promptly notify the Borrower and the Agent
of any event of which it has knowledge, occurring after the Effective Date,
which will entitle such Credit Party to compensation pursuant to this
Section 8.03(c) and will designate a different Applicable Lending Office if such
designation will avoid the need for, or reduce the amount of, such compensation
and will not, in the judgment of such Credit Party, be otherwise disadvantageous
to such Credit Party.  A certificate of any Credit Party claiming compensation
under this Section 8.03(c) and setting forth the additional amount or amounts to
be paid to it hereunder shall be conclusive in the absence of manifest
error.  In determining such amount, such Bank Party may use any reasonable
averaging and attribution methods.
 
(d)           For purposes of this Section 8.03, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case
 
 
 
104

--------------------------------------------------------------------------------

 
 
pursuant to Basel III, shall in each case be deemed to be a change in law or
rule or regulation, or any change in the interpretation or administration
thereof, regardless of the date enacted, adopted or issued but only to the
extent a Lender is imposing applicable increased costs or costs in connection
with capital adequacy or liquidity requirements similar to those described in
clauses (a) and (b) of this Section 8.03 generally on other similarly situated
borrowers of loans under comparable United States of America revolving credit
facilities.


                                    Section 8.04   Taxes.
 
(a)           Any and all payments by the Borrower and any other Loan Party to
or for the account of any Credit Party (which for purposes of this Section 8.04,
shall include a Third Party Fronting Bank and its Assignees), the Agent or the
Collateral Agent hereunder or under any other Financing Document shall be made
free and clear of and without deduction for any and all present or future taxes,
duties, levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto, excluding, in the case of each Credit Party,
the Agent and the Collateral Agent, taxes imposed on its income (including
branch profit taxes), franchise and similar taxes and other taxes imposed on it
that, in any such case, would not have been imposed but for a material
connection between such Credit Party, the Agent or the Collateral Agent (as the
case may be) and the jurisdiction imposing such taxes (other than a material
connection arising by reason of this Agreement or any other Financing Document
or the receipt of payments made hereunder or thereunder or the exercise of any
rights by a Credit Party, the Agent or the Collateral Agent (as the case may be)
hereunder or thereunder)(all such non-excluded taxes, duties, levies, imposts,
deductions, charges, withholdings and liabilities being hereinafter referred to
as “Taxes”).  If the Borrower or any other Loan Party shall be required by law
to deduct any Taxes from or in respect of any sum payable hereunder or under any
other Financing Document to any Credit Party, the Agent or the Collateral Agent
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 8.04) such Credit Party, the Agent or the Collateral Agent
(as the case may be) receives an amount equal to the sum it would have received
had no such deductions been made; (ii) the Borrower shall make such deductions;
(iii) the Borrower shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law and (iv) the
Borrower shall furnish to the Agent, at its address referred to in
Section 10.01, the original or a certified copy of a receipt or other
satisfactory documentation evidencing payment thereof.
 
(b)           In addition, the Borrower agrees to pay any present or future
stamp or documentary taxes and any other excise or property taxes, or charges or
similar levies which arise from any payment made by it hereunder or under any
Note or from the execution or delivery of, or otherwise with respect to, this
Agreement or any other Financing Document (hereinafter referred to as “Other
Taxes”).
 
(c)           The Borrower agrees to indemnify each Credit Party, the Agent and
the Collateral Agent for the full amount of Taxes or Other Taxes (including,
without limitation, any Taxes or Other Taxes imposed or asserted by any
jurisdiction on amounts payable under this Section 8.04) paid by such Credit
Party, the Agent or the Collateral Agent (as the case may be) and any liability
(including penalties, interest and expenses) arising therefrom or with respect
 
 
 
105

--------------------------------------------------------------------------------

 
 
thereto.  This indemnification shall be made within 15 days from the date such
Credit Party, the Agent or the Collateral Agent (as the case may be) makes
demand therefor.
 
(d)           Each Credit Party that is organized under the laws of a
jurisdiction outside the United States shall, on or prior to the date of its
execution and delivery of this Agreement in the case of a Credit Party listed on
the signature pages hereof or on or prior to the date on which it becomes a
Credit Party in the case of each other Credit Party and in the case any Credit
Party changes jurisdiction of its Applicable Lending Office and from time to
time thereafter as requested in writing by the Borrower (but only so long
thereafter as such Credit Party remains lawfully able to do so), shall deliver
to the Borrower and the Agent such certificates, documents or other evidence, as
required by the Code or Treasury Regulations issued pursuant thereto, including
Internal Revenue Service Form W-8BEN, Form W-8 IMY or Form W-8ECI and any other
certificate or statement of exemption specified by the Borrower and required by
Treasury Regulation Section 1.1441-4(a) or Section 1.1441-6(c) or any subsequent
version thereof, properly completed and duly executed by such Credit Party
establishing that any payment under this Agreement or any other Financing
Documents is (i) not subject to withholding under the Code because such payment
is effectively connected with the conduct by such Credit Party of a trade or
business in the United States, or (ii) fully or partially exempt from United
States tax under a provision of an applicable tax treaty, or (iii) not subject
to withholding under the portfolio interest exception under Section 881(c) of
the Code (and, if such Credit Party delivers a Form W-8BEN claiming the benefits
of exemption from United States withholding tax under Section 881(c), a
certificate representing that such Credit Party is not a “bank” for purposes of
Section 881(c) of the Code, is not a 10-percent shareholder (within the meaning
of Section 871(h)(3)(B) of the Code) of the Borrower and is not a controlled
foreign corporation related to the Borrower (within the meaning of
Section 864(d)(4) of the Code).  Unless the Borrower and the Agent have received
forms or other documents reasonably satisfactory to them indicating that
payments hereunder are not subject to United States withholding tax or are
subject to such tax at a rate reduced by an applicable tax treaty, the Borrower
or the Agent shall withhold taxes from such payments at the applicable statutory
rate in the case of payments to or for any Credit Party organized under the laws
of a jurisdiction outside the United States.  If a Credit Party is unable to
deliver one of these forms or if the forms provided by a Credit Party at the
time such Credit Party first becomes a party to this Agreement or at the time a
Credit Party changes its Applicable Lending Office (other than at the request of
the Borrower) or designates a Conduit Lender that indicates a United States
interest withholding tax rate in excess of zero, withholding tax at such rate
shall be considered excluded from Taxes unless and until such Credit Party
provides the appropriate forms certifying that a lesser rate applies, whereupon
withholding tax at such lesser rate only shall be considered excluded from Taxes
for periods governed by such appropriate forms; provided, however, that (i) that
should a Credit Party, which is otherwise exempt from or subject to a reduced
rate of withholding tax, becomes subject to Taxes because of its failure to
deliver a form required hereunder, the Borrower shall take such steps as such
Credit Party shall reasonably request to assist such Credit Party to recover
such Taxes and (ii) if at the effective date of a transfer pursuant to which a
Credit Party becomes a party to this Agreement, the Credit Party assignor was
entitled to payments under Section 8.04(a) in respect of United States
withholding tax with respect to interest paid at such date, then, to such
extent, the term Taxes shall include (in addition to withholding taxes that may
be imposed in the future or other amounts otherwise includable in Taxes) United
States withholding tax, if any, applicable with respect to the Credit Party
assignee on such date.
 
 
 
106

--------------------------------------------------------------------------------

 
 
(e)           If the Borrower is required to pay additional amounts to or for
the account of any Credit Party pursuant to this Section 8.04, then such Credit
Party shall use reasonable effort (consistent with internal policy and
regulatory restrictions) to change the jurisdiction of its Applicable Lending
Office so as to eliminate or reduce any such additional payment which may
thereafter accrue if such change, in the judgment of such Credit Party, is not
otherwise disadvantageous to such Credit Party.
 
(f)           Each Credit Party, the Agent and the Collateral Agent agrees that
it will promptly (within 30 days) after receiving notice thereof from any taxing
authority, notify the Borrower of the assertion of any liability by such taxing
authority with respect to Taxes or Other Taxes; provided that the failure to
give such notice shall not relieve the Borrower of its obligations under this
Section 8.04 except to the extent that the Borrower has been prejudiced by such
failure and except that the Borrower shall not be liable for penalties, interest
or expenses accruing after such 30 day period until such time as it receives the
notice contemplated above, after which time it shall be liable for interest,
penalties and expenses accruing after such receipt.
 
(g)           If any Credit Party, the Agent or the Collateral Agent shall
receive a credit or refund from a taxing authority (as a result of any error in
the imposition of Taxes or Other Taxes by such taxing authority) with respect to
and actually resulting from an amount of such Taxes or Other Taxes paid by the
Borrower pursuant to subsection (a) or (c) above, such Credit Party, the Agent
or the Collateral Agent shall promptly pay to the Borrower the amount so
received (without interest thereon, whether or not received).
 
(h)           Without prejudice to the survival of any other agreement contained
herein, the agreements, covenants and obligations contained in this Section 8.04
shall survive the payment in full of the principal of and interest on all Loans,
Notes and other advances made hereunder.
          
                                    Section 8.05   Base Rate Loans Substituted
for Affected Euro-Dollar Loans.
 
If (a) the obligation of any Bank Party to make, or to continue or to convert
outstanding Loans as or to, Euro-Dollar Loans to the Borrower has been suspended
pursuant to Section 8.02 or (b) any Bank Party has demanded compensation under
Section 8.03 or 8.04 with respect to its Euro-Dollar Loans to the Borrower
shall, by at least five Euro-Dollar Business Days’ prior notice to such Bank
Party through the Agent, have elected that the provisions of this Section 8.05
shall apply to such Bank Party, then, unless and until such Bank Party notifies
the Borrower that the circumstances giving rise to such suspension or demand for
compensation no longer exist, all Loans to the Borrower which would otherwise be
made by such Bank Party as (or continued or converted to) Euro-Dollar Loans
shall be made instead as Base Rate Loans (on which interest and principal shall
be payable contemporaneously with the related Euro-Dollar Loans of the other
Bank Parties).  If such Bank Party notifies the Borrower that the circumstances
giving rise to such suspension or demand for compensation no longer exist, the
principal amount of each such Base Rate Loan shall be converted into a
Euro-Dollar Loan on the first day of the next succeeding Interest Period
applicable to the related Euro-Dollar Loans of the other Bank Parties.
 
 
107

--------------------------------------------------------------------------------

 
 
ARTICLE IX

[RESERVED]
 
ARTICLE X
 
MISCELLANEOUS
 
                                    Section 10.01   Notices.
 
All notices, requests and other communications to any party hereunder shall be
in writing (including bank wire, telex, facsimile transmission or similar
writing) and shall be given to such party:  (a) in the case of the Borrower, any
Revolving Fronting Bank, the Agent or the Collateral Agent, at its address or
telex or facsimile transmission number set forth on the signature pages hereof;
(b) in the case of any Bank, at its address or telex or facsimile transmission
number set forth in its Administrative Questionnaire or (c) in the case of any
other party, at such other address or telex or facsimile transmission number as
such party may hereafter specify for the purpose by notice to the Agent, the
Collateral Agent, the Revolving Fronting Banks and the Borrower.  Each such
notice, request or other communication shall be effective (x) if given by telex,
when such telex is transmitted to the telex number specified in or pursuant to
this Section 10.01 and the appropriate answerback is received; (y) if given by
mail, 72 hours after such communication is deposited in the mails with first
class postage prepaid, addressed as aforesaid or (z) if given by any other
means, when delivered at the address specified in or pursuant to this
Section 10.01; provided that notices to the Agent, the Collateral Agent or a
Revolving Fronting Bank under Article 2 or Article 8 shall not be effective
until received.  Notices and other communications sent by the Agent or the
Collateral Agent to the Banks by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received;
notices and other communications sent by facsimile or other electronic
transmission shall be deemed to have been given when sent (except that, if not
given during normal business hours for a recipient Bank, shall be deemed to have
been given at the opening of business on the next business day for such
recipient Bank).
 
                                    Section 10.02   No Waivers.
 
No failure or delay by the Agent, the Collateral Agent or any Bank Party in
exercising any right, power or privilege hereunder or under any other Financing
Document shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.
 
                                    Section 10.03   Expenses; Indemnification;
Waiver and Acknowledgment.
 
(a)           The Borrower shall pay (i) all out-of-pocket expenses of the Agent
and the Collateral Agent, including, without limitation, (A) reasonable fees and
disbursements of outside counsel for the Agent and the Collateral Agent in
connection with the preparation and
 
 
 
108

--------------------------------------------------------------------------------

 
 
administration of this Agreement and the other Financing Documents, any waiver
or consent hereunder or any amendment hereof or any Default or alleged Default
hereunder, (B) the reasonable fees and disbursements of the Collateral Trustees
and their outside counsel and (ii) if an Event of Default occurs, all
out-of-pocket expenses incurred by the Agent, the Collateral Agent, each
Revolving Fronting Bank and each Bank, including (without duplication) the fees
and disbursements of outside counsel and the allocated cost of inside counsel,
in connection with such Event of Default and collection, bankruptcy, insolvency,
workout, restructuring and other enforcement proceedings resulting therefrom.
 
(b)           The Borrower agrees to indemnify the Agent, the Collateral Agent
and each Bank Party, their respective Affiliates and the respective directors,
officers, agents and employees of the foregoing (each, an “Indemnitee”) and hold
each Indemnitee harmless from and against any and all liabilities, losses,
damages, costs and expenses of any kind, including, without limitation, the
reasonable fees and disbursements of counsel, which may be incurred by such
Indemnitee in connection with any investigative, administrative or judicial
proceeding (whether or not such Indemnitee shall be designated a party thereto)
brought or threatened relating to or arising out of the Financing Documents or
any actual or proposed use of proceeds of Loans or the issuance or deemed
issuance of any Revolving Letter of Credit hereunder; provided that no
Indemnitee shall have the right to be indemnified hereunder for such
Indemnitee’s own gross negligence or willful misconduct as determined by a court
of competent jurisdiction.
 
(c)           In no event shall any Indemnitee be liable to the Borrower or any
of its Affiliates, equityholders, directors, officers, agents or employees for
any indirect, special, incidental or consequential damages relating to or
arising out of the Financing Documents or any related transaction.  In
connection with all aspects of each transaction contemplated hereby, the
Borrower acknowledges and agrees that: (i) the credit facilities provided for
hereunder and any related arranging or other services in connection therewith
(including in connection with any amendment, waiver or other modification hereof
or of any other Financing Document) are an arm’s-length commercial transaction
between the Borrower and its Affiliates, on the one hand, and the Agent and each
of the Banks, on the other hand, and the Borrower is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated hereby and by the other Financing Documents (including
any amendment, waiver or other modification hereof or thereof) and (ii) neither
the Agent nor any Bank has assumed or will assume an advisory, agency or
fiduciary responsibility in favor of the Borrower with respect to any of the
transactions contemplated hereby or the process leading thereto, including with
respect to any amendment, waiver or other modification hereof or of any other
Financing Document (irrespective of whether the Agent or any Bank has advised or
is currently advising the Borrower or any of its Affiliates on other matters)
and neither the Agent nor any Bank has any obligation to the Borrower or any of
its Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Financing Documents.
 
                                    Section 10.04   Sharing of Set-offs.
 
Each Credit Party agrees that if it shall, by exercising any right of set-off or
counterclaim or otherwise (including, without limitation, through the
application of any proceeds
 
 
 
109

--------------------------------------------------------------------------------

 
 
of the Creditor Group Collateral and the Excess Revolving L/C Collateral),
receive payment of a proportion of the aggregate amount due and payable to such
Credit Party hereunder which is greater than the proportion received by any
other Credit Party (A) on account of Obligations due and payable to such Credit
Party hereunder and under the Notes at such time in excess of its ratable share
(according to the proportion of (i) the amount of such Obligations due and
payable to such Credit Party at such time to (ii) the aggregate amount of
Obligations due and payable to all Credit Parties hereunder and under the Notes
at such time) of payments on account of the Obligations due and payable to all
the Credit Parties hereunder and under the Notes at such time obtained by all
the Credit Parties at such time or (B) on account of Obligations owing (but not
due and payable) to such Credit Party hereunder and under the Notes at such time
in excess of its ratable share (according to the proportion of (i) the amount of
such Obligations owing (but not due and payable) to such Credit Party at such
time to (ii) the aggregate amount of Obligations owing (but not due and payable)
to all Credit Parties hereunder and under the Notes at such time) of payments on
account of the Obligations owing (but not due and payable) to all Credit Parties
hereunder and under the Notes at such time obtained by all of the Credit Parties
at such time, such Credit Party shall forthwith purchase from the other Credit
Parties such participations in the Obligations due and payable or owing to them,
as the case may be, as shall be necessary to cause such purchasing Credit Party
to share the excess payment ratably with each of them; provided that nothing in
this Section 10.04 shall impair the right of any Credit Party to exercise any
right of set-off or counterclaim it may have and to apply the amount subject to
such exercise to the payment of indebtedness of the Borrower owing to it.  The
Borrower agrees, to the fullest extent it may effectively do so under applicable
law, that any holder of a participation in a Note or in any Revolving Letter of
Credit Liability, whether or not acquired pursuant to the foregoing
arrangements, may exercise rights of set-off or counterclaim and other rights
with respect to such participation as fully as if such holder of a participation
were a direct creditor of the Borrower in the amount of such participation.
 
                                    Section 10.05   Amendments and Waivers.
 
Any provision of this Agreement or any other Financing Document may be amended
or waived if, but only if, such amendment or waiver is in writing and is signed
by the Borrower and the Required Banks (and, if the rights or duties of the
Agent or the Collateral Agent are affected thereby, by the Agent or the
Collateral Agent); provided that (a) no such amendment or waiver shall, unless
signed by all the Bank Parties, (i) waive any of the conditions specified in
Section 3.01 or 3.02 (with respect to the Extensions of Credit made or deemed to
be made on the Closing Date); (ii) change the number of Bank Parties or the
percentage of (x) the Unused Revolving Credit Loan Commitments, (y) the
aggregate unpaid principal amount of the Loans or (z) the aggregate Revolving
Letter of Credit Liabilities that, in each case, shall be required for the Bank
Parties or any of them to take any action hereunder; (iii) release all or
substantially all of the Collateral in any transaction or series of related
transactions; or (iv) amend Section 10.04 or this Section 10.05, (b) no such
amendment or waiver shall, unless signed by the Required Banks and each Bank
Party if such Bank Party is directly adversely affected by such amendment or
waiver, (i) in the case of any Revolving Credit Loan Bank, increase the
Revolving Credit Loan Commitment of such Revolving Credit Loan Bank; (ii) reduce
the principal of, or interest on, the Notes held by such Bank Party or Loans
outstanding to such Bank Party or any fees or other amounts payable to such Bank
Party; (iii) [reserved], (iv) reduce the principal of or rate of interest on any
Loan or Reimbursement
 
 
 
110

--------------------------------------------------------------------------------

 
 
Obligation or any fees hereunder, (v) change (x) the order of application in the
prepayment of Loans among the Facilities or any reduction in the Revolving
Credit Loan Commitments from the application thereof set forth in the applicable
provisions of Sections 2.09 and 2.10 in any manner that materially affects the
Bank Parties under such Facilities or (y) the right of any Bank Party to pro
rata sharing of payments pursuant to the terms hereof (except as otherwise
specifically provided in clause (d)(i) below), (vi) postpone the date fixed for
any payment of principal of or interest on any Loan or Reimbursement Obligation
or any fees hereunder or (vii) postpone the final maturity of the Loans, (c) no
such amendment or waiver shall, unless signed by the Required Revolving Credit
Loan Banks, amend, waive or delete the provisions of Section 3.02(d) or
Section 3.02(e) and (d) no such amendment or waiver shall, unless signed by the
Supermajority Banks (i) change the pro rata application of Net Cash Proceeds
from Asset Sales among the Bank Parties, on the one hand, and the other
Financing Parties, on the other hand, set forth in Section 2.10(b)(i) by
amending the definition of “Banks’ Ratable Share” or otherwise or (ii) amend the
definition of “Secured Holders” or “Secured Obligations” in the Collateral Trust
Agreement or amend Sections 5.01, 8.01, 8.02 or 9.01 of the Collateral Trust
Agreement; provided further that no such amendment or waiver shall, unless
signed by the Revolving Fronting Banks affect the rights and obligations of the
Revolving Fronting Banks under this Agreement and provided further that no such
amendment or waiver shall (x) release all or substantially all of the Creditor
Group Collateral or (y) change the pro rata application of Net Cash Proceeds
from Asset Sales among the Financing Parties set forth in Section 2.10(b)(i) by
amending the definition of “Banks’ Ratable Share” or otherwise unless the Agent
shall have received evidence satisfactory to it from the trustee under the
Senior Secured Exchange Note Indenture that it has received the consent of those
Exchange Note Holders holding a majority of the principal outstanding amount of
the Senior Secured Exchange Notes.
 
                                    Section 10.06   Successors and Assigns.
 
(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns, except the Borrower may not assign or otherwise transfer any of its
rights and obligations under this Agreement without the prior written consent of
all of the Bank Parties.
 
(b)           Any Bank other than a Conduit Lender may, without notice to or
consent of the Borrower and Agent, at any time grant to one or more banks or
other institutions (each, a “Participant”) participating interests in its Unused
Revolving Credit Loan Commitment or any or all of its Loans or participating
interests in its Revolving Letter of Credit Liabilities.  In the event of any
such grant by a Bank of a participating interest to a Participant, whether or
not upon notice to the Borrower, the Revolving Fronting Banks and the Agent,
such Bank shall remain responsible for the performance of its obligations
hereunder, and the Borrower, the Revolving Fronting Banks and the Agent shall
continue to deal solely and directly with such Bank in connection with such
Bank’s rights and obligations under this Agreement.  Any agreement pursuant to
which any Bank may grant such a participating interest shall provide that such
Bank shall retain the sole right and responsibility to enforce the obligations
of the Borrower hereunder including, without limitation, the right to approve
any amendment, modification or waiver of any provision of this Agreement or any
other Financing Document; provided that such participation agreement may provide
that such Bank will not agree to any modification, amendment or waiver of this
Agreement described in clauses (a) (i), (iv) through (vi) and clause (b) of
Section 10.05
 
 
 
111

--------------------------------------------------------------------------------

 
 
without the consent of the Participant.  The Borrower agrees that each
Participant shall, to the extent provided in its participation agreement, be
entitled to the benefits of Article 8 with respect to its participating
interest.  An assignment or other transfer which is not permitted by
subsection (c) or (d) below shall be given effect for purposes of this Agreement
only to the extent of a participating interest granted in accordance with this
subsection (b).  No such participating interests shall be granted to any Person
who at the time of such grant either (x) has been declared by the Agent to be a
Defaulting Bank or (y) is known by the granting Bank to be a Defaulting Bank, or
in each case any of its Subsidiaries, or any Person who, upon becoming a Bank
hereunder, would constitute any of the foregoing persons described in this
sentence.  Each Bank that sells a participation shall (acting solely for this
purpose as a non-fiduciary agent of the Borrower) maintain a register complying
with the requirements of Sections 163(f), 871(h) and 881(c)(2) of the Code and
the Treasury regulations issued thereunder relating to the exemption from
withholding for portfolio interest on which is entered the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”).  A Bank shall not be obligated to disclose the
Participant Register to any Person except to the extent such disclosure is
necessary to establish that any Loan or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Bank shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.
 
(c)           Any Bank Party other than a Conduit Lender may at any time assign
to one or more banks or other institutions (each, an “Assignee”) all, or a
proportionate part of all, in each case in an amount not less than $1,000,000
(or such lesser amount as may be agreed to by the Borrower and the Agent)
(except in the case of an assignment which will result in a group of Banks which
are managed by the same Bank Party holding a Revolving Credit Loan Commitment or
Term Loan Commitment (as the case may be) of not less than $1,000,000), of its
rights and obligations under this Agreement and the other Financing Documents,
and such Assignee shall assume such rights and obligations, pursuant to an
Assignment and Assumption in substantially the form of Exhibit C-1 or
Exhibit C-2 hereto, as the case may be, executed by such Assignee and such
transferor Bank Party, with (and subject to) the subscribed consent of the
Agent, the Borrower (which shall not be unreasonably withheld or delayed but
which shall not be required if (1) an Event of Default shall have occurred and
is continuing, (2) in the case of assignments with respect to any Term Loan
Facility, (3) in the case of assignments by a Bank Party to a Related Fund of
such Bank Party and (4) in the case of assignments with respect to the Revolving
Credit Loan Facility, if the proposed Assignee has a senior unsecured debt
rating of “BBB” or higher by Standard & Poor’s Rating Services or “Baa2” or
higher by Moody’s Investor Service, Inc.), and, in the case of assignments with
respect to the Revolving Credit Loan Facility, each Revolving Fronting Bank
(such consent not to be unreasonably withheld or delayed); provided that if an
Assignee is an Affiliate of such transferor Bank Party, no such consents shall
be required; and provided, further that under no circumstances may the Borrower
or any of its Affiliates be an “Assignee” hereunder.  Upon execution and
delivery of such instrument and payment by such Assignee to such transferor Bank
Party of an amount equal to the purchase price agreed between such transferor
Bank Party and such Assignee, such Assignee shall be a Bank Party party to this
Agreement and shall have all the rights and obligations of a Bank Party as set
forth in such instrument of assumption, and the transferor Bank Party shall be
 
 
 
112

--------------------------------------------------------------------------------

 
 
released from its obligations hereunder to a corresponding extent, and no
further consent or action by any party shall be required.  Upon the consummation
of any assignment pursuant to this subsection (c), the transferor Bank Party,
the Agent and the Borrower shall make appropriate arrangements so that, if
required, new Notes are issued to the Assignee.  In connection with any such
assignment, other than an assignment by a Bank Party to one of its own
Affiliates, the transferor Bank Party or Assignee shall pay to the Agent an
administrative fee for processing such assignment in the amount of $3,500.  If
the Assignee is not incorporated under the laws of the United States of America
or a state thereof, it shall deliver to the Borrower and the Agent certification
as to exemption from, or reduction in, deduction or withholding of any United
States federal income taxes as required by Section 8.04.  Notwithstanding the
foregoing, any Conduit Lender may assign at any time to its designating Bank
hereunder without the consent of the Borrower or the Agent any or all of the
Loans it may have funded hereunder and pursuant to its designation agreement and
without regard to the limitations set forth in the first sentence of this
Section 10.06(c).  The Agent shall be reasonable in withholding its consent to
any attempted assignments to any Defaulting Bank or any of its Subsidiaries, or
any Person who, upon becoming a Bank hereunder, would constitute any of the
foregoing persons described in this sentence.
 
(d)           In connection with any assignment of rights and obligations of any
Defaulting Bank hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Agent, the applicable pro rata share of Loans
previously requested but not funded by the Defaulting Bank, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Bank to the
Agent or any Bank hereunder (and interest accrued thereon) and (y) acquire (and
fund as appropriate) its full pro rata share of all Loans and participations in
Revolving Letters of Credit  in accordance with its pro rata
share.  Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Bank hereunder shall become effective
under applicable law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Bank for
all purposes of this Agreement until such compliance occurs.
 
(e)           Any Bank Party may at any time assign all or any portion of its
rights under this Agreement and the other Financing Documents to a Federal
Reserve Bank or other central bank.  No such assignment shall release the
transferor Bank Party from its obligations hereunder.  In the case of any Bank
Party that is a fund that invests in bank loans, such Bank Party may, without
the consent of the Borrower or the Agent, assign or pledge all or any portion of
its rights under this Agreement, including the Loans and Notes or any other
instrument evidencing its rights as a Bank Party under this Agreement, to any
holder of, trustee for, or any other representative of holders of, obligations
owed or securities issued, by such fund, as security for such obligations or
securities; provided that unless and until such holder, trustee or
representative actually becomes a Bank Party in compliance with the other
provisions of this Section 10.06, (i) no such pledge shall release the pledging
Bank Party from any of its obligations under the Financing Documents and
(ii) such holder, trustee or representative shall
 
 
 
113

--------------------------------------------------------------------------------

 
 
not be entitled to exercise any of the rights of a Bank Party under the
Financing Documents even though such trustee may have acquired ownership rights
with respect to the pledged interest through foreclosure or otherwise.
 
(f)           Each of the Borrower, the Agent and each Bank hereby confirms that
it will not institute against a Conduit Lender or join any other Person in
instituting against a Conduit Lender any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceeding under any state bankruptcy or
similar law, for one year and one day after the payment in full of the latest
maturing commercial paper note issued by such Conduit Lender; provided, however,
that each Bank designating any Conduit Lender hereby agrees to indemnify, save
and hold harmless each other party hereto for any loss, cost, damage or expense
arising out of its inability to institute such a proceeding against such Conduit
Lender during such period of forbearance.
 
(g)           The Agent shall maintain, solely as a non-fiduciary agent of the
Borrower,  at its address referred to in Section 10.01, a copy of each
Assignment and Assumption delivered to and accepted by it and a register for the
recordation of the names and addresses of the Bank Parties, the Revolving Credit
Loan Commitments of, the amount of the Revolving Letter of Credit issued by, the
principal amount of the Reimbursement Obligations owing to, and the principal
amount of the Loans owing to, each Bank Party from time to time (the
“Register”).  In addition, the Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Bank as a
Defaulting Bank.  The entries in the Register shall be conclusive and binding
for all purposes, absent manifest error, and the Borrower, the Agent and the
Bank Parties may treat each Person whose name is recorded in the Register as a
Bank Party hereunder for all purposes of this Agreement.  The Register shall be
available for inspection by the Borrower or any Bank Party at any reasonable
time and from time to time upon reasonable prior notice.
 
(h)           Any Third Party Fronting Bank may at any time assign to one or
more banks or other institutions (each, an “Assignee”) meeting the definition of
a “Third Party Fronting Bank” contained herein, all of its rights and
obligations under this Agreement and the other Financing Documents, and such
Assignee shall assume such rights and obligations, pursuant to an Assignment and
Assumption in substantially the form of Exhibit C-3 hereto executed by such
Assignee and such transferor Third Party Fronting Bank, with (and subject to)
the subscribed consent of the Agent and the Borrower (which shall not be
unreasonably withheld or delayed); provided that under no circumstances may the
Borrower or any of its Affiliates be an “Assignee” hereunder.  Upon execution
and delivery of such instrument and a Revolving Fronting Bank Agreement and
payment by such Assignee to such transferor Third Party Fronting Bank of an
amount equal to the purchase price agreed between such transferor Third Party
Fronting Bank and such Assignee, such Assignee shall be a Revolving Fronting
Bank party to this Agreement and shall have all the rights and obligations of a
Revolving Fronting Bank as set forth in such instrument of assumption, and the
transferor Third Party Fronting Bank shall be released from its obligations
hereunder to a corresponding extent, and no further consent or action by any
party shall be required.  In connection with any such assignment, the transferor
Third Party Fronting Bank or Assignee shall pay to the Agent an administrative
fee for processing such assignment in the amount of $3,500.  If the Assignee is
not incorporated under the laws of the United States of America or a state
thereof, it shall deliver to the Borrower and
 
 
 
114

--------------------------------------------------------------------------------

 
 
the Agent certification as to exemption from, or reduction in, deduction or
withholding of any United States federal income taxes as required by
Section 8.04.
 
                                    Section 10.07   No Margin Stock.
 
Each of the Bank Parties represents to the Agent and each of the other Bank
Parties that it in good faith is not relying upon any “margin stock” (as defined
in Regulation U) as collateral in the extension or maintenance of the credit
provided for in this Agreement.
 
                                    Section 10.08   Governing Law; Submission to
Jurisdiction.
 
This Agreement and the other Financing Documents shall be governed by and
construed in accordance with the laws of the State of New York.  The Borrower
hereby irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of any New York State court located in New York City,
Borough of Manhattan, or federal court of the United States of America sitting
in the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement or the
other Financing Documents (other than with respect to any action or proceeding
by the Agent, the Collateral Agent, the Borrower or any other Loan Party in
respect of rights under any Collateral Document governed by laws other than the
laws of the State of New York or with respect to any Collateral subject
thereto), or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such federal court.  Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.  The Borrower irrevocably
waives, to the fullest extent permitted by law, any objection which it may now
or hereafter have to the laying of the venue of any such proceeding brought in
such a court and any claim that any such proceeding brought in such a court has
been brought in an inconvenient forum.
 
                                    Section 10.09    Release of Collateral.
 
Upon the sale, lease, transfer or other disposition of any item of Collateral of
any Obligor (including, without limitation, as result of the sale, in accordance
with the terms of the Financing Documents, of any Obligor that owns such
Collateral) in accordance with the terms of the Financing Documents, the Agent
will, at the Borrower’s expense, execute and deliver to such Obligor such
documents as such Obligor may reasonably request to evidence the release of such
item of Collateral from the assignment and security interest granted under the
Collateral Documents in accordance with the terms of the Financing Documents.
 
                                    Section 10.10    Counterparts; Integration;
Effectiveness.
 
This Agreement may be signed in any number of counterparts, each of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument.  This Agreement and the other Financing Documents
constitute the entire agreement and understanding among the parties hereto and
supersede any and all prior
 
 
 
115

--------------------------------------------------------------------------------

 
 
agreements and understandings, oral or written, relating to the subject matter
hereof.  This Agreement shall become effective upon the Amendment and
Restatement Effective Date.
 
                                    Section 10.11   Confidentiality.
 
The Agent and each Bank Party agrees to keep confidential all non-public
information provided to it by the Borrower pursuant to this Agreement that is
designated by the Borrower as confidential; provided that nothing herein shall
prevent the Agent or any Bank Party from disclosing any such information (a) to
the Agent, any other Bank Party or any affiliate of any Bank Party; (b) to any
(i) actual or prospective transferee or (ii) Derivatives Obligations
counterparty or such contractual counterparty’s professional advisor), in each
case that agrees to comply with the provisions of this Section 10.11 or other
provisions that are no less restrictive in any respect than this Section 10.11;
(c) to its employees, directors, agents, attorneys, accountants and other
professional advisors or those of any of its affiliates; (d) upon the request or
demand of any governmental authority or regulatory body; (e) in response to any
order of any court or other governmental authority or as may otherwise be
required pursuant to any requirement of law; (f) if required to do so in
connection with any litigation or similar proceeding; (g) that has been publicly
disclosed; (h) to the National Association of Insurance Commissioners or any
similar organization or any nationally recognized rating agency that requires
access to information about a Bank Party’s investment portfolio in connection
with ratings issued with respect to such Bank Party; (i) to any direct or
indirect contractual counterparty in any swap, hedge or similar agreement (or to
any such contractual counterparty’s professional advisor), so long as such
contractual counterparty (or such professional advisor) agrees to be bound by
the provisions of this Section 10.11; or, in connection with the exercise of any
remedy hereunder or under any other Financing Documents.  Notwithstanding any
other provision in this Agreement, the Borrower, the Agent, each Third Party
Fronting Bank and each Bank Party hereby agree that each of the Borrower, the
Agent, each Third Party Fronting Bank and each Bank Party (and each of the
officers, directors, employees, accountants, attorneys and other advisors of the
Agent, each Third Party Fronting Bank and each Bank Party) may disclose to any
and all persons, without limitation of any kind, the U.S. tax treatment and U.S.
tax structure of the transaction and all materials of any kind (including
opinions and other tax analyses) that are provided to each of them  relating to
such U.S. tax treatment and U.S. tax structure.
 
                                    Section 10.12   WAIVER OF JURY TRIAL.
 
EACH OF THE BORROWER, THE AGENT, THE COLLATERAL AGENT AND THE BANK PARTIES
HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER FINANCING
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
 
                                    Section 10.13   Severability; Modification
to Conform to Law.
 
It is the intention of the parties that this Agreement be enforceable to the
fullest extent permissible under applicable law, but that the unenforceability
(or modification to conform to such law) of any provision or provisions hereof
shall not render unenforceable, or impair, the remainder hereof.  If any
provision of this Agreement shall be held invalid or
 
 
 
116

--------------------------------------------------------------------------------

 
 
unenforceable in whole or in part in any jurisdiction, this Agreement shall, as
to such jurisdiction, be deemed amended to modify or delete, as necessary, the
offending provision or provisions and to alter the bounds thereof in order to
render it or them valid and enforceable to the maximum extent permitted by
applicable law, without in any manner affecting the validity or enforceability
of such provision or provisions in any other jurisdiction or the remaining
provisions hereof in any jurisdiction.  Without limiting the foregoing
provisions of this Section 10.13, if and to the extent that the enforceability
of any provisions in this Agreement relating to Defaulting Banks shall be
limited by Bankruptcy Laws, as determined in good faith by the Agent or the
Revolving Fronting Banks, as applicable, then such provisions shall be deemed to
be in effect only to the extent not so limited.
 
Section 10.14   Judgment Currency.
 
If for the purposes of enforcing the obligations of the Borrower hereunder it is
necessary to convert a sum due from such Person in Dollars into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Agent, the Collateral Agent and
the Bank Parties could purchase Dollars with such currency at or about 11:00
A.M. (New York City time) on the Domestic Business Day preceding that on which
final judgment is given.  The obligations in respect of any sum due to the
Agent, the Collateral Agent and the Bank Parties hereunder shall,
notwithstanding any adjudication expressed in a currency other than Dollars, be
discharged only to the extent that on the Domestic Business Day following
receipt by the Agent, the Collateral Agent and the Bank Parties of any sum
adjudged to be so due in such other currency the Agent, the Collateral Agent and
the Bank Parties may in accordance with normal banking procedures purchase
Dollars with such other currency; if the amount of Dollars so purchased is less
than the sum originally due to the Agent, the Collateral Agent and the Bank
Parties in Dollars, the Borrower agrees, to the fullest extent that it may
effectively do so, as a separate obligation and notwithstanding any such
adjudication, to indemnify the Agent, the Collateral Agent and the Bank Parties
against such loss, and if the amount of Dollars so purchased exceeds the sum
originally due to the Agent, the Collateral Agent and the Bank Parties, it shall
remit such excess to the Borrower.
 
Section 10.15  Revolving Fronting Banks.
 
(a)           Each (i) Third Party Fronting Bank or (ii) Revolving Credit Loan
Bank who after the Effective Date agrees to become a Revolving Fronting Bank
hereunder, shall execute and deliver to the Agent a Revolving Fronting Bank
Agreement in substantially the form of Exhibit D hereto prior to issuing any
letters of credit at the request or for the benefit of the Borrower.  Upon
execution and delivery by a Third Party Fronting Bank or such Revolving Credit
Loan Bank to the Agent of a Revolving Fronting Bank Agreement, such Third Party
Fronting Bank or such Revolving Credit Loan Bank, as the case may be, shall
become a party to this Agreement and shall have all the rights and obligations
of a Revolving Fronting Bank as set forth herein.  If the Third Party Fronting
Bank or such Revolving Credit Loan Bank is not incorporated under the laws of
the United States of America or a state thereof, it shall deliver to the
Borrower and the Agent certification as to exemption from, or reduction in,
deduction or withholding of any United States federal income taxes as required
by Section 8.04.
 
 
 
117

--------------------------------------------------------------------------------

 
 
(b)           Any Revolving Fronting Bank (including any Third Party Fronting
Bank) may be released from its obligations hereunder as a Revolving Fronting
Bank upon (x) the mutual agreement of such Revolving Fronting Bank and the
Borrower and (y) notice to the Agent.  With respect to any Revolving Fronting
Bank who is not a Third Party Fronting Bank, nothing in this Section 10.05(b)
shall release such Revolving Fronting Bank from its obligations hereunder as a
Revolving Credit Loan Bank.
 
                                    Section 10.16   Replacement of Banks.
 
If (i) any Bank or any participant of such Bank requests compensation under
Section 8.03, or (ii) if the Borrower is required to pay any additional amount
to any Bank or any participant of such Bank or any governmental authority for
the account of any Bank or any participant of such Bank pursuant to
Section 8.04, or (iii) if such Bank has failed to consent to any amendment,
waiver or consent hereunder requiring the consent of all Banks or all Banks
directly affected thereby as to which the Required Banks or the majority of
Banks directly affected thereby have given their consent or (iv) a Bank is a
Defaulting Bank (each, a “Non-Consenting Bank”) or if any other circumstance
exists hereunder that gives the Borrower the right to replace a Bank as a party
hereto, then the Borrower may, at its sole expense and effort, upon notice to
such Bank and the Agent, require such Bank to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Financing Documents to an
assignee that shall assume such obligations (which assignee may be another Bank,
if a Bank accepts such assignment), provided that:
 
(a)           the Borrower shall have paid to the Agent the assignment fee
specified in Section 10.06(c);
 
(b)           such Bank shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Financing
Documents (including any amounts under Section 2.12) from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);
 
(c)           in the case of any such assignment resulting from a claim for
compensation under Section 8.03 or payments required to be made pursuant to
Section 8.04, such assignment will result in a reduction in such compensation or
payments thereafter; and
 
(d)           such assignment does not conflict with applicable laws or
guidelines, directed duties or requests of, or agreements with, any governmental
authority (whether or not having the force of law).
 
A Bank shall not be required to make any such assignment or delegation if, prior
thereto, as a result of a waiver by such Bank or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to
apply.  If the Borrower elects to exercise its rights with respect to a
Non-Consenting Bank pursuant to clause (iii) above, then it must exercise such
rights
 
 
 
118

--------------------------------------------------------------------------------

 
 
with respect to all but not less than all such Non-Consenting Banks.  Each Bank
agrees that, if it becomes a Non-Consenting Bank, it shall execute and deliver
to the Agent an Assignment an Assumption to evidence such sale and purchase and
shall deliver to the Agent any Note (if the assigning Bank’s Loans are evidenced
by Notes) subject to such Assignment and Assumption; provided, however, that the
failure of any Non-Consenting Bank to execute an Assignment and Assumption shall
not render such sale and purchase (and the corresponding assignment) invalid and
such assignment shall be recorded in the Register.
 
Section 10.17  Permitted Amendments.  Each Bank that is party hereto agrees on
its own behalf, and on behalf of its successors and assigns, as follows:
 
 (b)            The Borrower may, by written notice to the Agent from time to
time, make one or more offers to all Banks holding (i) Revolving Credit Loan
Commitments and Revolving Credit Loans, (ii) Initial Term Loans and/or (iii)
Incremental Term Loans, to make one or more Permitted Amendments pursuant to
procedures reasonably specified by the Agent and reasonably acceptable to the
Borrower.  Such notice shall set forth (x) the terms and conditions of the
requested Permitted Amendments and (y) the date on which responses from the
applicable Banks in respect of such Permitted Amendment are required to be
received (which shall not be less than three Business Days after the date of
such notice).  Only those Banks that consent to such Permitted Amendment (the
“Accepting Banks”) will have the maturity of their applicable Loans and
Commitments extended and be entitled to receive any increase in the Base-Rate
Margin or Euro-Dollar Margin, as applicable, and any fees (including prepayment
premiums or fees), in each case, as provided therein.
 
(b)           The Borrower and each Accepting Bank shall execute and deliver to
the Agent such documentation as the Agent shall reasonably specify to evidence
the acceptance of the Permitted Amendments and the terms and conditions
thereof.  The Agent shall promptly notify each Bank as to the effectiveness of
each Permitted Amendment.  Each of the parties hereto hereby agrees that, upon
the effectiveness of any Permitted Amendment, this Agreement shall be deemed
amended, as may be necessary or appropriate, in the opinion of the Agent, to
effect the terms and provisions of the Permitted Amendment with respect to the
Loans and Commitments of the Accepting Banks (including any amendments necessary
to treat the Loans and Commitments of the Accepting Banks in a manner consistent
with the other Loans and Commitments under this Agreement). Notwithstanding the
foregoing, no Permitted Amendment shall become effective under this Section
10.17 unless the Agent, to the extent so reasonably requested by the Agent,
shall have received legal opinions, board resolutions and officer's certificates
consistent with those delivered pursuant to Section 3.01.
 
Section 10.18  USA PATRIOT Act .  Each Bank that is subject to the Act (as
hereinafter defined) and the Agent (for itself and not on behalf of any Bank)
hereby notifies the Borrower that pursuant to the requirements of the USA
PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Bank or the Agent, as
applicable, to identify each Loan Party in accordance with the Act.  The
Borrower shall, promptly following a request by the Agent or any Bank, provide
all documentation and other information that the Agent or such Bank requests in
order to comply with its ongoing obligations
 
 
 
119

--------------------------------------------------------------------------------

 
 
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Act.
 
[SIGNATURE PAGES IMMEDIATELY FOLLOW]
 
 
 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
 

 
THE AES CORPORATION,
 
as Borrower
         
 
By:
        Title:       Address:  4300 Wilson Boulevard                  Arlington,
VA 222093      
Fax:            (703) 528-4510
 


 
 



 
 

--------------------------------------------------------------------------------

 
 

BANKS:       
 
            [Please Type or Print Name of Bank]        By
 
     

 



 
 

--------------------------------------------------------------------------------

 
AGENTS:
 
 
 
    as Agent      

 

     
By:
      Title:     Address:           Fax:     Attention:     Email:  

 
 
 
 
    as Collateral Agent      

 

     
By:
      Title:     Address:           Fax:     Attention:     Email:


 
 
 

--------------------------------------------------------------------------------

 

 
Appendix I
 
Revolving Credit Loan Facility1
 
Name of Revolving Credit Loan Bank
 
Revolving Credit Loan
Commitment
                                         












--------------------------------------------------------------------------------

 

 